SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2014 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A Gafisa S.A. Quarterly information June 30, 2014 (A free translation of the original report in Portuguese as published in Brazil containing Quarterly Information (ITR) prepared in accordance with accounting practices adopted in Brazil) Report on the review of quarterly information - ITR To the Shareholders, Board of Directors and Officers Gafisa S.A. São Paulo, SP We have reviewed the accompanying individual and consolidated interim financial information of Gafisa S.A. (“Company”), identified as Company and Consolidated, respectively, contained in the Quarterly Information (ITR) for the quarter ended June 30, 2014, which comprises the balance sheet as at June 30, 2014 and the respective statement of operations and statement of comprehensive income (loss) for the quarter and six-month period then ended, and the statement of changes in equity and statement of cash flows for the six-month period then ended, including explanatory notes. The Company’s management is responsible for the preparation of individual interim financial information in accordance with the Technical Pronouncement of the Brazilian FASB (CPC) 21 – Interim Financial Reporting and the consolidated interim financial information in accordance with CPC 21 (R1) and IAS 34 – Interim Financial Reporting, issued by the International Accounting Standards Board (IASB) which considers the Technical Orientation - OCPC 04 - Application of the Technical Interpretation ICPC 02 to the Brazilian Real Estate Development Entities, edited by the Brazilian FASB (CPC) and approved by the Brazilian Securities Commission (CVM) and the Brazilian Federal Accounting Council (CFC), as well as for the presentation of these information in compliance with the rules issued by the CVM, applicable to the preparation of Quarterly Information (ITR). Our responsibility is to express a conclusion on this interim financial information based on our review. Scope of review We conducted our review according to the Brazilian and international review standards of interim financial information (NBC TR 2410 – Review of Interim Financial Information Performed by the Auditor of the Entity, and ISRE 2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim financial information consists of inquiries, mainly of the people responsible for the financial and accounting matters, and the application of analytical and other review procedures. The scope of a review is significantly narrower than that of an audit conducted in accordance with audit standards and, accordingly, it did not permit us to obtain assurance that we took notice of all significant matters that could have been raised in an audit. Therefore, we did not express an audit opinion. Conclusion from the individual and consolidated interim financial information prepared in accordance with CPC 21 (R1) Based on our review, we are not aware of any fact that makes us believe that the individual and consolidated interim financial information included in the Quarterly Information referred to above was not prepared, in all material respects, in accordance with CPC 21 (R1) applicable to the preparation of Quarterly Information (ITR), and presented in compliance with the rules issued by the CVM. Conclusion from the consolidated interim information prepared in accordance with IAS 34, which considers the Technical Orientation - OCPC 04 - Application of the Technical Interpretation ICPC 02 to the Brazilian Real Estate Development Entities, edited by the Brazilian FASB (CPC) and approved by the Brazilian Securities Commission (CVM) and the Brazilian Federal Accounting Council (CFC) Based on our review, we are not aware of any fact that makes us believe that the consolidated interim financial information included in the Quarterly Information referred to above was not prepared, in all material respects, in accordance with IAS 34, which considers the Technical Orientation - OCPC 04 - Application of technical interpretation ICPC02 to the Brazilian Real Estate Development Entities, issued by the Brazilian FASB (CPC) and approved by the Brazilian Securities Commission (CVM) and the Brazilian Federal Accounting Council (CFC) applicable to the preparation of Quarterly Information (ITR), and presented in compliance with the rules issued by the CVM. Emphasis of matter As described in Note 2, the individual (Company) and consolidated interim financial information was prepared in accordance with accounting practices adopted in Brazil (CPC21 (R1)). The consolidated interim financial information prepared in accordance with the IFRS applicable to the real estate development entities also considers the Technical Orientation OCPC04, edited by the Brazilian FASB (CPC). This Technical Orientation refers to the revenue recognition of this sector and comprises other matters related to the meaning and adoption of the concept of continuous transfer of the risks, benefits and control over real estate unit sales, as further described in Note 2. Our conclusion is not modified in view of this matter. Other matters Statements of value added We have also reviewed the individual and consolidated statement of value added for the six-month period ended June 30, 2014, prepared under the responsibility of the Company’s management, the presentation of which in the interim financial information is required by the rules of the CVM applicable to Quarterly Information (ITR), and as supplementary information under IFRS, whereby no statement of value added presentation is required. These statements have been subject to the same review procedures previously described and, based on our review, we are not aware of any fact that makes us believe that they were not prepared, in all material respects, according to the individual and consolidated interim financial information taken as a whole. São Paulo, August 8, 2014 KPMG Auditores Independentes CRC 2SP014428/O-6 Giuseppe Masi Accountant CRC 1SP176273/O-7 Company data Capital Composition 1 Individual financial statements Balance sheet - Assets 2 Balance sheet Liabilities 3 Statement of income 5 Statement of comprehensive income (loss) 6 Statement of cash flows 7 Statements of changes in Equity 01/01/2014 to 06/30/2014 9 01/01/2013 to 06/30/2013 10 Statement of value added 11 Consolidated Financial Statements Balance sheet - Assets 12 Balance sheet Liabilities 13 Statement of income 15 Statement of comprehensive income (loss) 17 Statement of cash flows 18 Statements of changes in Equity 01/01/2014 to 06/30/2014 20 01/01/2013 to 06/30/2013 21 Statement of value added 22 Comments on performance 23 Notes to interim financial information 60 Comments on Company s Business Projections 113 Other information deemed relevant by the Company 114 Reports and statements Report on review of interim financial information 117 Management statement of interim financial information 120 Management statement on the report on review of interim financial information 121 COMPANY DATA / CAPITAL COMPOSITION Number of Shares (in thousands) CURRENT QUARTER 6/30/2014 Paid-in Capital Common 435,559 Preferred 0 Total 435,559 Tre asury shares Common 30,813 Preferred 0 Total 30,813 1 INDIVIDUAL FINANCIAL STATEMENTS - BALANCE SHEET - ASSETS (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 6/30/2014 PRIOR YEAR 31/12/2013 1 Total Assets 6,385,137 6,823,205 1.01 Current Assets 2,564,588 3,312,510 1.01.01 Cash and cash equivalents 19,659 39,032 1.01.01.01 Cash and banks 10,821 11,940 1.01.01.02 Short-term investments 8,838 27,092 1.01.02 Short-term investments 540,359 1,241,026 1.01.02.01 Fair value of short-term investments 540,359 1,241,026 1.01.03 Accounts receivable 880,141 1,034,833 1.01.03.01 Trade accounts receivable 880,141 1,034,833 1.01.03.01.01 Receivables from clients of developments 867,000 1,005,840 1.01.03.01.02 Receivables from clients of construction and services rendered 13,141 28,993 1.01.04 Inventories 870,901 780,867 1.01.04.01 Properties for sale 870,901 780,867 1.01.07 Prepaid expenses 15,053 21,440 1.01.07.01 Prepaid expenses and others 15,053 21,440 1.01.08 Other current assets 238,475 195,312 1.01.08.01 Non current assets for sale 7,728 7,064 1.01.08.03 Others 230,747 188,248 1.01.08.03.01 Others accounts receivable and others 7,547 15,749 1.01.08.03.02 Derivative financial instruments 475 183 1.01.08.03.03 Receivables from related parties 222,725 172,316 1.02 Non current assets 3,820,549 3,510,695 1.02.01 Non current assets 847,182 772,600 1.02.01.03 Accounts receivable 228,446 182,069 1.02.01.03.01 Receivables from clients of developments 228,446 182,069 1.02.01.04 Inventories 354,349 337,265 1.02.01.06 Deferred taxes 49,099 49,099 1.02.01.06.01 Deferred income tax and social contribution 49,099 49,099 1.02.01.09 Others non current assets 215,288 204,167 1.02.01.09.03 Others accounts receivable and others 112,342 105,895 1.02.01.09.04 Receivables from related parties 102,946 98,272 1.02.02 Investments 2,913,746 2,679,833 1.02.02.01 Interest in associates and affiliates 2,799,025 2,559,393 1.02.02.01.02 Interest in subsidiaries 2,799,025 2,468,337 1.02.02.01.04 Other investments - 91,056 1.02.02.02 Interest in subsidiaries 114,721 120,440 1.02.02.02.01 Interest in subsidiaries - goodwill 114,721 120,440 1.02.03 Property and equipment 19,120 12,239 1.02.03.01 Operation property and equipment 19,120 12,239 1.02.04 Intangible assets 40,501 46,023 1.02.04.01 Intangible assets 40,501 46,023 2 INDIVIDUAL FINANCIAL STATEMENTS - BALANCE SHEET - LIABILITIES AND EQUITY (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 6/30/2014 PRIOR YEAR 31/12/2013 2 Total Liabilities 6,385,137 6,823,205 2.01 Current liabilities 1,895,246 1,925,787 2.01.01 Social and labor obligations 33,239 59,330 2.01.01.02 Labor obligations 33,239 59,330 2.01.01.02.01 Salaries, payroll charges and profit sharing 33,239 59,330 2.01.02 Suppliers 44,375 51,415 2.01.02.01 Local suppliers 44,375 51,415 2.01.03 Tax obligations 30,840 115,775 2.01.03.01 Federal tax obligations 30,840 115,775 2.01.04 Loans and financing 758,863 730,318 2.01.04.01 Loans and financing 504,397 376,047 2.01.04.02 Debentures 254,466 354,271 2.01.05 Others obligations 940,241 896,830 2.01.05.01 Payables to related parties 514,052 202,175 2.01.05.02 Others 426,189 694,655 2.01.05.02.01 Declared dividends 32,945 150,067 2.01.05.02.04 Obligations for purchase of real estate and advances from customers 248,633 284,366 2.01.05.02.05 Other obligations 109,353 101,296 2.01.05.02.06 Payables to venture partners 7,297 108,742 2.01.05.02.07 Obligations assumed on the assignment of receivables 27,961 50,184 2.01.06 Provisions 87,688 72,119 2.01.06.01 Tax, labor and civel lawsuits 87,688 72,119 2.01.06.01.01 Tax lawsuits 218 255 2.01.06.01.02 Labor lawsuits 36,406 23,876 2.01.06.01.04 Civel lawsuits 51,064 47,988 2.02 Non current liabilities 1,373,709 1,706,694 2.02.01 Loans and financing 1,208,021 1,530,523 2.02.01.01 Loans and financing 625,513 873,137 2.02.01.01.01 Loans and financing in local currency 625,513 873,137 2.02.01.02 Debentures 582,508 657,386 2.02.02 Others obligations 97,943 108,691 2.02.02.02 Others 97,943 108,691 2.02.02.02.03 Obligations for purchase of real estate and advances from customers 37,276 35,729 2.02.02.02.04 Other liabilities 35,961 38,151 2.02.02.02.05 Payables to venture partners 7,145 10,794 2.02.02.02.06 Obligations assumed on the assignment of receivables 17,561 24,017 2.02.04 Provisions 67,745 67,480 2.02.04.01 Tax, labor and civel lawsuits 67,745 67,480 2.02.04.01.04 Civel lawsuits 67,745 67,480 2.03 Equity 3,116,182 3,190,724 2.03.01 Capital 2,740,662 2,740,662 2.03.02 Capital Reserves -52,589 -18,687 3 INDIVIDUAL FINANCIAL STATEMENTS - BALANCE SHEET - LIABILITIES AND EQUITY (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 6/30/2014 PRIOR YEAR 31/12/2013 2.03.02.04 Granted options 136,143 125,600 2.03.02.05 Treasury shares -110,945 -73,070 2.03.02.07 Reserve for expenditures with public offering -71,217 -71,217 2.03.02.08 Income from treasury shares' transfer -6,570 - 2.03.04 Income Reserve 468,749 468,749 2.03.04.01 Legal Reserve 31,593 31,593 2.03.04.02 Statutory Reserve 437,156 437,156 2.03.05 Accumulated losses/profit -40,640 - 4 INDIVIDUAL FINANCIAL STATEMENTS - INCOME - (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 04/01/2014 to 06/30/2014 YEAR TO DATE 01/01/2014 to 06/30/2014 SAME QUARTER FROM PREVIOUS YEAR 04/01/2014 to 06/30/2014 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2013 to 06/30/2013 3.01 Gross Sales and/or Services 280,968 517,078 297,500 599,767 3.02 Cost of sales and/or services -186,605 -352,012 -194,200 -428,712 3.02.01 Cost of real estate development -186,605 -352,012 -194,200 -428,712 3.03 Gross profit 94,363 165,066 103,300 171,055 3.04 Operating expenses/income -86,193 -186,646 -97,216 -196,541 3.04.01 Selling expenses -22,348 -38,304 -33,006 -61,555 3.04.02 General and administrative expenses -31,085 -62,586 -30,105 -60,479 3.04.05 Other operating expenses -35,870 -57,492 -24,247 -34,470 3.04.05.01 Depreciation and amortization -10,581 -20,717 -8,317 -14,526 3.04.05.02 Other operating expenses -25,289 -36,775 -15,930 -19,944 3.04.06 Equity pick-up 3,110 -28,264 -9,858 -40,037 3.05 Income (loss) before financial results and income taxes 8,170 -21,580 6,084 -25,486 3.06 Financial -6,662 -14,133 -35,537 -77,650 3.06.01 Financial income 22,002 51,637 7,998 15,204 3.06.02 Financial expenses -28,664 -65,770 -43,535 -92,854 3.07 Income before income taxes 1,508 -35,713 -29,453 -103,136 3.08 Income and social contribution taxes -2,359 -4,927 - - 3.08.01 Current -2,359 -4,927 - - 3.09 Income (loss) from continuing operation -851 -40,640 -29,453 -103,136 3.10 Income (loss) from discontinuing operation - - 15,309 33,519 3.10.01 Income (loss) from discontinuing operation - - 15,309 33,519 3.11 Income (loss) for the period -851 -40,640 -14,144 -69,617 3.99.01.01 ON -0.00210 -0.1002 -0.0329 -0.1622 3.99.02.01 ON -0.00210 -0.1002 -0.0329 -0.1622 5 INDIVIDUAL FINANCIAL STATEMENTS - COMPREHENSIVE INCOME (LOSS) - (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 04/01/2014 to 06/30/2014 YEAR TO DATE 01/01/2014 to 06/30/2014 EQUAL QUARTER FROM PREVIOUS YEAR 04/01/2014 to 06/30/2014 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2013 to 06/30/2013 4.01 Income (loss) for the period -851 -40,640 -14,144 -69,617 4.03 Comprehensive income (loss) for the period -851 -40,640 -14,144 -69,617 6 INDIVIDUAL FINANCIAL STATEMENTS - CASH FLOWS - INDIRECT METHOD - (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 01/01/2014 to 06/30/2014 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2013 to 06/30/2013 6.01 Net cash from operating activities -144,334 70,964 6.01.01 Cash generated in the operations 114,027 5,556 6.01.01.01 Loss before income and social contribution taxes -35,713 -103,136 6.01.01.02 Stock options expenses 24,379 9,480 6.01.01.03 Unrealized interest and finance charges, net 42,070 7,469 6.01.01.04 Depreciation and amortization 20,717 14,526 6.01.01.05 Decrease of permanent assets 246 1,761 6.01.01.06 Provision for legal claims 26,272 15,476 6.01.01.07 Warranty provision -8,000 -2,380 6.01.01.08 Provision for profit sharing 7,142 9,799 6.01.01.09 Allowance for doubtful accounts 312 -9 6.01.01.10 Provision for realization of non-financial assets – properties for sale - -393 6.01.01.11 Provision for penalties due to delay in construction works 1,883 -1,876 6.01.01.12 Financial instruments -245 5,689 6.01.01.13 Equity pick-up 28,264 40,037 6.01.01.14 Provision for realization of non-financial assets – intangible - 2,413 6.01.01.15 Decrease of investing 6,700 6,700 6.01.02 Variation in Assets and Liabilities -258,361 65,408 6.01.02.01 Trade accounts receivable 79,325 -117,873 6.01.02.02 Properties for sale -107,782 -105,357 6.01.02.03 Other accounts receivable -34,481 -7,751 6.01.02.04 Transactions with related parties -5,849 235,056 6.01.02.05 Prepaid expenses 6,387 9,722 6.01.02.06 Suppliers -5,796 16,228 6.01.02.07 Obligations for purchase of land and adv. from customers -34,186 51,368 6.01.02.08 Taxes and contributions -8,823 6,211 6.01.02.09 Salaries and payable charges -33,234 -19,071 6.01.02.10 Other obligations -32,883 -3,125 6.01.02.11 Income tax and social contribution payable -81,039 - 6.02 Net cash from investing activities 709,593 65,938 6.02.01 Purchase of property and equipment and intangible assets -22,322 -23,857 6.02.02 Redemption of short-term investments 2,030,197 932,211 6.02.03 Purchase of short-term investments -1,329,530 -845,592 6.02.04 Increase in investments -10,321 -3,999 6.02.05 Received dividends 41,569 7,175 6.03 Net cash from financing activities -584,632 -191,090 6.03.01 Capital increase - 4,863 6.03.02 Increase in loans, financing and debentures 250,187 423,354 6.03.03 Payment of loans, financing and debentures -586,212 -503,802 7 INDIVIDUAL FINANCIAL STATEMENTS - CASH FLOWS - INDIRECT METHOD - (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 01/01/2014 to 06/30/2014 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2013 to 06/30/2013 6.03.04 Obligation with investors -105,094 -105,110 6.03.05 Loan transactions with related parties -4,674 -10,395 6.03.06 Repurchase of treasury shares -28,626 - 6.03.07 Alienation of treasury shares 13,480 - 6.03.08 Net result from treasury shares' alienation -6,571 - 6.03.09 Dividends paid -117,122 - 6.05 Net decrease of cash and cash equivalents -19,373 -54,188 6.05.01 Cash and cash equivalents at the beginning of the period 39,032 95,836 6.05.02 Cash and cash equivalents at the end of the period 19,659 41,648 8 INDIVIDUAL STATEMENT OF CHANGES IN EQUITY FROM 01/01/2/30/2014 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings Others comprehensive income Total Equity 5.01 Opening balance 2,740,662 -18,687 468,749 - - 3,190,724 5.03 Opening adjusted balance 2,740,662 -18,687 468,749 - - 3,190,724 5.04 Capital transactions with shareholders - -33,902 - - - -33,902 5.04.03 Realization of granted options - 10,542 - - - 10,542 5.04.04 Acquired treasury shares - -51,353 - - - -51,353 5.04.05 Sold treasury shares - 6,909 - - - 6,909 5.05 Total of comprehensive loss - - - -40,640 - -40,640 5.05.01 Loss for the period - - - -40,640 - -40,640 5.07 Closing balance 2,740,662 -52,589 468,749 -40,640 - 3,116,182 9 INDIVIDUAL STATEMENT OF CHANGES IN EQUITY FROM 01/01/2/30/2013 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings Others comprehensive income Total Equity 5.01 Opening balance 2,735,794 35,233 - -226,523 - 2,544,504 5.03 Opening adjusted balance 2,735,794 35,233 - -226,523 - 2,544,504 5.04 Capital transactions with shareholders 4,863 -30,424 - - - -25,561 5.04.01 Capital increase 4,863 - 4,863 5.04.03 Realization of granted options - 9,546 - - - 9,546 5.04.04 Acquired treasury shares - -39,970 - - - -39,970 5.05 Total of comprehensive loss - - - -69,617 - -69,617 5.05.01 Loss for the period - - - -69,617 - -69,617 5.07 Closing balance 2,740,657 4,809 - -296,140 - 2,449,326 10 INDIVIDUAL STATEMENT OF VALUE ADDED (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 01/01/2014 to 06/30/2014 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2013 to 06/30/2013 7.01 Revenues 570,419 656,770 7.01.01 Real estate development, sale and services 570,731 656,761 7.01.04 Allowance for doubtful accounts -312 9 7.02 Inputs acquired from third parties -343,312 -418,095 7.02.01 Cost of Sales and/or Services -308,721 -398,468 7.02.02 Materials, energy, outsourced labor and other -34,591 -19,627 7.03 Gross added value 227,107 238,675 7.04 Retentions -20,717 -14,526 7.04.01 Depreciation and amortization -20,717 -14,526 7.05 Net added value produced by the Company 206,390 224,149 7.06 Added value received on transfer 23,373 -24,833 7.06.01 Equity pick-up -28,264 -40,037 7.06.02 Financial income 51,637 15,204 7.07 Total added value to be distributed 229,763 199,316 7.08 Added value distribution 229,763 199,316 7.08.01 Personnel and payroll charges 85,771 76,887 7.08.02 Taxes and contributions 71,226 68,948 7.08.03 Compensation – Interest 113,406 123,098 7.08.04 Compensation – Company capital -40,640 -69,617 7.08.04.03 Retained losses -40,640 -69,617 11 CONSOLIDATED FINANCIAL STATEMENTS - BALANCE SHEET - ASSETS (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 6/30/2014 PRIOR YEAR 31/12/2013 1 Total Assets 7,288,403 8,183,030 1.01 Current Assets 4,916,988 5,679,907 1.01.01 Cash and cash equivalents 135,089 215,194 1.01.01.01 Cash and banks 113,726 121,222 1.01.01.02 Short-term investments 21,363 93,972 1.01.02 Short-term investments 1,144,479 1,808,969 1.01.02.01 Fair value of short-term investments 1,144,479 1,808,969 1.01.03 Accounts receivable 1,709,718 1,909,877 1.01.03.01 Trade accounts receivable 1,709,718 1,909,877 1.01.03.01.01 Receivables from clients of developments 1,675,185 1,849,329 1.01.03.01.02 Receivables from clients of construction and services rendered 34,533 60,548 1.01.04 Inventories 1,577,905 1,442,019 1.01.07 Prepaid expenses 26,223 35,188 1.01.07.01 Prepaid expenses and others 26,223 35,188 1.01.08 Other current assets 323,574 268,660 1.01.08.01 Non current assets for sale 106,311 114,847 1.01.08.03 Others 217,263 153,813 1.01.08.03.01 Others accounts receivable 62,135 71,083 1.01.08.03.02 Receivables from related parties 154,653 82,547 1.01.08.03.03 Derivative financial instruments 475 183 1.02 Non Current assets 2,371,415 2,503,123 1.02.01 Non current assets 1,193,096 1,240,322 1.02.01.03 Accounts receivable 322,356 313,791 1.02.01.03.01 Receivables from clients of developments 322,356 313,791 1.02.01.04 Inventories 578,480 652,395 1.02.01.09 Others non current assets 292,260 274,136 1.02.01.09.03 Others accounts receivable and others 149,154 137,628 1.02.01.09.04 Receivables from related parties 143,106 136,508 1.02.02 Investments 1,032,662 1,120,076 1.02.02.01 Interest in associates and affiliates 1,032,662 1,120,076 1.02.03 Property and equipment 47,453 36,385 1.02.03.01 Operation property and equipment 47,453 36,385 1.02.04 Intangible assets 98,204 106,340 1.02.04.01 Intangible assets 55,124 63,260 1.02.04.02 Goodwill 43,080 43,080 1.02.04.02.01 Goodwill 43,080 43,080 12 CONSOLIDATED FINANCIAL STATEMENTS - BALANCE SHEET - LIABILITIES AND EQUITY (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 6/30/2014 PRIOR YEAR 31/12/2013 2 Total Liabilities 7,288,403 8,183,030 2.01 Current liabilities 2,093,894 2,683,023 2.01.01 Social and labor obligations 66,785 96,187 2.01.01.02 Labor obligations 66,785 96,187 2.01.01.02.01 Salaries, payroll charges and profit sharing 66,785 96,187 2.01.02 Suppliers 76,619 79,342 2.01.02.01 Local suppliers 76,619 79,342 2.01.03 Tax obligations 117,728 216,625 2.01.03.01 Federal tax obligations 117,728 216,625 2.01.04 Loans and financing 976,336 1,154,218 2.01.04.01 Loans and financing 622,942 590,386 2.01.04.01.01 In Local Currency 622,942 590,386 2.01.04.02 Debentures 353,394 563,832 2.01.05 Others obligations 768,738 1,064,532 2.01.05.01 Paybales to related parties 154,742 133,678 2.01.05.02 Others 613,996 930,854 2.01.05.02.01 Minimum mandatory dividends 32,945 150,067 2.01.05.02.04 Obligations for purchase of real estate and advances from customers 364,637 408,374 2.01.05.02.05 Payables to venture partners 7,517 112,886 2.01.05.02.06 Other obligations 161,760 176,740 2.01.05.02.07 Obligations assumed on assignment of receivables 47,137 82,787 2.01.06 Provisions 87,688 72,119 2.01.06.01 Tax, labor and civel lawsuits 87,688 72,119 2.01.06.01.01 Tax lawsuits 218 255 2.01.06.01.02 Labor lawsuits 36,406 23,876 2.01.06.01.04 Civel lawsuits 51,064 47,988 2.02 Non current liabilities 2,056,378 2,285,524 2.02.01 Loans and financing 1,696,853 1,905,310 2.02.01.01 Loans and financing 814,345 1,047,924 2.02.01.01.01 Loans and financing in local currency 814,345 1,047,924 2.02.01.02 Debentures 882,508 857,386 2.02.02 Other obligations 170,687 197,753 2.02.02.02 Others 170,687 197,753 2.02.02.02.03 Obligations for purchase of real estate and advances from customers 70,158 79,975 2.02.02.02.04 Other obligations 64,066 69,874 2.02.02.02.05 Payables to venture partners 7,145 10,794 2.02.02.02.06 Obligations assumed on assignment of receivables 29,318 37,110 2.02.03 Deferred taxes 55,310 56,652 2.02.03.01 Deferred income tax and social contribution 55,310 56,652 2.02.04 Provisions 133,528 125,809 13 CONSOLIDATED FINANCIAL STATEMENTS - BALANCE SHEET - LIABILITIES AND EQUITY (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 6/30/2014 PRIOR YEAR 31/12/2013 2.02.04.01 Tax, labor and civel lawsuits 133,528 125,809 2.02.04.01.01 Tax lawsuits 1,419 1,336 2.02.04.01.02 Labor lawsuits 32,232 31,748 2.02.04.01.04 Civel lawsuits 99,877 92,725 2.03 Equity 3,138,131 3,214,483 2.03.01 Capital 2,740,662 2,740,662 2.03.01.01 Capital 2,740,662 2,740,662 2.03.02 Capital Reserves -52,589 -18,687 2.03.02.04 Granted options 136,143 125,600 2.03.02.05 Treasury shares -110,945 -73,070 2.03.02.07 Reserve for expenditures with public offering -71,217 -71,217 2.03.02.08 Income from treasury shares' transfer -6,570 - 2.03.04 Income Reserve 468,749 468,749 2.03.04.01 Legal Reserve 31,593 31,593 2.03.04.02 Statutory Reserve 437,156 437,156 2.03.05 Retained earnings/accumulated losses -40,640 - 2.03.09 Non-controlling interest 21,949 23,759 14 CONSOLIDATED FINANCIAL STATEMENTS - INCOME - (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 04/01/2014 to 06/30/2014 YEAR TO DATE 01/01/2014 to 06/30/2014 SAME QUARTER FROM PREVIOUS YEAR 04/01/2014 to 06/30/2014 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2013 to 06/30/2013 3.01 Net Sales and/or Services 574,830 1,007,531 640,864 1,148,414 3.02 Cost of sales and/or services -409,926 -745,279 -497,066 -926,471 3.02.01 Cost of real estate development -409,926 -745,279 -497,066 -926,471 3.03 Gross profit 164,904 262,252 143,798 221,943 3.04 Operating expenses/income -152,215 -275,447 -144,430 -250,762 3.04.01 Selling expenses -43,093 -73,875 -60,407 -115,627 3.04.02 General and administrative expenses -56,418 -107,837 -49,599 -102,604 3.04.05 Other operating expenses -55,296 -95,310 -19,936 -36,162 3.04.05.01 Depreciation and amortization -15,977 -29,999 -11,022 -20,431 3.04.05.02 Other operating expenses -39,319 -65,311 -8,914 -15,731 3.04.06 Equity pick-up 2,592 1,575 -14,488 3,631 3.05 Income (loss) before financial results and income taxes 12,689 -13,195 -632 -28,819 3.06 Financial -3,072 -10,986 -33,662 -82,827 3.06.01 Financial income 37,965 82,161 16,757 35,688 3.06.02 Financial expenses -41,037 -93,147 -50,419 -118,515 3.07 Income before income taxes 9,617 -24,181 -34,294 -111,646 3.08 Income and social contribution taxes -11,672 -18,269 -6,992 -13,429 3.08.01 Current -9,810 -16,874 -5,202 -9,165 3.08.02 Deferred -1,862 -1,395 -1,790 -4,264 3.09 Income (loss) from continuing operation -2,055 -42,450 -41,286 -125,075 3.10 Income (loss) from discontinuing operation - - 42,473 80,765 3.10.01 Income (loss) from discontinuing operation - - 42,473 80,765 3.11 Income (loss) for the period -2,055 -42,450 1,187 -44,310 3.11.01 Income (loss) attributable to the Company -851 -40,640 -14,144 -69,617 15 CONSOLIDATED FINANCIAL STATEMENTS - INCOME - (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 04/01/2014 to 06/30/2014 YEAR TO DATE 01/01/2014 to 06/30/2014 SAME QUARTER FROM PREVIOUS YEAR 04/01/2014 to 06/30/2014 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2013 to 06/30/2013 3.11.02 Net income attributable to non-controlling interests -1,204 -1,810 15,331 25,307 3.99.01.01 ON -0.00210 -0.1002 -0.0329 -0.1622 3.99.02.01 ON -0.00210 -0.1002 -0.0329 -0.1622 16 CONSOLIDATED FINANCIAL STATEMENTS - COMPREHENSIVE INCOME (LOSS) - (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 04/01/2014 to 06/30/2014 YEAR TO DATE 01/01/2014 to 06/30/2014 SAME QUARTER FROM PREVIOUS YEAR 04/01/2014 to 06/30/2014 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2013 to 06/30/2013 4.01 Income (loss) for the period -2,055 -42,450 1,187 -44,310 4.03 Consolidated comprehensive income (loss) for the period -2,055 -42,450 1,187 -44,310 4.03.01 Income (loss) attributable to Gafisa -851 -40,640 -14,144 -69,617 4.03.02 Net income attributable to the noncontrolling interests -1,204 -1,810 15,331 25,307 17 CONSOLIDATED FINANCIAL STATEMENTS - CASH FLOWS - INDIRECT METHOD - (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 01/01/2014 to 06/30/2014 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2013 to 06/30/2013 6.01 Net cash from operating activities -40,042 -41,174 6.01.01 Cash generated in the operations 154,886 -40,247 6.01.01.01 Loss before income and social contribution taxes -24,181 -111,646 6.01.01.02 Stock options expenses 24,405 9,545 6.01.01.03 Unrealized interest and finance charges, net 70,624 19,424 6.01.01.04 Depreciation and amortization 29,999 20,431 6.01.01.05 Write-off of property and equipment, net 2,197 5,186 6.01.01.06 Provision for legal claims 51,796 15,238 6.01.01.07 Warranty provision -10,957 -2,440 6.01.01.08 Provision for profit sharing 16,425 17,427 6.01.01.09 Allowance for doubtful accounts -3,306 -2,965 6.01.01.10 Provision for realization of non-financial assets – properties for sale 379 -924 6.01.01.11 Provision for penalties due to delay in construction works -675 -12,098 6.01.01.12 Financial instruments -245 5,700 6.01.01.13 Equity pick-up -1,575 -3,631 6.01.01.14 Provision for realization of non-financial assets – intangible - 506 6.01.02 Variation in Assets and Liabilities -194,928 -927 6.01.02.01 Trade accounts receivable 179,022 96,826 6.01.02.02 Properties for sale -81,378 -127,903 6.01.02.03 Other accounts receivable -2,398 -23,073 6.01.02.04 Transactions with related parties -51,270 -13,697 6.01.02.05 Prepaid expenses 8,964 13,890 6.01.02.06 Suppliers -1,479 13,537 6.01.02.07 Obligations for purchase of land and adv. from customers -53,554 24,620 6.01.02.08 Taxes and contributions -31,088 -17,103 6.01.02.09 Salaries and payable charges -45,826 -39,326 6.01.02.10 Other obligations -31,239 75,236 6.01.02.11 Income tax and social contribution paid -84,682 -3,934 6.02 Net cash from investing activities 694,084 155,486 6.02.01 Purchase of property and equipment and intangible assets -35,128 -37,522 6.02.02 Redemption of short-term investments 2,544,749 2,641,860 6.02.03 Short-term investments obtained -1,880,258 -2,450,241 6.02.04 Investments increase 4,420 -3,876 6.02.05 Received dividends 60,301 5,265 6.03 Net cash from financing activities -734,147 -69,765 6.03.01 Capital increase - 4,863 6.03.02 Loans and financing obtained 378,913 948,313 6.03.03 Payment of loans and financing -835,878 -857,622 6.03.04 Purchase of treasury shares -51,353 -39,970 6.03.05 Proceeds from subscription of redeemable equity interest in securitization fund - -5,089 18 CONSOLIDATED FINANCIAL STATEMENTS - CASH FLOWS - INDIRECT METHOD - (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 01/01/2014 to 06/30/2014 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2013 to 06/30/2013 6.03.06 Payables to venture partners -109,018 -108,583 6.03.07 Loans with related parties -6,598 -11,677 6.03.08 Treasury shares 13,480 - 6.03.09 Net result from treasury shares' alienation -6,571 - 6.03.10 Dividends paid -117,122 - 6.05 Net increase of cash and cash equivalents -80,105 44,547 6.05.01 Cash and cash equivalents at the beginning of the period 215,194 432,202 6.05.02 Cash and cash equivalents at the end of the period 135,089 476,749 19 CONSOLIDATED STATEMENT OF CHANGES IN EQUITY FROM 01/01/2/30/2014 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings Others comprehensive income Total Shareholders equity Non Controlling interest Total equity Consolidated 5.01 Opening balance 2,740,662 -18,687 468,749 - - 3,190,724 23,759 3,214,483 5.03 Opening adjusted balance 2,740,662 -18,687 468,749 - - 3,190,724 23,759 3,214,483 5.04 Capital transactions with shareholders - -33,902 - - - -33,902 - -33,902 5.04.03 Realization of granted options - 10,542 - - - 10,542 - 10,542 5.04.04 Acquired treasury shares - -51,353 - - - -51,353 - -51,353 5.04.05 Sold treasury shares - 6,909 - - - 6,909 - 6,909 5.05 Total of comprehensive income (loss) - - - -40,640 - -40,640 -1,810 -42,450 5.05.01 Income (loss) for the period - - - -40,640 - -40,640 -1,810 -42,450 5.07 Closing balance 2,740,662 -52,589 468,749 -40,640 - 3,116,182 21,949 3,138,131 20 CONSOLIDATED STATEMENT OF CHANGES IN EQUITY FROM 01/01/2/30/2013 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings Others comprehensive income Total Shareholders equity Non Controlling interest Total equity Consolidated 5.01 Opening balance 2,735,794 35,233 - -226,523 - 2,544,504 150,384 2,694,888 5.03 Opening adjusted balance 2,735,794 35,233 - -226,523 - 2,544,504 150,384 2,694,888 5.04 Capital transactions with shareholders 4,863 -30,424 - - - -25,561 -6,559 -32,120 5.04.01 Capital increase - 4,863 819 5,682 5.04.03 Realization of granted options - 9,546 - - - 9,546 2,687 12,233 5.04.04 Acquired treasury shares - -39,970 - - - -39,970 -3,556 -43,526 5.04.06 Dividends - -6,509 -6,509 5.05 Total of comprehensive income (loss) - - - -69,617 - -69,617 25,307 -44,310 5.05.01 Income (loss) for the period - - - -69,617 - -69,617 25,307 -44,310 5.07 Closing balance 2,740,657 4,809 - -296,140 - 2,449,326 169,132 2,618,458 21 CONSOLIDATED STATEMENT OF VALUE ADDED (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 01/01/2014 to 06/30/2014 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2013 to 06/30/2013 7.01 Revenues 1,092,671 1,253,023 7.01.01 Real estate development, sale and services 1,061,801 1,172,116 7.01.04 Allowance for doubtful accounts 30,870 80,907 7.02 Inputs acquired from third parties -773,089 -828,843 7.02.01 Cost of sales and/or services -670,178 -856,704 7.02.02 Materials, energy, outsourced labor and other -102,911 27,861 7.03 Gross added value 319,582 424,180 7.04 Retentions -29,999 -20,431 7.04.01 Depreciation and amortization -29,999 -20,431 7.05 Net added value produced by the Company 289,583 403,749 7.06 Added value received on transfer 83,736 39,319 7.06.01 Equity pick-up 1,575 3,631 7.06.02 Financial income 82,161 35,688 7.07 Total added value to be distributed 373,319 443,068 7.08 Added value distribution 373,319 443,068 7.08.01 Personnel and payroll charges 116,138 156,633 7.08.02 Taxes and contributions 122,220 167,770 7.08.03 Compensation – Interest 175,601 188,282 7.08.03.01 Interest 175,601 188,282 7.08.04 Compensation – Company capital -40,640 -69,617 7.08.04.03 Retained losses -40,640 -69,617 22 GAFISA RELEASES 2Q14 RESULTS FOR IMMEDIATE RELEASE São Paulo, August 08, 2014 Gafisa S.A. (Bovespa: GFSA3; NYSE: GFA), one of Brazil’s leading homebuilders, today reported financial results for the quarter ended June 30, 2014. MANAGEMENT COMMENTS AND HIGHLIGHTS We are pleased to report continued improvement in Gafisa and Tenda’s financial results during the second quarter of 2014. In spite of the uncertain economic environment and the impact, at the end of the quarter, of the World Cup in Brazil, the Company was able to report solid operating results, which positively impacted financial performance. Gafisa’s profitability continues to improve. In the quarter, margins were in line with our expectations and are consistent with the business plan for the year. Adjusted gross margin reached 38.1%, and adjusted EBITDA margin was 20.9%, as a result of our strategy of consolidating operations in the more profitable markets of São Paulo and Rio de Janeiro. In response to the consumer spending environment in Brazil, we are taking a selective approach to product development and closely monitoring the execution process. In the second quarter we launched PSV of R$314.7 million in the Gafisa segment, comprising three projects in São Paulo and Osasco. Pre-sales during the period totaled R$ 251.3 million, reflecting the continued sale of inventory. The speed of sales improved on a sequential basis and was stable year-over-year. In the second quarter, the number of deliveries increased almost three-fold to 1,504 units, compared with 524 units in the 1Q14. The high level of deliveries underpinned the volume of transfers, which reached R$ 442.8 million in the first-half. While the sequential increase in quarterly unit deliveries led to an associated rise in cancellations, the result was lower on a year-over-year basis. The Gafisa segment generated net income of R$ 17.1 million in 2Q14, ending the 1H14 with accumulated income of R$ 14.8 million. The Tenda segment also performed well. Net pre-sales totaled R$181.7 million, the best quarterly result since the fourth quarter of 2011, which marked the early stage of the turnaround process. The volume of sales cancelations declined 25.5% on a year-over-year basis, reflecting the immediate transfer of sales and the gradual reduction in legacy projects in the portfolio. While the segment’s performance improved in the quarter, sales were nonetheless impacted by the World Cup in Brazil, which reduced in store traffic. The performance of projects launched under the New Model was in line with expectations, due to good sales velocity, fast transfer to financial institutions and tight control over construction costs. In 2Q14, Tenda transferred 1,708 units, representing R$223.7 million in sales. This solid operating performance resulted in a significant improvement in financial results. Adjusted gross income reached R$69.4 million in the first-half, with a margin of 24.5%. The Company expects a sequential improvement in Tenda’s profitability, due to the ongoing streamlining of the segment’s cost and expense structure, the adherence to and strong performance of the New Business Model, and the contribution of a smaller number of underperforming legacy projects. 24 Consolidated launch volumes for the quarter reached R$413.7 million and R$949.1 million in the first-half, while pre-sales were R$433.0 million and R$672.3 million respectively. Adjusted gross profit was R$205.2 million with a margin of 35.7% in the quarter, 7.5 percentage points above that of the previous year. The result underscores the improved operating and financial performance achieved by the two segments in 2Q14. During the first-half, adjusted gross profit was R$337.4 million, with a margin of 33.5%. Adjusted EBITDA was R$89.8 million in 2Q14 and R$116.3 million in 1H14, with an EBITDA margin of 15.6% and 11.5%, respectively. The Company reported a loss of R$851.0 thousand in the second quarter, as a profit of R$17.1 million in the Gafisa segment was offset by a loss of R$18.0 million in the Tenda segment. In 1H14, the net loss was R$40.6 million. We would also like to highlight the Company’s operating cash generation in the first half of the year. We ended 2Q14 with operating cash flow of R$39.1 million, totaling R$ 146.1 million in 1H14, as a result of: (i) the Company’s success in transferring units sold to financing agents, with nearly R$851 million transferred in the period; and (ii) greater control over the business cycle. Free cash flow generation in 2Q14 was negative at R$ 1.3 million, while in 1H14, free cash flow was positive at R$19.2 million. The Net Debt/Equity ratio was 44.9% at the end of June and stable on a sequential basis. Excluding project finance, the Net Debt/Equity ratio was negative 16.9%. During the second quarter we made further progress in separating the Gafisa and Tenda business units into two independent companies. During the quarter, a number of administrative functions, including Services, Personnel and People Management, among others, were split, and are currently operating independently from an administrative point of view. At the same time, we continue to evaluate the most appropriate capital structure for Gafisa and Tenda. Looking ahead, we are confident in our business’s prospects, and believe that the measures implemented to date mean we are well-positioned to face future challenges. Sandro Gamba Chief Executive Officer – Gafisa S.A. Rodrigo Osmo Chief Executive Officer – Tenda 25 FINANCIAL RESULTS ▲ Net revenue recognized by the “PoC” method was R$397.9 million in the Gafisa segment and R$176.9 million in the Tenda segment. This resulted in consolidated revenue of R$574.8 million in the second quarter, a reduction of 10.3% compared with the 2Q13, and an increase of 32.8% from the 1Q14. In the 1H14, net revenue reached R$1,007.5 million. ▲ Adjusted gross profit for 2Q14 was R$205.3 million, up from R$180.0 million in 2Q13 and R$132.1 million in the previous quarter. Adjusted gross margin rose to 35.7% versus 28.1% in the prior-year period and 30.5% in the 1Q14. Gafisa’s contribution was an adjusted gross profit of R$151.5 million, with an adjusted margin of 38.1%, while Tenda’s contribution was R$53.8 million, with a margin of 30.4% in 2Q14. In the first half, consolidated adjusted gross profit was R$337.4 million, and adjusted gross margin was 33.5%. ▲ Adjusted EBITDA was R$89.8 million in the 2Q14. The Gafisa segment reported adjusted EBITDA of R$83.4 million, while the Tenda segment’s adjusted EBITDA was negative at R$1.9 million. Please note that consolidated adjusted EBITDA includes Alphaville equity income, while the Gafisa segment’s adjusted EBITDA is net of this effect. At the end of 1H14, consolidated adjusted EBITDA reached R$116.3 million. Consolidated EBITDA margin reached 15.6% in 2Q14 and 11.5% in 1H14. ▲ The Company reported a consolidated net loss of R$851.0 thousand in the second quarter. Gafisa reported a profit of R$17.1 million, while Tenda reported a loss of R$18.0 million. In the 1H14, the net loss reached R$40.6 million. ▲ Operating cash generation reached R$39.1 million in the 2Q14 and R$146.1 million in the 1H14. In the 2Q14, the Company recorded cash burn of R$1.3 million, while in the first half, cash generation was R$19.2 million. OPERATING RESULTS ▲ Launches totaled R$413.7 million in the 2Q14, compared to R$535.4 million in the 1Q14. In 1H14, R$949.1 million were launched. The Gafisa segment accounted for R$668.7 million across 6 projects, while the Tenda segment launched 6 projects with a total PSV of R$280.5 million. ▲ Consolidated pre-sales totaled R$433.0 million in the 2Q14, compared to R$386.8 million in the 2Q13. In the 1H14, sales reached R$672.4 million, with R$438.9 million in the Gafisa segment and R$233.5 million in the Tenda segment. Consolidated sales from launches in the period (1H14) represented 32% of the total, while sales from inventory comprised the remaining 68%. ▲ Consolidated sales over supply (SoS) reached 12.6% in 2Q14, compared to 7.5% in 1Q14. The result was stable on a year-over-year basis. In the Gafisa segment, SoS was 9.8%, while in the Tenda segment it was 20.8%. ▲ Consolidated inventory at market value increased R$61.9 million on a sequential basis, reaching R$3.0 billion. Gafisa’s inventory reached R$2.3 billion and Tenda’s inventory totaled R$691.4 million. ▲ Throughout the second quarter, the Company delivered 19 projects, totaling 3,689 units, representing R$678.2 million. The Gafisa segment delivered 1,504 units, while the Tenda segment delivered the remaining 2,185 units. 26 ANALYSIS OF RESULTS Gafisa Segment Gross Margin Expansion and Reduction in Expenses Benefit EBITDA Margin The Gafisa segment’s margin has been improving in recent quarters, due to the consolidation of operations in certain markets and the delivery of legacy projects. In the 2Q14, adjusted gross profit increased to R$ 151.5 million, compared to R$ 116.5 million in the previous quarter and R$ 144.6 million in the 2Q13. Accordingly, the adjusted gross margin reached 38.1%, up from 35.7% in the 1Q14. Another highlight is the 14.0% y-o-y reduction in the amount of expenses, despite higher launch volumes in the period. These factors contributed to an increase in EBITDA margin to 20.9% from 16.8% in 1Q14 and 15.3% in the previous year. Net Income Net income for the period was R$17.1 million, compared to a loss of R$2.3 million in 1Q14, and profit of R$11.9 million in the year-ago period. Excluding the equity from Alphaville, at R$8.4 million, the Gafisa segment’s net income was positive at R$8.7 million, compared with net income of R$ 1.1 million in 1Q14 and a net loss of R$ 30.6 million in the previous year. Note that currently Gafisa holds a 30% stake in Alphaville, while in 2Q13 this stake was 80%. Gafisa Segment (R$ million) 2Q14 1Q14 2Q13 Adjusted Gross Profit Adjusted Gross Margin 38.1% 35.7% 38.7% Net Profit Equity income from Alphaville Net Profit Ex-Aphaville Tenda Segment Significant Gross Margin Expansion and Lower Expenses The reduced contribution and complexity of Tenda legacy projects, coupled with the resumption of launches under a new business model, is resulting in a gradual improvement in the segment’s margins. In the 2Q14, adjusted gross profit increased to R$53.8 million, compared to R$15.6 million in the previous quarter and R$35.4 million in 2Q13. Accordingly, the adjusted gross margin reached 30.4%, compared to a margin of 14.7% in the 1Q14 and 13.3% in 2Q13. A streamlined cost structure, which better reflects the size of operations, also contributed to the segment’s second quarter results. Selling, general and administrative expenses once again decreased from a year earlier, with a sharp 30.0% reduction in selling expenses, despite higher launch volumes in the period. This was mainly driven by the sale of units through Tenda’s own stores, which is one of the pillars of the new Tenda business model. Net Income Second quarter net income was negative at R$18.0 million, compared to a net loss of R$37.5 million in 1Q14, and R$26.0 million in 2Q13. Tenda Segment (R$ million) 2Q14 1Q14 2Q13 Adjusted Gross Profit Adjusted Gross Margin 30.4% 14.7% 13.3% Net Profit 27 RECENT EVENTS Share Buyback Program Regarding the share buyback program in place, on July 25, 2014, the Company had acquired 24 million shares, or around 74% of the total amount permitted, considering the maximum amount of 32,938,554 shares. The approved program is conditional on the maintenance of consolidated net debt at a level equal to or less than 60% of net equity and does not oblige the Company to acquire any particular amount of shares in the market. The program may be suspended at any time. On February 28, 2014, the Company canceled an open share buyback program in place in the Tenda subsidiary and opened a new program in Gafisa, containing the same previously defined conditions. The new program can repurchase the remaining balance of shares. Change in Tenda Securities Issuer Category In keeping with the process to separate the Gafisa and Tenda business units, on July 29, 2014 the Company informed the market that the Brazilian Securities and Exchange Commission (CVM) authorized Tenda to change its securities issuer category to Category “A”. Such conversion is part of the first phase of the process to separate the two segments, which was announced in February. Both Gafisa and Tenda are still working on studies related to separation alternatives and assessing issues relating to capital structure, liquidity, fiscal, tax, legal and corporate aspects, among others. 28 Key Numbers for the Gafisa Table 1 – Gafisa Segment - Operating and Financial Highlights – (R$000, and % Gafisa) 2Q14 1Q14 Q/Q (%) 2Q13 Y/Y (%) Launches 314,733 353,934 -11.1% 215,910 45.8% Net pre-sales 251,290 187,555 34.0% 216,911 15.8% Net pre-sales of Launches 116,334 37,915 206.8% 109,909 5.8% Sales over Supply (SoS) 9.8% 7.9% 190 bps 9.8% 0 bps Delivered projects (Units) 1,504 524 187.0% 1,642 -8.4% Net Revenue 397,907 326,750 21.8% 374,360 6.3% Adjusted Gross Profit¹ 151,446 116,530 30.0% 144,575 4.8% Adjusted Gross Margin¹ 38,1% 35.7% 240 bps 38.7% -66 bps Adjusted EBITDA 2 83,353 54,810 52.1% 57,271 59.5% Adjusted EBITDA Margin 2 20.9% 16.8% 417 bps 15.3% 560 bps Net Income (Loss) 17,132 -2,331 -835.0% 11,867 44.4% Backlog revenues 1,298,089 1,429,230 -9.2% 1,832,247 -29.2% Backlog results ³ 470,361 526,273 -10.6% 639,307 -26.4% Backlog margin ³ 36.2% 36.8% -59 bps 34.9% 134 bps 1) Adjusted by capitalized interests 2) Adjusted by expenses with stock option plans (non-cash), minority. EBITDA from Gafisa segment does not consider the equity income from Alphaville. 3) Backlog results net of PIS/COFINS taxes – 3.65%, and excluding the impact of PVA (Present Value Adjustment) method according to Law 11,638. Key Numbers for Tenda Table 2 – Tenda Segment - Operating and Financial Highlights – (R$000, and % Tenda) 2Q14 1Q14 Q/Q (%) 2Q13 Y/Y (%) Launches 99,011 181,445 -45.4% 33,056 199.5% Net pre-sales 181,728 51,767 251.0% 169,841 7.0% Net pre-sales of Launches 42,299 20,256 108.8% 68,541 -37.8% Sales over Supply (SoS) 20.8% 6.4% 1440 bps 20.0% 80 bps Delivered projects (Units) 2,185 1,272 71.8% 1,731 26.2% Net Revenue 176,923 105,951 67.0% 266,504 -33.6% Adjusted Gross Profit¹ 53,805 15,563 245.7% 35,398 52.0% Adjusted Gross Margin¹ 30.4% 14.7% 1572 bps 13.3% 1693 bps Adjusted EBITDA 2 -1,907 -24,913 -92.3% -5,824 -67.3% Adjusted EBITDA Margin 2 -1.1% -23.5% 2244 bps -2.2% 111 bps Net Income (Loss) -17,983 -37,460 -52.0% -26,012 -30.9% Backlog revenues 207,912 212,031 -1.9% 315,842 -34.2% Backlog results ³ 61,563 67,482 -8.8% 69,326 -11.2% Backlog margin ³ 29.6% 31.8% -222 bps 21.9% 766 bps 1) Adjusted by capitalized interests 2) Adjusted by expenses with stock option plans (non-cash), minority. Tenda does not hold equity in Alphaville. 3) Backlog results net of PIS/COFINS taxes – 3.65%, and excluding the impact of PVA (Present Value Adjustment) method according to Law 11,638. 29 Key Consolidated Numbers Table 3 - Operating and Financial Highlights – (R$000, and % Company) 2Q14 1Q14 Q/Q (%) 2Q13 Y/Y (%) Launches 413,744 535,379 -22.7% 248,966 66.2% Launches, units 1,089 1,866 -41.6% 609 78.8% Pre-sales 433,018 239,323 80.9% 386,752 12.0% Pre-sales, units 1,628 767 112.2% 1,834 -11.2% Pre-sales of Launches 158,633 58,171 172.7% 153,099 3.6% Sales over Supply (SoS) 12.6% 7.5% 510 bps 12.6% 0 bps Delivered projects (PSV) 678,171 557,508 21.6% 636,681 6.5% Delivered projects, units 3,689 1,796 105.4% 3,373 9.4% Net Revenue 574,830 432,701 32.8% 640,864 -10.3% Adjusted Gross Profit 1 205,261 132,093 55.4% 179,972 14.1% Adjusted Gross Margin¹ 35.7% 30.5% 518 bps 28.1% 763 bps Adjusted EBITDA ² 89,838 26,470 239.4% 93,921 -4.3% Adjusted EBITDA Margin ² 15.6% 6.1% 951 bps 14.7% 97 bps Net Income (Loss) -851 -39,789 -97.9% -14,144 -94.0% Backlog revenues 1,506,001 1,641,262 -8.2% 2,148,090 -29.9% Backlog results ³ 531,924 593,755 -10.4% 708,634 -24.9% Backlog margin ³ 35.3% 36.2% -86 bps 33.0% 233 bps Net Debt + Investor Obligations 1,408,283 1,403,824 0.3% 2,519,219 -44.1% Cash and cash equivalents 1,279,568 1,563,226 -18.1% 1,101,160 16.2% Shareholder’s Equity 3,116,182 3,106,356 0.3% 2,449,326 27.2% Shareholder’s Equity + Minority 3,138,131 3,129,509 0.3% 2,618,458 19.8% Total Assets 7,288,403 7,618,063 -4.3% 8,492,744 -14.2% (Net Debt + Obligations) / (SE + Minority) 44.9% 44.9% 2 bps 96.2% -5133 bps 1) Adjusted by capitalized interests 2) Adjusted by expenses with stock option plans (non-cash), minority. Consolidated EBITDA considers the equity income from Alphaville. 3) Backlog results net of PIS/COFINS taxes – 3.65%, and excluding the impact of PVA (Present Value Adjustment) method according to Law 11,638. 30 Update on the Separation Process Administrative Split and Next Steps Throughout this quarter, the Company continued to evaluate the potential separation of the Gafisa and Tenda business units. As previously reported, a separation would be the next step in a comprehensive plan initiated by management to enhance value creation for both business units and its shareholders. As announced in the first quarter, the Company made some initial progress in splitting Gafisa and Tenda’s administrative structures, so that they can operate independently in the future. In this quarter, the Company made the following progress: (1) Effective separation of the following areas: Services, Personnel and Management Center, among others; (2) Physical separation of business units, with the aforementioned teams established at their respective head offices: Gafisa and Tenda; (3) Appointment of Felipe Cohen as the new Chief Financial and Investor Relations Officer of Tenda. The appointment marks an additional step in establishing the Tenda business as a standalone entity. At the same time, the Company continues to evaluate separation alternatives for the two companies. Among the initiatives and studies being undertaken, we highlight: (1) Review of relationship with agents potentially linked to the separation process in order to align contractual and operational issues related to the possible separation.; (2) Amendment with the Brazilian Securities and Exchange Commission (CVM), related to the category of Tenda as an issuer. Since late July 2014, Tenda became registered under Category A. (3) Continuity of studies regarding the definition of a capital structure, which is appropriate to the business cycle of each company, as well as liquidity, and fiscal, tax, legal, corporate aspects, among others. Over the coming months, the Company will continue the necessary studies for the separation of Gafisa and Tenda, and will keep its shareholders and the market informed as to the progress and developments of this process. 31 G AFISA S EGMENT Focuses on residential developments within the upper, upper-middle, and middle-income segments, with average unit prices of R$500,000. Operating Results Launches and Pre-Sales Second quarter launches totaled R$314.7 million, representing 3 projects/phases located in the cities of São Paulo and Osasco. In the 2Q13, the segment registered R$215.9 million in launches. The Gafisa segment’s 2Q14 gross pre-sales totaled R$371.2 million. Taking into account a 12.9% y-o-y decline in the volume of dissolutions, 2Q14 net pre-sales increased 15.9% y-o-y to R$251.3 million. The sale of units launched during the quarter represented 38.3% of the total, reaching R$96.3 million. The segment accounted for 76% of consolidated launches. Table 4. Gafisa Segment – Launches and Pre-sales (R$000) 2Q14 1Q14 Q/Q(%) 2Q13 Y/Y(%) Launches 314,733 353,934 -11.1% 215,910 45.8% Pre-sales 251,290 187,555 34.0% 216,911 15.8% 32 Sales over Supply (SoS) 2Q14 sales velocity increased to 9.8% from 7.9% in 1Q14 and was in line with the previous year. Considering the last 12 months, Gafisa’s SoS ended the 2Q14 at 31.8%. Dissolutions The Company has achieved a consistent reduction in the level of dissolutions. Gafisa segment dissolutions decreased 12.9% y-o-y, in keeping with a decline in the level of dissolutions to a more stable level. Of the 255 Gafisa segment units cancelled and returned to inventory, 57.6% were resold in the same period. Inventory In 2Q14, Gafisa maintained its focus on inventory reduction initiatives. Accordingly, inventory represented 62% of total sales in the period. The market value of Gafisa segment inventory reached R$2.3 billion in the 2Q14, as compared to R$2.2 billion in the previous quarter. Finished units outside of core markets accounted for R$220.9 million, or 9.5% of total inventory. Table 5. Gafisa Segment – Inventory at Market Value (R$000) Inventories BoP 1Q14 Launches Dissolutions Pre-Sales Adjusts + Other Inventories EoP 2Q14 % Q/Q São Paulo 1,381,135 314,733 94,078 (285,129) 45,702 1,550,518 12.3% Rio de Janeiro 561,294 - 7,217 (32,505) 14,626 550,633 -1.9% Other Markets 256,867 - 18,622 (53,573) (985) 220,931 -14.0% Total 5.6% During the same period, finished units comprised R$312.9 million, or 13.5% of total inventory. Of this amount, inventory from projects launched outside core markets represented R$180.3 million, as compared to R$196.7 million in 1Q14. The Company has seen an improvement in the sales velocity in these markets over the past few quarters, and believes that between the end of 2015 and beginning of 2016 it will have monetized a relevant portion of its inventory in non-core markets. 33 Table 6. Gafisa Segment – Inventory at Market Value - Construction Status (R$000) Not initiated Up to 30% built 30% to 70% built More than 70% built Finished units ¹ Total 1Q14 São Paulo 280,180 130,693 944,665 102,487 92,494 1,550,518 Rio de Janeiro 165,088 - 111,138 234,240 40,166 550,633 Other Markets - - - 40,605 180,326 220,931 Total 377,332 312,986 2,322,081 1) Inventory at market value includes projects in partnership. This indicator is not comparable to the accounting inventory, due to the implementation of new accounting practices on behalf of CPCs 18, 19 and 36. Landbank Gafisa segment landbank, with a PSV of approximately R$6.1 billion, is comprised of 32 different projects/ phases, amounting to nearly 10.8 thousand units, 77% located in São Paulo and 23% in Rio de Janeiro. The largest portion of land acquired through swap agreements is in Rio de Janeiro, thereby impacting the total amount of land acquired through swaps, which reached 59% in the second quarter. Table 7. Gafisa Segment- Landbank (R$000) PSV - R$ mm (% Gafisa) %Swap Total %Swap Units %Swap Financial Potential Units (% Gafisa) Potential units (100%) São Paulo 4,736,453 43% 42% 1% 9,045 9,945 Rio de Janeiro 1,413,300 90% 90% 0% 1,725 1,728 Total 59% 59% 0% Table 8. Gafisa Segment - Changes in the Landbank (R$000) Initial Landbank Land Aquisition Launches Adjusts Final Landbank São Paulo 4,944,213 118,375 (314,733) (11,402) 4,736,453 Rio de Janeiro 1,414,269 - - (969) 1,413,300 Total In 2Q14, the Company acquired new land with potential PSV of R$118.4 million at a cost of R$20.2 million, of which 46.5% was acquired with cash, and 53.5% through swap agreements. In regards to the land acquired in the quarter, about R$2.3 million was disbursed in 2Q14 and approximately another R$7.1 million will be disbursed by the end of the year. Second quarter adjustments reflect updates related to project scope, expected launch date and inflationary adjustments to landbank during the period. Gafisa Vendas During the 2Q14, Gafisa Vendas – the Company’s independent sales unit, with operations in São Paulo and Rio de Janeiro - accounted for 53.6% of gross sales. Gafisa Vendas currently has a team of 410 highly trained, dedicated consultants, combined with an online sales force. Delivered Projects During 2Q14, Gafisa delivered 8 projects/phases and 1,504 units. 34 Table 9. Gafisa Segment - Delivered Projects 2Q14 1Q14 Q/Q (%) 2Q13 Y/Y (%) PSV Transferred 1 210,677 232,076 -9.2% 208,467 1.1% Delivered Projects 8 5 100.0% 9 -11.1% Delivered Units 1,504 524 187.0% 1,642 -8.4% Delivered PSV 2 454,880 458,420 -0.8% 436,038 4.3% 1) PSV refers to potential sales value of the units transferred to financial institutions. 2) PSV - Potential sales value of delivered units. Financial Results Revenues Net revenues for the Gafisa segment in 2Q14 totaled R$397.9 million, up 21.8% versus 1Q14 and 6.3% versus the prior year period. In the 2Q14, approximately 97.6% of Gafisa Segment revenues were derived from projects in Rio de Janeiro and São Paulo, while 2.4% were derived from projects in non-core markets. The table below provides additional details. Table 10. Gafisa Segment - Revenue Recognition (R$000) 2Q14 2Q13 L Launches Pre-sales % Sales Launches Pre-sales % Sales Launches Pre-sales % Sales 2014 116,334 46.3% 5,711 1.4% - 2013 11,977 4.8% 63,529 16.0% 98,214 45.3% 34,195 9.1% 2012 42,528 16.9% 125,655 31.6% 72,592 33.5% 52,261 14.0% ≤ 2011 80,451 32.0% 203,012 51.0% 46,105 21.3% 287,904 76.9% Total 251,290 100.0% 397,907 100.0% 216,911 100.0% 374,360 100.0% SP + RJ 216,338 86.1% 388,504 97.6% 201,605 92.9% 352,581 94.2% Other Markets 34,952 13.9% 9,402 2.4% 15,305 7.1% 21,779 5.8% Gross Profit & Margin Gross profit for the Gafisa segment in 2Q14 was R$119.1 million, compared to R$88.9 million in 1Q14, and R$124.1 million in the prior year period. Gross margin for the quarter was 29.9%, up 274 bps over the previous quarter. Gafisa’s margins and profitability have improved, in keeping with the delivery of legacy projects and the strategic geographic consolidation. At the same time, the increased contribution of newer, more profitable projects launched by the end of 2013 positively impacted results. Excluding financial impacts, the adjusted gross margin reached 38.1%. The below table contains more details on the breakdown of Gafisa’s gross margin in 2Q14. Table 11. Gafisa Segment– Gross Margin (R$000) 2T14 1T14 T/T (%) 2T13 A/A (%) Net Revenue 397,907 326,750 21.8% 374,360 6.3% Gross Profit 119,135 88,890 34.0% 124,065 -4.0% Gross Margin 29.9% 27.2% 274 bps 33.1% -320 bps ( - ) Financial costs -32,321 -27,640 16.9% -20,510 57.6% Adjusted Gross Profit 151,456 116,530 30.0% 144,575 4.8% Adjusted Gross Margin 38.1% 35.7% 240 bps 38.7% -66 bps 35 Table 12. Gafisa Segment – Gross Margin Composition (R$000) SP + RJ Other Markets 2Q14 Net Revenue Adjusted Gross Profit Adjusted Gross Margin 38.5% 18.2% 38.1% Selling, General and Administrative Expenses (SG&A) SG&A expenses totaled R$59.8 million in the 2Q14, a 14.0% decrease y-o-y. Selling expenses decreased by R$11.1 million, or 27.9% y-o-y, despite the higher volume of launches, totaling R$28.4 million, reflecting lower marketing expenses and sales commissions. To note, due to the concentration of first quarter launches in the last weeks of the period, a large proportion of sales expenses were accounted for in the 2Q14 results. The segment’s general and administrative expenses reached R$ 31.4 million, remaining stable compared with previous quarters. Table 13. Gafisa Segment– SG&A Expenses (R$000) 2Q14 1Q14 Q/Q (%) 2Q13 Y/Y (%) Selling Expenses 28,425 18,995 49.6% 39,438 -27.9% General & Administrative Expenses 31,406 32,449 -3.2% 30,105 4.3% Total SG&A Expenses 59,831 51,444 16.3% 69,543 -14.0% Launches 314,733 353,934 -11.1% 215,910 45.8% Net Pre-Sales 251,290 187,555 34.0% 216,911 15.8% Net Revenue 397,907 326,750 21.8% 374,360 6.3% In the quarter, the Company recorded a R$ 13.9 million provision for the stock option program of its former subsidiary Alphaville, with exercise scheduled for 2014. To note, this is a one-off expense, which impacts cash only in the next quarter. As a result, the Other Operating Income/Expenses line totaled an expense of R$24.3 million, a 52.3% increase compared with 1Q14. Excluding the effect of the provision, this line was R$ 10.5 million, a 34.4% decrease compared to the previous quarter. Adjusted EBITDA Adjusted EBITDA for the Gafisa segment totaled R$83.4 million in the 2Q14, up 45.5%, as compared to R$57.3 million in the previous year and above the R$54.8 million recorded in 1Q14. Adjusted EBITDA does not take into consideration the impact of Alphaville equity income. The adjusted EBITDA margin, using the same criteria, experienced a sharp increase, reaching 20.9%, compared with a margin of 15.3% in the year-ago period. In 1H14, the Gafisa segment’s adjusted EBITDA reached R$138.2 million, with a margin of 19.1%. In 2Q14, Gafisa’s operating performance benefited from by a R$ 9.7 million, or 14.0%, y-o-y reduction in the level of selling, general and administrative expenses. 36 Table 14. Gafisa Segment - Adjusted EBITDA (R$000) 2Q14 1Q14 Q/Q(%) 2Q13 Y/Y(%) Net (Loss) Profit -2,331 -835.0% 44.4% (+) Financial results 4,405 7,824 -43.7% 35,563 -87.6% (+) Income taxes 7,208 4,022 79.2% 3,461 108.3% (+) Depreciation & Amortization 11,311 11,206 0.9% 8,558 32.2% (+) Capitalized interests 32,321 27,640 16.9% 20,510 57.6% (+) Expenses w/ stock options 20,809 3,570 482.9% 4,851 329.0% (+) Minority shareholders -1,441 -548 163.0% 14,935 -109.6% (-) Alphaville Effect Result -8,392 3,427 -344.9% -42,473 -80.2% Adjusted EBITDA 52.1% 45.5% Net revenue 21.8% 6.3% Adjusted EBITDA Margin 20.9% 16.8% 417 bps 15.3% 565 bps 1) EBITDA is adjusted by expenses associated with stock option plans, as this is a non-cash expense. 2) Gafisa segment EBITDA does not consider the impact of Alphaville equity income. Backlog of Revenues and Results The backlog of results to be recognized under the PoC method was R$470.4 million in the 2Q14. The consolidated margin for the quarter was 36.2%, an increase of 134 bps compared to the result posted last year. The table below shows the backlog margin: Table 15. Gafisa Segment - Results to be recognized (REF) (R$000) 2Q14 1Q14 Q.Q(%) 2Q13 Y.Y(%) Revenues to be recognized -9.2% -29.2% Costs to be recognized (units sold) -827,728 -902,957 -8.3% -1,192,940 -30.6% Results to be Recognized -10.6% -26.4% Backlog Margin 36.2% 36.8% -59 bps 34.9% 134 bps 37 T ENDA S EGMENT Focuses on affordable residential developments, classified within the Range II of Minha Casa, Minha Vida Program. Operating Results Tenda Segment Launches Second quarter launches totaled R$99.0 million and included 2 projects/phases in the states of Rio de Janeiro and Minas Gerais. The brand accounted for 24% of 2Q14 consolidated launches. During 2Q14, gross sales reached R$299.3 million, while net pre-sales totaled R$181.7 million. Sales from inventory accounted for 94.4% of the total, while sales from units launched during 2Q14 accounted for the remaining 5.6%. All new projects under the Tenda brand are being developed in phases, in which all pre-sales are contingent on the ability to pass mortgages onto financial institutions. Table 16. Tenda Segment – Launches and Pre-sales (R$000) 2Q14 1Q14 Q/Q (%) 2Q13 Y/Y (%) Lauches 99,011 181,445 -45.4% 33,056 199.5% Pre-sales 181,728 51,767 251.0% 169,841 7.0% 38 Sales over Supply (SoS) In 2Q14, sales velocity (sales over supply) continued to improve, reaching 20.8%, which is in line with the same period last year. Considering the last 12 months, Tenda’s SoS ended the 2Q14 at 44.2%. Dissolutions The level of dissolutions in the Tenda segment has decreased since the end of 2011, declining 25.5% to R$117.6 million in 2Q14 compared with 2Q13. A high volume of recent deliveries, combined with changes to Caixa’s credit criteria in the last 2 quarters of 2013, impacted the ability of some customers to secure financing and resulted in an increase in first quarter 2014 cancellations . As expected, the impact of these factors has diminished and the level of cancellations in Tenda resumed its downward trend in this quarter. Approximately 80% of 2Q14 dissolutions in the Tenda segment related to old projects. Table 17. Tenda Segment – Net Pre-sales by Market (R$000) 1Q12 2Q12 3Q12 4Q12 1Q13 2Q13 3Q13 4Q13 1Q14 2Q14 New Model Gross Sales - 13,656 57,011 59,713 84,491 94,365 116,302 Dissolutions - (2,126) (7,433) (6,293) (34,195) (25,135) Net Sales - 13,656 54,885 52,279 78,197 60,170 91,167 Legacy Projects Gross Sales 249,142 344,855 293,801 287,935 225,646 270,677 223,909 154,197 150,566 183,040 Dissolutions (339,585) (329,127) (263,751) (317,589) (232,517) (155,722) (126,038) (68,769) (158,969) (92,479) Net Sales (90,443) 15,728 30,050 (29,653) (6,871) 114,956 97,872 85,429 (8,402) 90,561 Total Dissolutions 3,157 2,984 2,202 2,509 1,700 1,172 924 491 1,259 810 Gross Sales 249,142 344,855 293,801 287,935 239,302 327,689 283,622 238,688 244,931 299,342 Dissolutions (339,585) (329,127) (263,751) (317,589) (232,517) (157,848) (133,471) (75,062) (193,164) (117,614) Net Sales (90,443) 15,728 30,050 (29,653) 6,785 169,841 150,151 163,626 51,767 181,728 Total (R$) MCMV 151,434 Out of MCMV 30,294 39 Tenda remains focused on the completion and delivery of legacy projects, and is dissolving contracts with ineligible clients, so as to sell the units to new qualified customers. Of the 788 Tenda units cancelled and returned to inventory in the quarter, 55% were resold to qualified customers during the same period. In 1H14, nearly 79% of dissolutions related to the new Tenda model were resold in the same period. The sale and transfer process plays an important role in the New Tenda Business Model, in which we expect that, within a period of up to 90 days, the effective sale and transfer process is complete. Tenda Segment Transfers In the 2Q14, Tenda transferred 1,708 units to financial institutions, representing R$223.7 million. In the 1H14, Tenda transferred 3,176 units, representing R$413.2 million. Table 18. Tenda Segment - PSV Transferred - Tenda (R$000) 1Q13 2Q13 3Q13 4Q13 1Q14 2Q14 New Projects - 26,608 26,608 42,921 49,776 69,563 Legacy 274,358 249,699 230,613 145,038 139,721 154,155 PSV Transferred 1 274,358 276,308 257,222 187,959 189,497 223,717 1) PSV transferred refers to actual effective cash inflow of the units transferred to financial institutions. Tenda Segment Delivered Projects During 2Q14, Tenda delivered 11 projects/phases and 2,185 units. Regarding Tenda’s legacy projects, there are around 4,400 remaining units to be delivered. Inventory Tenda has achieved satisfactory results in its inventory reduction initiatives, with inventory representing 94.4% of total sales. The market value of Tenda inventory was R$691.4 million at the end of the second quarter, down 9.1% when compared to R$752.3 million at the end of 1Q14. Inventory related to the remaining units for the Tenda segment totaled R$421.6 million or 60.9% of the total, down 14.3% over 1Q14. During the period, inventory comprising units within the Minha Casa, Minha Vida program totaled R$487.9 million, or 70.6% of total inventory, while units outside the program totaled R$203.6 million in the 2Q14, down 21.8% q-o-q. Table 19. Tenda Segment - Inventory at Market Value (R$000) – by Region Inventories IP 1 1Q14 Launches Dissolutions Pre-sales Price Adjustment + Others 5 Inventories FP 2 2Q14 % Q/Q 3 São Paulo 189.051 - 31.043 (74.970) 15.239 160.362 17,9% Rio de Janeiro 145.119 38.592 11.683 (60.278) 9.475 144.591 0,4% Minas Gerais 52.069 60.419 18.374 (29.231) (3.151) 98.480 -47,1% Bahia & Pernambuco 129.016 - 13.894 (45.975) 4.830 101.765 26,8% Others 237.047 - 42.620 (88.888) (4.549) 186.229 27,3% Total Tenda 752.302 99.011 117.614 691.428 8,8% MCMV 491.992 99.011 83.694 (235.127) 48.288 487.857 0,8% Out of MCMV 260.309 - 33.921 (64.215) (26.444) 203.571 27,9% Table 19. Tenda Segment - Inventory at Market Value (R$000) – Construction Status Not initiated Up to 30% built 30% to 70% built More than 70% built Finished units ¹ Total 2Q14 New Model - MCMV - 184,193 76,161 8,644 875 269,874 Legacy - MCMV - - - 36,369 181,615 217,983 Legacy – Out of MCMV - - - 35,875 167,696 203,571 Total Tenda - 184,193 76,161 80,887 350,186 691,428 1) Inventory at market value includes projects in partnership. This indicator is not comparable to the accounting inventory, due to the implementation of new accounting practices on behalf of CPC’s 18, 19 and 36. 40 Second quarter adjustments reflect updates related to project scope, expected launch date and inflationary adjustments to landbank during the period. Tenda Segment Landbank Tenda segment landbank, with a PSV of approximately R$2.7 billion, is comprised of 32 different projects/phases, of which 18.4% are located in São Paulo, 19.2% in Rio de Janeiro, 9.9% in Minas Gerais and 52.5% in the Northeast region, specifically in the states of Bahia and Pernambuco. Altogether these amount to more than 21.0 thousand units. Table 21. - Tenda Segment - Landbank (R$000) PSV - R$ mm (% Tenda) % Swap Total % Swap Units % Swap Financial Potential Units (% Tenda) Potential Units (100%) São Paulo 498,607 10% 10% 0% 3,571 3,600 Rio de Janeiro 519,128 19% 19% 0% 4,011 4,063 Nordeste 1,423,527 14% 14% 0% 11,563 11,660 Minas Gerais 268,930 62% 62% 0% 1,876 1,988 Total 2,710,192 21% 21% 0% 21,021 21,311 Table 22. Tenda Segment– Changes in the Landbank Inicial Landband Land aquisition Launches Adjusts Final Landbank Inicial Landband São Paulo/South 832,139 - - - (333,532) 498,607 Rio de Janeiro 471,885 - - (38,592) 83,835 519,128 Nordeste 1,263,732 27,085 - - 132,710 1,423,527 Minas Gerais 392,871 - (144,976) (60,419) 81,453 268,930 Total 2,960,627 27,085 In 2Q14, the Company acquired new land with potential PSV of R$27.1 million, representing an acquisition cost of R$2.9 million. This land was acquired in full through swap agreements. New Model Update and Turnaround During the first half of the year, Tenda launched projects under its New Business Model, which is based on three pillars: operational efficiency, risk management and capital discipline. Currently, the Company continues to operate in four regions: São Paulo, Rio de Janeiro, Minas Gerais and Northeast (Bahia and Pernambuco states), with a launched PSV of R$594.4 million to date. Below is a brief description of the performance of these projects: Table 23. Tenda – New Model Monitoring Novo Horizonte Vila Cantuária Itaim Paulista Verde Vida F1 Jaraguá Viva Mais Campo Limpo Verde Vida F2 Pq. Rio Maravilha Candeias Parque das Flores Palácio Imperial Vila Florida Launch mar/13 mar/13 may/13 jul/13 aug/13 nov/13 dec/13 jan/14 mar/14 mar/14 mar/14 may/14 may/14 Local SP BA SP BA SP RJ SP BA RJ PE SP RJ MG Units 580 440 240 340 260 300 300 340 440 432 100 259 432 Total PSV (R$000) 67.8 45.9 33.1 37.9 40.9 40.4 48.0 42.4 63.8 58.8 16.4 38.6 60.4 Sales 578 402 236 296 254 169 210 87 150 123 28 24 49 % Sales 99% 91% 98% 87% 98% 56% 70% 26% 34% 28% 28% 9% 11% SoS avg (Month) 7% 6% 7% 7% 9% 7% 10% 4% 9% 7% 14% 5% 6% Transferred (Sales) 578 344 226 255 248 116 185 55 68 42 12 0 15 % Transferred 100% 86% 96% 86% 98% 68% 88% 63% 45% 34% 43% 0% 31% Work progress 100% 95% 100% 40% 61% 60% 13% 9% 8% 0% 0% 0% 0% The run-off of legacy projects is on schedule and expected to be mostly concluded in 2014, with approximately 95% of the remaining units to be delivered by the end of the year. 41 Financial Result Revenues Tenda’s net revenue in 2Q14 totaled R$176.9 million, a reduction of 33.6% compared with the previous year. The decline reflects the low level of revenues related to the resumption of Tenda launches in the 1Q13. As shown in the table below, revenues from new projects accounted for 38.9% of Tenda’s revenues in 2Q14, while revenues from older projects accounted for the remaining 61.1%. In 1H14, Tenda recorded net income of R$282.9 million, of which R$127.0 million, or 44.9%, is related to the New Business Model. Table 24. Tenda - Pre-Sales and Recognized Revenues (R$000) 2Q14 2Q13 Launches Pre-Sales % Sales Launches Pre-Sales Launches Pre-Sales % Sales % Receita 2014 42,641 23.5% 5,252 3.0% - 2013 48,527 26.7% 63,510 35.9% 54,885 32.3% 21,514 8.1% 2012 - 0.0% - (3) - ≤ 2011 90,561 49.8% 111,652 63.1% 114,956 67.7% 240,089 90.1% Landbank Sale - - (3,491) -2.0% - - 4,903 1.8% Total 100.0% 100.0% 100.0% 100.0% Legacy 90,561 49.8% 108,161 61.1% 114,956 67.7% 244,990 91.9% New Model 91,167 50.2% 68,762 38.9% 54,885 32.3% 21,514 8.1% Gross Profit & Margin Gross profit in 2Q14 reached R$45.8 million, a sharp increase compared to R$8.5 million in 1Q14, and R$19.7 million in the previous year. Gross margin for the quarter also increased significantly, reaching 25.9% compared to 8.0% in 1Q14 and 7.4% in the prior-year period. The improvement in gross margin is due to the following factors: (i) increased average margin of legacy projects in 2Q14, due to the resale, at higher prices, of previously canceled projects; (ii) increased participation of projects launched under the New Business Model, which have higher margins and profitability, as has been observed in recent quarters and more prominently in 2014. Below is Tenda’s gross margin breakdown in 2Q14. To note, the gross margin of the first projects under Tenda’s new business model benefit from the use of landbank acquired in the past, resulting in increased profitability. Table 25. Tenda – Gross Margin (R$000) 2Q14 1Q14 Q/Q (%) 2Q13 Y/Y (%) Net Revenue 176,923 105,951 67.0% 266,504 -33.6% Gross Profit 45,769 8,458 441.1% 19,734 131.9% Gross Margin 25.9% 8.0% 1789 bps 7.4% 1846 bps ( - ) Financial Costs -8,036 -7,105 13.1% -15,664 -48.7% Adjusted Gross Profit 53,805 15,563 245.7% 35,398 52.0% Adjusted Gross Margin 30.4% 14.7% 1572 bps 13.3% 1713 bps Selling, General, and Administrative Expenses (SG&A) During 2Q14, selling, general and administrative expenses totaled R$39.7 million, a 1.9% decrease compared to R$40.5 million in 2Q13. 42 Selling expenses totaled R$14.7 million in 2Q14, a 30.0% decrease y-o-y, due to the sale of units through the segment’s own stores, which started with the implementation of the New Business Model in early 2013. The increase compared to 1Q14 relates to higher sales in the second quarter. Regarding general and administrative expenses, the sequential decrease is the result of a higher bonus provision of R$8.0 million in 2Q14. Excluding the effect of this provision, in both periods, general and administrative expenses reached R$17.0 million, up 7.7%%, due to the higher level of IT expenses. Table 26. Tenda – SG&A Expenses (R$000) 2Q14 1Q14 Q/Q (%) 2Q13 Y/Y (%) Selling Expenses 14,668 11,787 24.4% 20,969 -30.0% General & Administ. Expenses 25,012 18,970 31.9% 19,494 28.3% Total SG&A Expenses 39,680 30,757 29.0% 40,463 -1.9% Launches 99,011 181,445 -45.4% 33,056 199.5% Net Pre-Sales 181,728 51,767 251.0% 169,841 7.0% Net Revenue 176,923 105,951 67.0% 266,504 -33.6% Adjusted EBITDA Adjusted EBITDA was negative R$1.9 million in 2Q14, compared to negative adjusted EBITDA of R$5.8 million last year and negative R$24.9 million in 1Q13. Despite the lower level of revenue, the Company was able to improve its operating performance due to the expansion of its gross margin and efforts to streamline its cost and expense structure. Table 27. Tenda - Adjusted EBITDA (R$000) 2Q14 1Q14 Q/Q(%) 2Q13 Y/Y(%) Net (Loss) Profit -17,983 -37,460 -52.0% -26,012 -30.9% (+) Financial results -1,333 90 -1581.1% -1,901 -29.9% (+) Income taxes 4,464 2,575 73.4% 3,532 26.4% (+) Depreciation & Amortization 4,666 2,816 65.7% 2,464 89.4% (+) Capitalized interests 8,036 7,105 13.1% 15,664 -48.7% (+) Expenses w/ stock options 6 19 -68.4% 33 -81.8% (+) Minority shareholders 237 -58 -508.6% 396 -40.2% Adjusted EBITDA -1,907 -24,913 -92.3% -5,824 -67.3% Net revenue 176,923 105,951 67.0% 266,504 266,504 -33.6% Adjusted EBITDA Margin -1.1% -23.5% 2244 bps -2.2% 111 bps 1) EBITDA is adjusted by expenses associated with stock option plans, as this is a non-cash expense. 2) Tenda does not hold equity interest in Alphaville. Backlog of Revenues and Results The backlog of results to be recognized under the PoC method was R$61.6 million in 2Q14. The consolidated margin for the quarter was 29.6%. Table 28. Results to be recognized (REF) (R$000) 2Q14 1Q14 Q/Q(%) 2Q13 Y/Y(%) Revenues to be recognized -1.9% -34.2% Costs to be recognized (units sold) -146,349 -144,550 1.2% -246,516 -40.6% Results to be Recognized -8.8% -11.2% Backlog Margin 29.6% 31.8% -7.0% 21.9% 34.9% 43 B alance S heet and C onsolidated F inancial R esults Cash and Cash Equivalents On June 30, 2014, cash and cash equivalents, and securities, totaled R$1.3 billion. Accounts Receivable At the end of the 2Q14, total consolidated accounts receivable decreased 23.5% y-o-y to R$3.6 billion, and was 4.3% below the R$3.8 billion recorded in the 1Q14. Currently, the Gafisa and Tenda segments have approximately R$664.8 million in accounts receivable from finished units. Table 29. Total Receivables (R$000) 2Q14 1Q14 Q/Q(%) 2Q13 Y/Y(%) Receivables from developments (off balance sheet) 1,563,052 1,703,437 -8.2% 2,229,465 -29.9% Receivables from PoC – ST (on balance sheet) 1,709,718 1,721,676 -0.7% 2,184,064 -21.7% Receivables from PoC – LT (on balance sheet) 322,356 332,120 -2.9% 286,913 12.4% Total 3,595,126 3,757,233 -4.3% 4,700,442 -23.5% Notes: ST – Short term | LT- Long term | PoC – Percentage of Completion Method Receivables from developments: accounts receivable not yet recognized according to PoC and BRGAAP Receivables from PoC: accounts receivable already recognized according to PoC and BRGAAP Cash Generation Operational cash generation performed well in the first half. The Company ended 2Q14 with operating cash flow of R$39.1 million, reaching R$146.1 million in 1H14, reflecting: (i) the transfer/receiving process for units sold with financing agents (R$850.6 million was transferred during the period), and; (ii) greater control over the Company’s business cycle. Free cash generation for the period was negative at R$1.3 million in 2Q14, including the effect of R$3.2 million disbursed in the share buyback program for the period. In 1H14, free cash generation was positive at R$19.2 million. The main non-recurring events that impacted free cash generation were: (i) R$58.5 million used in the share buyback program; (ii) the payment of R$63.6 million in taxes on the sale of Alphaville; and (iii) the payment of interest on own capital in the amount of R$130.2 million. Table 30. Cash Generation 2Q13 3Q13 4Q13 1Q14 2Q14 Availabilities 1,101,160 781,606 2,024,163 1,563,226 1,279,568 Change in Availabilities -45,016 -319,554 1,242,557 -460,937 -283,658 Total Debt + Investor Obligations Change in Total Debt + Investor Obligations 18,273 19,329 -456,499 -216,158 -279,199 Other changes (share buyback) 35,634 370,998 -1,520,912 265,284 268,471 Cash Generation in the period (1) + (2) + (3) -27,655 -4,459 Cash Generation Final -112,970 -80,855 Liquidity At the end of June, 2014, the Company’s Net Debt/Equity ratio reached 44.9%, in line with the previous quarter and lower than the ratio of 96.2% recorded in 2Q13. Excluding project finance, the Net Debt/Equity ratio was negative 16.9%. The Company's consolidated gross debt reached R$2.7 billion at the end of 2Q14, compared to R$2.9 billion at the end of 1Q14 and R$3.5 billion in 2Q13. As previously announced, the Company has been using part the proceeds of the Alphaville transaction to reduce its gross debt. In the 2Q14, the Company amortized R$483.8 million in debt, of which R$155.7 million was project finance and the remaining R$328.1 million was corporate debt. Considering the 1H14, the amount amortized was R$919.4 million in gross debt, with disbursements of R$236.2 million, allowing for a net amortization of R$683.2 million, or 53.9% of the R$1.3 billion debt maturing until the end of 2014. 44 Table 31. Debt and Investor Obligations 2Q14 1Q14 Q/Q(%) 2Q13 Y/Y(%) Debentures - FGTS (A) 925,850 985,084 -6.0% 1,062,142 -12.8% Debentures - Working Capital (B) 310,052 473,333 -34.5% 697,527 -55.5% Project Financing SFH – (C) 1,012,618 1,011,377 0.1% 736,328 37.5% Working Capital (D) 424,669 474,041 -10.4% 996,543 -57.4% Total (A)+(B)+(C)+(D) (E) -9.2% -23.5% Investor Obligations (F) 14,662 23,215 -36.8% 127,839 -88.5% Total debt (E) + (F) (G) -9.4% -25.8% Cash and availabilities (H) -18.1% 16.2% Net debt (G)-(H) (I) 0.3% -44.1% Equity + Minority Shareholders (J) 0.3% 19.8% ND/Equity (I)/(J) (K) 44.9% 44.9% 2 bps 96.2% -5133 bps ND Exc. Proj Fin / Equity (I)-((A)+(C)/(J) (L) -16.9% -18.9% 8922 bps 27.5% -6138 bps The Company ended the second quarter of 2014 with R$983.9 million of total debt due in the short term. It should be noted, however, that 58% of this volume relates to debt linked to the Company's projects. Table 32 - Debt Maturity (R$ mil) Average Cost (a.a.) Total Until Mar/15 Until Mar/16 Until Mar/17 Until Mar/18 After Mar/18 Debentures - FGTS (A) TR + (9,54% - 10,09%) 201,961 349,555 274,556 99,778 Debentures - Working Capital (B) CDI + (1,50% - 1,95%) 151,433 149,779 8,840 - Project Financing SFH – (C) TR + (8,30% - 11,50%) 361,433 449,991 183,290 17,904 Working Capital (D) CDI + (1,30% - 3,04%) 261,509 144,789 18,371 - Total (A)+(B)+(C)+(D) (E) Investor Obligations (F) CDI + (0,235% - 0,82%) / IGPM+7,25% - Total debt (E) + (F) (G) % Total maturity per period - 36.6% 40.9% 18.1% 4.4% - Volume of maturity of Project finance as % of total debt ((A)+(C))/(G) - 57.3% 72.8% 93.9% 100.0% - Volume of maturity of Corporate debt as % of total debt ((B)+(D)+(F))/(G) - 42.7% 27.2% 6.1% - - Ratio Corporate Debt / Mortgages 28%/72% - 45 Financial Results Revenue On a consolidated basis, net revenue in the 2Q14 totaled R$574.8 million, down 10.3% over the previous year. In the 2Q14, the Gafisa segment represented 69.2% of revenues and Tenda accounted for the remaining 30.8%. Gross Profit & Margin Gross profit in 2Q14 was R$164.9 million, an increase of 69.4% compared to the R$97.3 million reported in 1Q14, and R$143.8 million in the previous year. Gross margin for the quarter reached 28.7%, up 625 bps over the previous year. Adjusted gross profit reached R$205.3 million, with a margin of 35.7%. The gross margin is improving as Gafisa and Tenda segment legacy projects are replaced by projects launched in core markets and under the new Tenda business model, which contain higher margins and improved profitability. The increased contribution of more profitable projects to consolidated results can be observed in recent quarters. Table 33. Gafisa Group – Gross Margin (R$000) 2Q14 1Q14 Q/Q (%) 2Q13 Y/Y (%) Net Revenue 574,830 432,701 32.8% 640,864 -10.3% Gross Profit 164,904 97,348 69.4% 143,798 14.7% Gross Margin 28.7% 22.5% 619 bps 22.4% 625 bps ( - ) Financial costs -40,357 -34,745 16.2% -36,174 -11.6% Adjusted Gross Profit 205,261 132,093 55.4% 179,972 14.1% Adjusted Gross Margin 35.7% 30.5% 518 bps 28.1% 763 bps Selling, General and Administrative Expenses (SG&A) SG&A expenses totaled R$99.5 million in the 2Q14, down 9.5% y-o-y. Compared to the 1Q14, the increase in this line is the result of the following factors: (i) selling expenses related to some projects launched late in the 1Q14; and increased sales volume in the period; and (ii) provision for a bonus in the Tenda segment in the 2Q14. Table 34. Gafisa Group – SG&A Expenses (R$000) 2Q14 1Q14 Q/Q (%) 2Q13 Y/Y (%) Selling Expenses 43,093 43,093 30,782 40.0% 60,407 -28.7% General & Administ. Expenses 56,418 56,418 51,419 9.7% 49,599 13.7% Total SG&A Expenses 99,511 82,201 21.1% 110,006 -9.5% Launches 413,744 535,379 -22.7% 248,966 66.2% Net Pre-Sales 433,018 239,323 80.9% 386,752 12.0% Net Revenue 574,830 432,701 32.8% 640,864 -10.3% With the turnaround process virtually complete, the Company is seeking to streamline its cost and expense structure and SG&A. For 2014, the Company is looking to improve productivity and increase the efficiency and assertiveness of its operations. Consolidated Adjusted EBITDA Adjusted EBITDA totaled R$89.8 million in the 2Q14, considering the Alphaville equity income impact. Consolidated adjusted EBITDA margin, using the same criteria, was 15.6%, compared with a 14.7% margin reported in the previous year and 6.1% reported in 1Q14. In 1H14, consolidated EBITDA was R$116.3 million, with a margin of 11.6%. 46 Table 35. Gafisa Group - Consolidated Adjusted EBITDA (R$000) 2Q14 1Q14 Q/Q(%) 2Q13 Y/Y(%) Net (Loss) Profit -851 -39,791 -97.9% -14,145 -94.0% (+) Financial Results 3,072 7,914 -61.2% 33,662 -90.9% (+) Income taxes 11,672 6,597 76.9% 6,993 66.9% (+) Depreciation & Amortization 15,977 14,022 13.9% 11,022 45.0% (+) Capitalized interests 40,357 34,745 16.2% 36,174 11.6% (+) Expenses w/ stock options 20,815 3,589 480.0% 4,884 326.2% (+) Minority shareholders -1,204 -606 98.7% 15,331 -107.9% Adjusted EBITDA 89,838 26,470 239.4% 93,921 -4.3% Net Revenues 574,830 432,701 32.8% 640,864 -10.3% Margem EBITDA Ajustada 15.6% 6.1% 951 bps 14.7% 97 bps (1) EBITDA adjusted by expenses associated with stock option plans, as this is a non-cash expense. Depreciation and Amortization Depreciation and amortization in the 2Q14 reached R$16.0 million, an increase compared with the R$11.0 million recorded in the 2Q13. Financial Results The net financial result was negative R$3.1 million in the 2Q14, an improvement compared to a net financial result of negative R$33.7 million in 2Q13 and negative R$7.9 million in the previous quarter. Financial revenues totaled R$38.0 million, a 126.6% y-o-y increase due to higher cash balances and higher average interest rates in the period. Financial expenses reached R$41.0 million, compared to R$50.4 million in 2Q13, impacted by lower debt volume and also by higher interest rates in the period. Taxes Income taxes, social contribution and deferred taxes for 2Q14 amounted to R$11.7 million. Net Income Gafisa Group ended the 2Q14 with a net loss of R$0.8 million. Excluding the equity income of Alphaville, the Company’s net loss was R$8.4 million in the quarter, compared to a net loss of R$56.6 million recorded in 2Q13. In 1H14, net income was negative R$40.6 million. Table 36 – Consolidated - Net Results - (R$000) 2T14 2T13 Net Revenue 574,830 640,864 Gross Profit Gross Margin 28,7% 22,4% Adjusted Gross Profit Adjusted Gross Margin 35,7% 28,1% Adjusted EBITDA Net Income -851 -14,145 (-) Alphaville Equity Income -8,392 -42,473 Net Profit Ex-Alphaville -9,243 -56,618 47 Backlog of Revenues and Results The backlog of results to be recognized under the PoC method reached R$531.9 million in the 2Q14. The consolidated margin for the quarter was 35.3%. Table 37. Gafisa Group - Results to be recognized (REF) (R$000) 2Q14 1Q14 Q/Q(%) 2Q13 Y/Y(%) Revenues to be recognized -8.2% 2,148,090 -29.9% Costs to be recognized (units sold) -974,077 -1,047,507 -7.0% -1,439,456 -32.3% Results to be Recognized -10.4% -24.9% Backlog Margin 35.3% 36.2% -2.4% 33.0% 7.1% 48 Alphaville sells R$ 303 million in the first semester of 2014 São Paulo, August 8th, 2014 – Alphaville Urbanismo SA releases its results for the 2nd quarter 2014 (2Q14 and 6M14), which are subjected to review by auditors. Launches The company ended the 2nd quarter of 2014 with R$ 206 million in launches, a 3% decline when compared to 2Q13. During the first six months of 2014, launch volumes totaled R$ 309 million, 4% below the same period of last year. Sales The second quarter sales volume totaled R$ 183 million, 10% above sales in 2Q13. In the first semester of 2014, sales totaled R$ 303 million, representing an increase of 9% over the first semester of 2013. 49 Financial Results During 2Q14, net revenues were R$ 219 million and net profit was R$ 26 million, a reduction of 6.3% and 21.3% when compared to 2Q13. In the first six months of 2014, net revenues totaled R$ 371 million, 6.0% lower than the first half of 2013. In the same period, net profit was R$ 17 million, 76% below the result of 1H13. The lower net profit is a result of lower revenues, the non-cash impact of the SELIC change on the NPV of receivables, non-recurring expenses associated to the spin-off of the back office from Gafisa and increased financial expenses. For further information, please contact our Investor Relations team at ri@alphaville.com.br or +55 11 3030-6314. 50 O UTLOOK First half launches totaled R$949.1 million, representing 41.3% of the midpoint of full year guidance. Gafisa segment accounted for 70.5% of launches and Tenda represented the remaining 29.5%. Launches Guidance (2014E) Table 39. Guidance - Launches (2014E) Guidance (2014E) Actual Figures 1H14 1H14A / Midpoint of Guidance Consolidated Launches R$2.1 – R$2.5 bi 949.1 million 41% Breakdown by Brand Gafisa Launches R$1.5 – R$1.7 bi 413.7 million 42% Tenda Launches R$600 – R$800 mn 249.0 million 41% With the completion of the sale of the Alphaville stake in 2013, the Company entered 2014 with a solid liquidity position. As reported in this release, the Company’s Net Debt/Equity ratio has remained stable at 44.9% since the beginning of 1Q14. Given this result, and considering the Company's business plan for 2014, the Company expects leverage to remain between 55% - 65%, as measured by the Net Debt/Equity ratio. Table 40. Guidance - Leverage (2014E) Guidance (2014E) Actual Figures 1H14 1H14A / Midpoint of Guidance Consolidated Data 55% - 65% Net Debt / Equity 44.9% OK The Company is also providing guidance on its administrative structure. Administrative expenses as a percentage of launch volumes for the Gafisa segment are expected to reach 7.5% in 2014. Tenda has no guidance for this indicator for 2014, although for 2015 the Company expects the ratio to reach 7.0%. Please note that this guidance is conditional upon market conditions and overall demand for launches. Table 41. Guidance - Administrative Expenses / Launches Volume (2014E ) Guidance (2014E) Actual Figures 1H14 Gafisa 7.5% 11.6% Tenda Not Applicable - Table 42. Guidance - Administrative Expenses / Launches Volume (2015E ) Guidance (2015E) Gafisa 7.5% Tenda 7.0% Finally, the Company defined as a benchmark for profitability the Return on Capital Employed (ROCE), and it expects that in the next three year period, this ratio shall be between 14% - 16% for both the Tenda and Gafisa segments. Table 43. Guidance – Return on Capital Employed (3 years) Guidance (3 years) Gafisa 14% - 16% Tenda 14% - 16% 51 F INANCIAL S TATEMENTS G AFISA S EGMENT 2Q14 1Q14 Q/Q (%) 2Q13 Y/Y (%) 1H14 1H13 Y/Y (%) Net Operating Revenue 397,907 326,750 21.8% 374,360 6.3% 724,657 741,644 -2.3% Operating Costs -278,772 -237,860 17.2% -250,295 11.4% -516,632 -529,812 -2.5% Gross profit 119,135 88,890 34.0% 124,065 -4.0% 208,025 211,832 -1.8% Gross Margin 29.9% 27.2% 10.1% 33.1% -9.7% 28.7% 28.6% 0.5% Operating Expenses Selling Expenses -28,425 -18,995 49.6% -39,438 -27.9% -47,420 -73,879 -35.8% General and Administrative Expenses -31,406 -32,449 -3.2% -30,105 4.3% -63,855 -60,478 5.6% Other Operating Revenues / Expenses -24,351 -15,991 52.3% -12,649 92.5% -40,340 -16,345 146.8% Depreciation and Amortization -11,311 -11,206 0.9% -8,558 32.2% -22,517 -15,044 49.7% Equity pickup 3,662 -1,282 -385.6% -9,962 -136.8% 2,380 -10,952 -121.7% Operational Result 27,304 8,967 204.5% 23,353 16.9% 36,273 35,134 3.2% Financial Income 24,160 31,160 -22.5% 9,237 161.6% 55,320 17,465 216.7% Financial Expenses -28,565 -38,984 -26.7% -44,800 -36.2% -67,549 -105,125 -35.7% Net Income Before Taxes on Income 22,899 1,143 1903.6% -12,210 -287.6% 24,044 -52,526 -145.8% Deferred Taxes -91 -292 -68.8% -450 -79.8% -383 -465 -17.6% Income Tax and Social Contribution -7,117 -3,730 90.8% -3,011 136.4% -10,847 -5,911 83.5% Net Income After Taxes on Income 15,691 -2,879 -645.1% -15,671 -200.1% 12,814 -58,902 -121.8% Net income form discontinued operations 0 0 0.0% 42,473 -100.0% 0 80,765 -100.0% Minority Shareholders -1,441 -548 163.0% 14,935 -110.0% -1,989 21,617 -109.2% Net Result 17,132 -2,331 -835.0% 11,867 44.4% 14,803 246 5913.3% 52 F INANCIAL S TATEMENTS T ENDA S EGMENT 2Q14 1Q14 Q/Q (%) 2Q13 Y/Y (%) 1H14 1H13 Y/Y (%) Net Operating Revenue 67.0% -33.6% -30.5% Operating Costs -131,154 -97,493 34.5% -246,770 -46.9% -228,647 -396,658 -42.4% Gross profit 441.1% 131.9% 436.3% Gross Margin 25.9% 8.0% 224.1% 7.4% 249.4% 19.2% 2.5% 671.2% Operating Expenses Selling Expenses -14,668 -11,787 24.4% -20,969 -30.0% -26,455 -41,748 -36.6% General and Administrative Expenses -25,012 -18,970 31.9% -19,494 28.3% -43,982 -42,126 4.4% Other Operating Revenues / Expenses -14,968 -10,003 49.6% 3,735 -500.7% -24,971 614 -4166.9% Depreciation and Amortization -4,666 -2,816 65.7% -2,464 89.4% -7,482 -5,387 38.9% Equity pickup -1,070 265 -503.8% -4,527 -76.4% -805 14,582 -105.5% Operational Result -14,615 -34,853 -58.1% -23,985 -39.1% -49,468 -63,954 -22.7% Financial Income 13,805 13,036 5.9% 7,520 83.6% 26,841 18,222 47.3% Financial Expenses -12,472 -13,126 -5.0% -5,619 122.0% -25,598 -13,390 91.2% Net Income Before Taxes on Income -13,282 -34,943 -62.0% -22,084 -39.9% -48,225 -59,122 -18.4% Deferred Taxes -1,771 759 -333.3% -1,341 32.1% -1,012 -3,800 -73.4% Income Tax and Social Contribution -2,693 -3,334 -19.2% -2,191 22.9% -6,027 -3,253 85.3% Net Income After Taxes on Income -17,746 -37,518 -52.7% -25,616 -30.7% -55,264 -66,175 -16.5% Minority Shareholders 237 -58 -508.6% 396 -40.2% 179 3,690 -95.1% Net Result -17,983 -37,460 -52.0% -26,012 -30.9% -55,443 -69,865 -20.6% 53 C ONSOLIDATED F INANCIAL S TATEMENTS 2Q14 1Q14 Q/Q (%) 2Q13 Y/Y (%) 1H14 1H13 Y/Y (%) Net Operating Revenue 32.8% -10.3% -12.3% Operating Costs -409,926 -335,353 22.2% -497,066 -17.5% -745,279 -926,471 -19.6% Gross profit 69.4% 14.7% 18.2% Gross Margin 28.7% 22.5% 27.5% 22.4% 27.9% 26.0% 19.3% 34.7% Operating Expenses Selling Expenses -43,093 -30,782 40.0% -60,407 -28.7% -73,875 -115,627 -36.1% General and Administrative Expenses -56,418 -51,419 9.7% -49,599 13.7% -107,837 -102,604 5.1% Other Operating Revenues / Expenses -39,319 -25,994 51.3% -8,914 341.1% -65,311 -15,731 315.2% Depreciation and Amortization -15,977 -14,022 13.9% -11,022 45.0% -29,999 -20,431 46.8% Equity pickup 2,592 -1,017 -354.9% -14,488 -117.9% 1,575 3,631 -56.6% Operational Result -25,886 -149.0% -632 -2107.8% -13,195 -28,819 -54.2% Financial Income 37,965 44,196 -14.1% 16,757 126.6% 82,161 35,688 130.2% Financial Expenses -41,037 -52,110 -21.2% -50,419 -18.6% -93,147 -118,515 -21.4% Net Income Before Taxes on Income -33,800 -128.5% -34,294 -128.0% -24,181 -111,646 -78.3% Deferred Taxes -1,862 467 -498.7% -1,790 4.0% -1,395 -4,264 -67.3% Income Tax and Social Contribution -9,810 -7,064 38.9% -5,202 88.6% -16,874 -9,165 84.1% Net Income After Taxes on Income -2,055 -40,397 -94.9% -41,286 -95.0% -42,450 -125,075 -66.1% Net income from discontinued operations 0 0 0.0% 42,473 -100.0% 0 80,765 -100.0% Minority Shareholders -1,204 -606 98.7% 15,331 -107.9% -1,810 25,307 -107.2% Net Result -851 -39,791 -97.9% -14,144 -94.0% -40,640 -69,617 -41.6% 54 B ALANCE S HEET G AFISA S EGMENT 2Q14 1Q14 Q/Q (%) 2Q13 Y/Y (%) Current Assets Cash and cash equivalents 618,119 594,712 3.9% 768,869 -19.6% Receivables from clients 424,221 461,984 -8.2% 800,101 -47.0% Properties for sale 527,646 526,490 0.2% 594,874 -11.3% Other accounts receivable 131,914 126,842 4.0% 471,687 -72.0% Prepaid expenses and others - 7,125 -100.0% 9,743 -100.0% Properties for sale 98,564 103,675 -4.9% 128,570 -23.3% 1,800,464 1,820,828 -1.1% 2,773,844 -35.1% Long-term Assets Receivables from clients 23,760 22,802 4.2% 22,755 4.4% Properties for sale 110,772 137,394 -19.4% 133,242 -16.9% Other 86,017 83,012 3.6% 79,662 8.0% 220,549 243,208 -9.3% 235,659 -6.4% Intangible 39,429 35,314 11.7% 37,432 5.3% Investments 193,544 208,193 -7.0% 204,944 -5.6% Total Assets 2,253,986 2,307,543 -2.3% 3,251,879 -30.7% Current Liabilities Loans and financing 74,395 81,049 -8.2% 117,555 -36.7% Debentures 98,928 219,201 -54.9% 184,054 -46.3% Obligations for purchase of land and clients 71,442 45,197 58.1% 101,397 -29.5% Materials and service suppliers 20,732 35,591 -41.7% 27,372 -24.3% Taxes and contributions 90,748 59,894 51.5% 80,986 12.1% Other 317,405 340,651 -6.8% 121,705 160.8% 673,650 781,583 -13.8% 633,069 6.4% Long-term Liabilities Loans and financings 58,295 86,943 -33.0% 171,151 -65.9% Debentures 300,000 200,000 50.0% 548,224 -45.3% Obligations for purchase of land and clients 3,175 13,593 -76.6% 3,388 -6.3% Deferred taxes 10,643 8,872 20.0% 12,297 -13.4% Provision for contingencies 65,783 57,630 14.1% 55,123 19.3% Other 67,850 66,587 1.9% 55,153 23.0% 505,746 433,625 16.6% 845,336 -40.2% Shareholders' Equity Shareholders' Equity 1,049,799 1,067,782 -1.7% 1,735,903 -39.5% Non-controlling interests 24,791 24,553 1.0% 37,570 -34.0% 1,074,590 1,092,335 -1.6% 1,773,473 -39.4% Liabilities and Shareholders' Equity 2,253,986 2,307,543 -2.3% 3,251,879 -30.7% 55 B ALANCE S HEET T ENDA S EGMENT 2Q14 1Q14 Q/Q (%) 2Q13 Y/Y (%) Current Assets Cash and cash equivalents 618,118 594,712 3.9% 768,869 -19.6% Receivables from clients 424,221 461,984 -8.2% 800,101 -47.0% Properties for sale 527,646 526,490 0.2% 594,874 -11.3% Other accounts receivable 131,917 126,842 4.0% 471,687 -72.0% Prepaid expenses and other - 7,125 -100.0% 9,743 -100.0% Properties for sale 98,564 103,675 -4.9% 128,570 -23.3% 1,800,466 1,820,828 -1.1% 2,773,844 -35.1% Long-term Assets Receivables from clients 23,760 22,802 4.2% 22,755 4.4% Properties for sale 110,772 137,394 -19.4% 133,242 -16.9% Other 86,016 83,012 3.6% 79,662 8.0% 220,549 243,208 -9.3% 235,659 -6.4% Intangible 39,429 35,314 11.7% 37,432 5.3% Investments 193,544 208,193 -7.0% 204,944 -5.6% Total Assets 2,253,987 2,307,543 -2.3% 3,251,879 -30.7% Current Liabilities Loans and financing 74,395 81,049 -8.2% 117,555 -36.7% Debentures 98,928 219,201 -54.9% 184,054 -46.3% Obligations for purchase of land and clients 71,442 45,197 58.1% 101,397 -29.5% Materials and service suppliers 20,732 35,591 -41.7% 27,372 -24.3% Taxes and contributions 90,748 59,894 51.5% 80,986 12.1% Other 317,403 340,651 -6.8% 121,705 160.8% 673,648 781,583 -13.8% 633,069 6.4% Long-term Liabilities Loans and financings 58,295 86,943 -33.0% 171,151 -65.9% Debentures 300,000 200,000 50.0% 548,224 -45.3% Obligations for purchase of land 3,175 13,593 -76.6% 3,388 -6.3% Deferred taxes 10,643 8,872 20.0% 12,297 -13.4% Provision for contingencies 65,783 57,630 14.1% 55,123 19.3% Other 67,853 66,587 1.9% 55,153 23.0% 505,749 433,625 16.6% 845,336 -40.2% Shareholders' Equity Shareholders' Equity 1,049,799 1,067,782 -1.7% 1,735,903 -39.5% Non-controlling interests 24,791 24,553 1.0% 37,570 -34.0% 1,074,590 1,092,335 -1.6% 1,773,473 -39.4% Liabilities and Shareholders' Equity 2,253,987 2,307,543 -2.3% 3,251,879 -30.7% 56 C ONSOLIDATED B ALANCE S HEETS 2Q14 1Q14 Q/Q (%) 2Q13 Y/Y (%) Current Assets Cash and cash equivalents 1,279,568 1,563,226 -18.1% 1,101,160 16.2% Receivables from clients 1,709,718 1,721,676 -0.7% 2,184,064 -21.7% Properties for sale 1,684,216 1,610,016 4.6% 1,701,549 -1.0% Other accounts receivable 217,263 176,544 23.1% 186,866 16.3% Prepaid expenses and other 26,223 30,331 -13.5% 47,632 -44.9% Properties for sale - - - 1,521,277 -100.0% Financial Instruments - - - 3,133 - 4,916,988 5,101,793 -3.6% 6,745,681 -27.1% Long-term Assets Receivables from clients 322,356 332,120 -2.9% 286,913 12.4% Properties for sale 578,480 653,174 -11.4% 469,644 23.2% Other 292,260 288,631 1.3% 285,816 2.3% 1,193,096 1,273,925 -6.3% 1,042,373 14.5% Intangible 145,657 139,726 4.2% 149,850 -2.8% Investments 1,032,662 1,102,619 -6.3% 554,840 86.1% Total Assets 7,288,403 7,618,063 -4.3% 8,492,744 -14.2% Current Liabilities Loans and financing 622,942 560,458 11.1% 487,118 27.9% Debentures 353,394 601,435 -41.2% 385,757 -8.4% Obligations for purchase of land and clients 364,637 360,200 1.2% 478,054 -23.7% Materials and service suppliers 76,619 138,536 -44.7% 101,194 -24.3% Taxes and contributions 117,728 112,735 4.4% 155,716 -24.4% Obligation for investors 7,517 12,421 -39.5% 113,396 -93.4% Obligation for Assets for sale - - - 727,005 -100.0% Other 551,057 540,850 1.9% 425,202 29.6% 2,093,894 2,326,635 -10.0% 2,873,442 -27.1% Long-term Liabilities Loans and financings 814,345 924,960 -12.0% 1,245,753 -34.6% Debentures 882,508 856,982 3.0% 1,373,912 -35.8% Obligations for purchase of land 70,158 82,815 -15.3% 54,728 28.2% Deferred taxes 55,310 54,004 2.4% 76,701 -27.9% Provision for contingencies 133,528 124,997 6.8% 124,081 7.6% Obligation for investors 7,145 10,794 -33.8% 14,443 -50.5% Other 93,384 107,367 -13.0% 111,226 -16.0% 2,056,378 2,161,919 -4.9% 3,000,844 -31.5% Shareholders' Equity Shareholders' Equity 3,116,182 3,106,356 0.3% 2,449,326 27.2% Non controlling interests 21,949 23,153 -5.2% 169,132 -87.0% 3,138,131 3,129,509 0.3% 2,618,458 19.8% Liabilities and Shareholders' Equity 7,288,403 7,618,063 -4.3% 8,492,744 -14.2% 57 C ASH F LOW 2Q14 2Q13 1H14 1H13 Income Before Taxes on Income -73.790 -24.181 -111.646 Expenses (income) not affecting working capital 155.825 25.813 220.278 71.399 Depreciation and amortization 15.977 10.134 29.999 20.431 Impairment allowance 2.673 -853 379 -418 Write-off goodwill Cipesa - -490 - - Expense on stock option plan 20.816 4.631 24.405 9.545 Penalty fee over delayed projects -63 -10.735 -675 -12.098 Unrealized interest and charges, net 46.668 -13.260 70.624 19.424 Equity pickup -2.592 18.182 -1.575 -3.631 Disposal of fixed asset 482 3.616 2.197 5.186 Warranty provision -7.479 -5.310 -10.957 -2.440 Provision for contingencies 25.647 8.276 51.796 15.238 Profit sharing provision 11.636 4.880 16.425 17.427 Allowance (reversal) for doubtful debts 1.280 7.001 -3.306 -2.965 Investments write-off 41.211 - 41.211 - Profit / Loss from financial instruments -431 -259 -245 5.700 Clients 365 5.094 179.022 96.826 Properties for sale -4.291 -18.605 -81.378 -127.903 Other receivables -10.634 -14.330 -2.398 -23.073 Deferred selling expenses and pre-paid expenses 4.107 7.776 8.964 13.890 Obligations on land purchases -8.219 29.341 -53.554 24.620 Taxes and contributions -4.816 7.143 -31.088 -17.103 Accounts payable -60.673 54.655 -1.479 13.537 Salaries, payroll charges and bonus provision -44.962 -41.789 -45.826 -39.326 Other accounts payable 11.507 5.467 -31.948 75.236 Current account operations -18.699 -1.825 -51.270 -13.697 Paid taxes - 258 -84.682 -3.934 Cash used in operating activities -14.792 -41.174 Investments Purchase of property and equipment -22.390 -22.169 -35.128 -37.522 Redemption of securities, restricted securities and loans 1.428.966 2.035.215 2.544.749 2.641.860 Investments in marketable securities, restricted securities -1.199.724 -2.055.909 -1.880.258 -2.450.241 Investments increase -15.568 3.502 -21.082 -3.876 Dividends receivables 42.676 3.265 45.301 5.265 Cash used in investing activities -36.096 Financing Capital increase - 4.863 - 4.863 Contributions from venture partners -8.554 4.098 -109.018 -108.583 Increase in loans and financing 203.522 643.414 378.913 948.313 Repayment of loans and financing -520.835 -597.593 -835.876 -857.622 Purchase of treasury shares -3.186 -35.634 -51.353 -39.970 Dividend payments - - -117.125 - Proceeds from subscription of redeemable equity interest - -6.571 - -5.089 Operations of mutual 4.642 -5.344 -6.598 -11.677 Sale of treasury shares 13.480 - 13.480 - Result of sale of treasury shares -6.570 - -6.570 - Net cash provided by financing activities -317.501 -734.147 -69.765 Net increase (decrease) in cash and cash equivalents -54.414 -43.655 -80.105 the beginning of the period 189.503 -155.754 215.194 432.202 At the end of the period 135.089 -199.409 135.089 476.749 Net increase (decrease) in cash and cash equivalents -54.414 -43.655 -80.104 58 G LOSSARY Affordable Entry Level Residential units targeted to the mid-low and low income segments with prices below R$200 thousand per unit. Backlog of Revenues As a result of the Percentage of Completion Method of recognizing revenues, we recognize revenues and expenses over a multi-year period for each residential unit we sell. Our backlog of results represents revenues minus costs that will be incurred in future periods from past sales. Backlog of Results As a result of the Percentage of Completion Method of recognizing revenues, we recognize revenues and expenses over a multi-year period for each residential unit we sell. Our backlog represents revenues that will be incurred in future periods from past sales. Backlog Margin Equals to “Backlog of Results” divided “Backlog of Revenues” to be recognized in future periods. LandBank Land that Gafisa holds for future development paid either in cash or through swap agreements. Each decision to acquire land is analyzed by our investment committee and approved by our Board of Directors. LOT (Urbanized Lots) Land subdivisions, or lots, with prices ranging from R$150 to R$600 per square meter. PoC Method Under Brazilian GAAP, real estate development revenues, costs and related expenses are recognized using the percentage-of-completion (“PoC”) method of accounting by measuring progress towards completion in terms of actual costs incurred versus total budgeted expenditures for each stage of a development. Pre-Sales Contracted pre-sales are the aggregate amount of sales resulting from all agreements for the sale of units entered into during a certain period, including new units and units in inventory. Contracted pre-sales will be recorded as revenue as construction progresses (PoC method). There is no definition of "contracted pre-sales'' under Brazilian GAAP. PSV Potential Sales Value. SFH Funds Funds from SFH are originated from the Governance Severance Indemnity Fund for Employees (FGTS) and from savings accounts deposits. Banks are required to invest 65% of the total savings accounts balance in the housing sector, either to final customers or developers, at lower interest rates than the private market. Swap Agreements A system in which we grant the land-owner a certain number of units to be built on the land or a percentage of the proceeds from the sale of units in such development in exchange for the land. By acquiring land through this system, we intend to reduce our cash requirements and increase our returns. Operating Cash Flow Operating cash flow (non-accounting) ABOUT GAFISA Gafisa is a leading diversified national homebuilder serving all demographic segments of the Brazilian market. Established almost 60 years ago, we have completed and sold more than 1,100 developments and built more than 12 million square meters of housing under the Gafisa brand - more than any other residential development company in Brazil. Recognized as one of the foremost professionally managed homebuilders, Gafisa is also one of the most respected and best-known brands in the real estate market, recognized for its quality and consistency among potential homebuyers, brokers, lenders, landowners, competitors and investors. Our pre-eminent brands include Tenda, serving the affordable/entry-level housing segment, and we hold a 30% stake in Alphaville, one of the most important companies in the residential lots segment in Brazil. Gafisa S.A. is traded on the Novo Mercado of the BM&FBOVESPA (BOVESPA:GFSA3) and on the New York Stock Exchange (NYSE:GFA). This release contains forward-looking statements about the business prospects, estimates for operating and financial results and Gafisa’s growth prospects. These are merely projections and, as such, are based exclusively on the expectations of management concerning the future of the business and its continued access to capital to fund the Company’s business plan. Such forward-looking statements depend, substantially, on changes in market conditions, government regulations, competitive pressures, the performance of the Brazilian economy and the industry, among other factors; therefore, they are subject to change without prior notice. 59 (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued June 30, 2014 (Amounts in thousands of Reais, except as otherwise stated) 1. Operations Gafisa S.A. ("Gafisa" or "Company") is a publicly traded company with headquarters at Avenida das Nações Unidas, 8.501, 19º andar, in the City of São Paulo, State of São Paulo, Brazil, and started its operations in 1997 with the objectives of: (i) promoting and managing all forms of real estate ventures on its own behalf or for third parties, taking into consideration that in the case of the latter, as construction company and proxy; (ii) selling and purchasing real estate properties in general; (iii) carrying out civil construction and civil engineering services; (iv) developing and implementing marketing strategies related to its own or third party real estate ventures; and (v) investing in other companies which have similar objectives as the Company’s. The real estate development projects entered into by the Company with third parties are structured through specific purpose partnerships (“Sociedades de Propósito Específico” or “SPEs”) or the formation of consortia and condominiums. Controlled entities substantially share the managerial and operating structures and the corporate, managerial and operating costs with the Company. SPEs, condominiums and consortia operate solely in the real estate industry and are linked to specific ventures. On February 7, 2014, the Company disclosed a material fact informing to its shareholders and the market in general that its Board of Directors authorized the Company’s management to begin studies aimed at a potential separation of the Gafisa and Tenda business units into two publicly-held and independent companies in order to reinforce the creation of value to the Company and its shareholders. In case the plan is approved by the Board of Directors and shareholders, this transaction could be completed throughout 2015. On July 28, 2014, giving continuity to the process for separating the business units, the Brazilian Securities Commission (CVM) granted the request of the subsidiary Tenda for converting the registry of the securities issuer into the “A” Category. 60 (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued June 30, 2014 (Amounts in thousands of Reais, except as otherwise stated) 2. Presentation of quarterly information and summary of significant accounting practices 2.1. Basis of presentation and preparation of individual and consolidated quarterly information On August 8, 2014, the Company’s Board of Directors approved these individual and consolidated quarterly information of the Company and has authorized their disclosure. The individual quarterly information (Company) and consolidated quarterly information were prepared and are being presented based on the technical pronouncement CPC 21(R1) – Interim Financial Reporting, using the same accounting practices, judgments, estimates and assumptions adopted in the presentation and preparation of the financial statements for the year ended December 31, 2013. Therefore, the corresponding quarterly information shall be read together with the financial statements as of December 31, 2013. The individual quarterly information, identified as “Company”, were prepared according to the accounting practices adopted in Brazil issued by the Brazilian FASB (CPCs) and are disclosed together with the consolidated quarterly information. The consolidated quarterly information are specifically in compliance with the International Financial Reporting Standards (IFRS) applicable to real estate development entities in Brazil, including the Guideline OCPC 04 - Application of the Technical Interpretation ICPC 02 to the Brazilian Real Estate Development Entities, in relation to the treatment of the recognition of revenue from this sector and involves certain matters related to the meaning and application of the continuous transfer of the risks, benefits and control over the real estate unit sales . 61 (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued June 30, 2014 (Amounts in thousands of Reais, except as otherwise stated) 2. Presentation of quarterly information and summary of significant accounting practices Continued 2.1. Basis of presentation and preparation of individual and consolidated quarterly information Continued The individual and consolidated quarterly information were prepared based on historical cost basis, except if otherwise stated in the summary of significant accounting practices . The historical cost is usually based on the considerations paid in exchange for assets . The quarterly information has been prepared over the normal course of business. Management makes an assessment of the Company’s ability to continue as going concern when preparing the financial statements. The Company is in compliance with all its debt covenants at the date of issue of this quarterly information. All amounts reported in the accompanying quarterly information are in thousands of Reais, except as otherwise stated. Except for the profit (loss) for the period, the Company does not have other comprehensive income (loss) . The other explanation related to this note was not subject to significant changes in relation to those reported in Note 2 to the individual and consolidated financial statements as of December 31, 2.1.1. Quarterly consolidated information The quarterly consolidated information as of June 30, 2014 and 2013, and the consolidated financial statements as of December 31, 2013 include the full consolidation of the following subsidiaries: Interest % 06/30/2014 12/31/2013 Gafisa subsidiaries (*) 100 100 Construtora Tenda and subsidiaries (Tenda) (*) 100 100 (*) It does not include jointly-controlled investees, which are accounted for under the equity method, according to the CPCs 18(R2) and 19(R2). 62 62 (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued June 30, 2014 (Amounts in thousands of Reais, except as otherwise stated) 2. Presentation of quarterly information and summary of significant accounting practices Continued 2.1. Basis of presentation and preparation of individual and consolidated quarterly information Continued 2.1.1. Consolidated quarterly information Continued The accounting practices were uniformly adopted in all subsidiaries included in the consolidated quarterly information and the fiscal year of these companies is the same of the Company. See further details on these subsidiaries and jointly-controlled investees in Note 9. 3. Pronouncements (new or revised) and interpretation adopted from 2013 or applicable as of January 1, 2014 and 2015 IFRS 15 – Revenue from contracts with customers On May 28, 2014, the International Accounting Standards Board (IASB) and the Financial Accounting Standards Board (FASB) issued new standards for recognizing revenue under both IFRS and U.S. GAAP, respectively. The IFRS 15, Revenue from Contracts with Customers, requires that an entity recognizes the amount of revenue reflecting the consideration that it expects to receive in exchange for the control over those goods or services. The new standard is going to replace most of the detailed guidance on recognition of revenue that currently exists under IFRS and U.S. GAAP when it is adopted. The application is necessary for years beginning on or after January 1, 2017, with early adoption permitted for IFRS purposes and not locally permitted before the harmonization and approval from the CPC and the CVM. The Company is examining the effects of IFRS 15 on its Financial Statements and has not yet completed its analysis, not being able to measure the impact of the adoption of this standard. The other explanations regarding the pronouncement and interpretation revisions and issues did not have significant changes in relation to those reported in Note 3 to the financial statements as of December 31, 2013. 63 (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued June 30, 2014 (Amounts in thousands of Reais, except as otherwise stated) 4. Cash and cash equivalents and short-term investments 4.1. Cash and cash equivalents Company Consolidated 6/30/2014 12/31/2013 6/30/2014 12/31/2013 Cash and banks 11,940 121,222 Securities purchased under agreement to resell 27,092 93,972 Total cash and cash equivalents (Note 21.i.d and 21.ii.a) 39,032 215,194 The explanation related to this note was not subject to significant changes in relation to those reported in Note 4.1 to the financial statements as of December 31, 2013 . 4.2. Short-term investments Company Consolidated 6/30/2014 12/31/2013 6/30/2014 12/31/2013 Fixed-income Investment funds 587,878 706,481 Government bonds (LFT) 116,888 140,210 Securities purchased under agreement to resell 328,169 393,648 Bank deposit certificates 113,611 291,871 Restricted cash in guarantee to loans 74,305 105,380 Restricted credits 20,175 171,367 Other - - - 12 Total short-term investments (Note 21.i.d and 21.ii.a) 1,241,026 1,808,969 The explanation related to this note was not subject to significant changes in relation to those reported in Note 4.2 to the financial statements as of December 31, 2013 . 64 (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued June 30, 2014 (Amounts in thousands of Reais, except as otherwise stated) 5. Trade accounts receivable of development and services Company Consolidated 6/30/2014 12/31/2013 6/30/2014 12/31/2013 Real estate development and sales 1,205,137 2,356,976 ( - ) Allowance for doubtful accounts and cancelled contracts (7,040) (179,372) ( - ) Adjustments to present value (10,188) (14,484) Services and construction and other receivables 28,993 60,548 1,216,902 2,223,668 Current 1,034,833 1,909,877 Non-current 182,069 313,791 The current and non-current portions fall due as follows : Company Consolidated Maturity 6/30/2014 12/31/2013 6/30/2014 12/31/2013 2014 1,052,062 2,103,733 2015 95,610 183,140 2016 192,210 43,011 234,388 61,963 2017 42,879 12,011 98,038 31,677 2018 22,719 6,979 28,120 8,275 2019 onwards 79,722 24,457 98,557 28,736 1,234,130 2,417,524 ( - ) Adjustment to present value (10,188) (14,484) ( - ) Allowance for doubtful account and cancelled contracts (7,040) (179,372) 1,216,902 2,223,668 During the period ended June 30, 2014, the changes in the allowance for doubtful accounts and cancelled contracts are summarized as follows : Company 6/30/2014 Balance at December 31. 2013 Additions (Note 23) Balance at June 30, 2014 Consolidated Receivables Properties for sale (Note 6) Net Balance at December 31. 2013 (179,372) 107,172 Additions (312) - Write-offs 31,182 (27,564) Balance at June 30, 2014 The other explanation related to this note was not subject to significant changes in relation to those reported in Note 5 to the financial statements as of December 31, 2013 . 65 (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued June 30, 2014 (Amounts in thousands of Reais, except as otherwise stated) 6. Properties for sale Company Consolidated 6/30/2014 12/31/2013 6/30/2014 12/31/2013 Land 720,448 1,077,762 ( - ) Adjustment to present value (1,268) (883) Property under construction 327,343 630,407 Real estate cost in the recognition of the provision for cancelled contracts- Note 5 - - 107,172 Completed units 74,907 291,232 ( - ) Provision for realization of properties for sale (3,298) (11,276) 1,118,132 2,094,414 Current portion 780,867 1,442,019 Non-current portion 337,265 652,395 There was no change in the provision for realization of properties for sale in the period ended June 30, 2014. The other explanation related to this note was not subject to significant changes in relation to those reported in Note 6 to the financial statements as of December 31, 7. Other accounts receivable Company Consolidated 6/30/2014 12/31/2013 6/30/2014 12/31/2013 Advances to suppliers 2,544 5,266 Recoverable taxes (IRRF, PIS, COFINS, among other) 23,679 70,054 Judicial deposit (Note 17) 95,343 127,405 Other - 78 5,986 121,644 208,711 Current portion 15,749 71,083 Non-current portion 105,895 137,628 66 (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued June 30, 2014 (Amounts in thousands of Reais, except as otherwise stated) 8. Non-current assets held for sale 8.1 Land available for sale The changes in land available for sale are summarized as follows : Consolidated Cost Provision for impairment Net balance Balance at December 31, 2013 172,110 (57,263) 114,847 Additions 2,514 (2,675) (161) Reversal/Write-offs (10,671) 2,296 (8,375) Balance at June 30, 2014 The other explanation related to this note was not subject to significant changes in relation to those reported in Note 8.1 to the financial statements as of December 31, 2013 . 67 (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued June 30, 2014 (Amounts in thousands of Reais, except as otherwise stated) 8.2 Non-current assets held for sale and income from discontinued operations In order to meet the provisions of 38 of CPC 31 – Non-current Asset Held for Sale and Discontinued Operations, the Company shows below the main lines of the statement of profit or loss and cash flows of AUSA : Statement of profit or loss 6/30/2013 Net operating revenue 394,772 Operating costs (201,967) Operating expenses, net 91,693 Depreciation and amortization (1,622) Equity pick-up 3,249 Financial expenses (14,630) Income and social contribution tax (7,344) 80,765 Noncontrolling interests (11,482) Profit for the period 69,283 Cash flows 6/30/2013 Operating activities (81,682) Investing activities 120,701 Financing activities (36,604) On December 9, 2013, the Company disclosed a material fact informing about the completion of transaction for selling the majority interest it held of 70% in AUSA. Therefore, with the disposal and cease of control over AUSA, the remaining stake of 30% is recognized using the equity method. The other explanation related to this note was not subject to significant changes in relation to those reported in Note 8.2 to the financial statements as of December 31, 68 (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued June 30, 2014 (Amounts in thousands of Reais, except as otherwise stated) 9. Investments in ownership interests (i) Ownership interest (a) Information on subsidiaries and jointly-controlled investees Company Consolidated Company Consolidated Ownership interest - % Total assets Total liabilities Equity and advance for future capital increase Income (loss) for the period Investments Equity pick-up Direct investees 6/30/2014 12/31/2013 6/30/2014 6/30/2014 6/30/2014 12/31/2013 6/30/2014 6/30/2013 6/30/2014 12/31/2013 6/30/2014 12/31/2013 6/30/2014 6/30/2013 6/30/2014 6/30/2013 Construtora Tenda S.A. 100% 100% 2,253,983 1,165,749 1,088,234 1,127,969 (55,443) (69,865) 1,088,234 1,127,969 - - (55,444) (69,866) - - Alphaville Urbanismo S/A (g) 10% 10% 1,831,149 1,355,832 475,317 454,054 16,551 69,283 47,532 45,405 141,132 136,216 1,639 6,704 4,916 - Shertis 100% 100% 361,671 90,979 270,692 267,415 3,277 13,407 270,617 267,340 (75) (75) 3,277 13,408 - - Gafisa Spe 26 Ltda. (h) 100% 100% 176,606 10,490 166,115 162,059 4,056 2,177 166,115 - - - 141 - - - Gafisa Spe 89 Ltda. 100% 100% 77,200 9,462 67,738 77,656 (3,218) 13,777 67,738 77,656 - - (3,218) 13,777 - - Gafisa Spe 51 Ltda. 100% 100% 64,936 4,257 60,678 57,377 (93) (393) 60,678 57,377 - - (93) (393) - - Gafisa Spe 48 Ltda. (a) 80% 80% 69,207 - 69,207 68,652 1,469 (407) 55,366 54,922 55,366 54,922 1,175 (326) 1,175 (326) Gafisa Spe 72 Ltda. 100% 100% 52,634 9,601 43,033 41,596 1,437 (4,350) 43,033 41,596 - - 1,437 (4,350) - - Gafisa Spe-55 Empr Imob (a) (h) 80% 80% 54,360 3,591 50,769 49,058 3,178 (573) 40,615 - 40,615 41,278 113 - 113 (458) Gafisa Spe-116 Empr Imob (a) 50% 50% 82,122 1,557 80,565 82,075 (3,435) 8 40,283 41,038 40,283 41,038 (1,718) 4 (1,718) 4 Parque Ecoville Spe 29 100% 100% 91,282 53,057 38,226 40,008 (1,782) 4,716 38,226 40,008 - - (1,782) 2,388 - (1,522) Edsp 88 - Cipesa Holding 100% 100% 43,105 5,913 37,192 39,883 (2,691) (2,839) 37,192 39,883 - - (2,691) (2,839) - - Gafisa Spe-130 Empr Imob 100% 100% 45,122 8,753 36,369 (7) 6,759 (1) 36,369 - - - 6,759 - - - Citta Ville 50% 50% 65,975 6,425 59,550 55,886 777 1,308 29,775 27,943 - - 389 654 - - Gafisa Spe-110 Empr Imob 100% 100% 62,250 32,833 29,417 25,745 3,672 3,831 29,417 25,745 - - 3,672 3,831 - - Gafisa Spe-107 Empr Imob (h) 100% 100% 32,421 3,268 29,153 28,971 182 (380) 29,153 - - - (34) - - - Gafisa Spe 88 Ltda. (h) 100% 100% 27,984 968 27,016 25,600 1,454 (2,662) 27,016 - - - 1,491 - - - Gafisa Spe 41 Ltda. 100% 100% 27,866 1,346 26,521 26,357 164 (486) 26,521 26,357 - - 164 (486) - - Gafisa Spe 50 Ltda. 100% 100% 51,710 25,605 26,105 25,837 285 (236) 26,105 25,837 - - 285 (236) - - Gafisa Spe 31 Ltda. 100% 100% 26,055 329 25,726 25,494 232 (790) 25,726 25,494 - - 232 (790) - - Gafisa Spe 47 Ltda. (a) 80% 80% 31,397 76 31,321 31,275 (1) (1) 25,057 25,020 25,057 25,020 (1) (1) (1) (1) Gafisa Spe-112 Empr Imob (h) 100% 100% 22,861 1,595 21,266 20,634 632 2,897 21,266 - - - (1) - - - Sitio Jatiuca (a) 50% 50% 56,832 3,699 53,133 64,035 1,117 3,677 20,567 32,018 20,567 32,018 559 1,838 559 1,838 Gafisa Spe 32 Ltda. 100% 100% 19,137 1,059 18,078 18,070 8 79 18,078 18,070 - - 8 79 - - Gafisa Spe 71 Ltda. (a) 83% 80% 21,443 625 20,818 19,617 758 (700) 17,279 15,694 17,279 15,694 610 (560) 610 (560) Gafisa Spe-111 Empr Imob 100% 100% 58,982 42,347 16,635 10,561 6,074 848 16,635 10,561 - - 6,074 848 - - Parque Arvores (a) 50% 50% 40,273 7,843 32,430 37,990 158 (1,776) 16,215 24,550 16,215 24,550 79 609 79 609 Gafisa Spe 30 Ltda. (h) 100% 100% 62,956 46,895 16,061 16,033 28 (172) 16,061 16,033 - - 28 (172) - - Fit 13 Spe Empr Imobiliários Ltda. (a) 50% 50% 43,299 11,533 31,766 31,207 388 9,705 15,883 12,203 - - 194 3,660 - - Gafisa Spe-106 Empr Imob (h) 100% 100% 17,531 1,848 15,683 17,010 (1,327) (54) 15,683 - - - (2) - - - Diodon Participações (h) 100% 100% 15,519 - 15,519 15,372 147 (2,050) 15,576 - 57 - 94 - - - Gafisa Spe 92 Ltda. (h) 100% 100% 15,521 761 14,760 14,644 116 992 14,760 - - - 29 - - - Gafisa Spe 33 Ltda. 100% 100% 14,075 - 14,075 14,179 46 (626) 14,075 - - - (27) - - - Gafisa Spe-121 Empr Imob 100% 100% 66,421 52,828 13,592 6,151 7,441 897 13,592 6,151 - - 7,441 - - - Gafisa Spe-123 Empr Imob 100% 100% 89,055 75,496 13,559 10,462 3,097 1,996 13,559 10,462 - - 3,097 1,996 - - Gafisa Spe-119 Empr Imob 100% 100% 44,863 31,361 13,502 10,163 3,339 518 13,502 10,163 - - 3,339 518 - - Apoena 100% 100% 13,914 1,098 12,816 12,941 (125) 1,233 12,816 12,941 - - (125) 986 - - Alta Vistta (a) 50% 50% 24,893 1,007 23,885 22,943 942 317 11,943 11,472 11,943 11,472 471 159 471 159 Gafisa Spe 65 Ltda. 100% 80% 19,246 7,846 11,400 13,831 919 (253) 11,400 11,065 746 11,065 770 (202) - (202) Gafisa Spe 25 Ltda. (h) 100% 100% 11,550 211 11,340 11,411 (71) (43) 11,340 - - - (4) - - - Aram 100% 100% 11,877 814 11,063 5,981 1,412 331 11,063 6,387 - 306 1,115 (6,126) (297) (6,126) Gafisa Spe 73 Ltda (a). 80% 80% 13,939 138 13,801 13,389 27 (6) 11,041 10,711 11,041 10,711 21 (5) 21 (5) Gafisa Spe-113 Empr Imob (a) 60% 60% 61,790 44,221 17,569 15,648 1,921 2,704 10,541 9,389 10,541 9,389 1,153 1,622 1,152 1,622 Varandas (a) 50% 50% 115,479 95,304 20,176 25,982 (3,891) 7,643 10,088 12,991 10,088 12,991 (1,946) 4,081 (1,946) 4,081 69 (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued June 30, 2014 (Amounts in thousands of Reais, except as otherwise stated) 9. Investments in subsidiaries Continued (i) Ownership interest Continued (a) Information on subsidiaries and jointly-controlled investees Continued Company Consolidated Company Consolidated Ownership interest - % Total assets Total liabilities Equity and advance for future capital increase Income (loss) for the period Investments Equity pick-up Direct investees 6/30/2014 12/31/2013 6/30/2014 6/30/2014 6/30/2014 12/31/2013 6/30/2014 6/30/2013 6/30/2014 12/31/2013 6/30/2014 12/31/2013 6/30/2014 6/30/2013 6/30/2014 6/30/2013 Gafisa Spe 81 (h) 100% 100% 58,877 50,284 8,592 6,290 2,302 7,389 8,592 - - - 591 - - - Gafisa Spe 36 Ltda. 100% 100% 24,755 16,615 8,140 7,691 448 711 8,140 7,691 - - 448 711 - - Gafisa Spe-84 Empr Imob 100% 100% 15,123 7,115 8,007 8,109 (102) (2,018) 8,007 - - - 27 - - - Gafisa Spe 38 Ltda. 100% 100% 8,255 269 7,987 7,890 97 135 7,987 7,890 - - 97 135 - - Atins Empr Imob (a) 50% - 27,419 12,641 14,778 - 48 - 7,389 - 7,389 - 25 - 25 - Gafisa Spe-109 Empr Imob (h) 100% 100% 8,815 1,558 7,257 6,938 320 637 7,257 - - - 27 - - - Gafisa Spe-85 Empr Imob L (a) 80% 80% 74,727 65,747 8,979 7,064 2,056 (9,896) 7,183 5,651 7,183 5,651 1,644 (7,917) 1,644 (7,917) Dubai Residencial (a) 50% 50% 17,955 3,720 14,235 19,400 (532) (380) 7,118 12,895 7,118 12,895 (266) (102) (266) (102) Gafisa Spe 37 Ltda. 100% 100% 7,730 925 6,805 6,811 (6) 2 6,805 6,811 - - (6) 2 - - Costa Maggiore (a) 50% 50% 15,225 1,692 13,533 15,463 971 1,743 6,767 10,307 6,767 10,307 609 955 609 955 Gafisa Spe 90 (h) 100% 100% 10,972 4,508 6,465 6,351 114 (1,176) 6,465 - - - 10 - - - Parque Aguas (a) 50% 50% 18,846 6,613 12,233 17,188 (1,191) (1,747) 6,116 11,640 6,116 11,640 (595) (180) (595) (180) O Bosque Empr. Imob. Ltda. (a) 60% 60% 8,919 50 8,869 9,123 (282) (114) 5,321 5,460 5,321 5,460 4 (66) 4 (66) Gafisa Spe 22 Ltda. 100% 100% 5,835 585 5,251 5,255 (4) 15 5,251 5,255 - - (4) 15 - - Gafisa Spe 27 Ltda. 100% 100% 20,461 15,216 5,245 5,973 (728) 662 5,245 5,973 - - (728) 662 - - OCPC01 Adjustment - Capitalized Interests (b) - 24,925 24,185 - - 739 9,112 - - Other (*) 456,459 247,058 209,403 208,366 (7,693) (8,942) 18,427 75,828 18,440 2,501 3,969 (4,445) 1,942 (1,735) Gafisa Spe 55 Ltda. 0% 80% - - - 47,591 - (573) - - - 41,278 - - - (458) Saí Amarela S/A 50% 50% 2,401 39 2,362 1,935 (39) (79) - - 948 968 - - (19) (39) Sunshine SPE S/A 60% 60% 5,387 815 4,572 360 160 (1,249) - - 2,743 2,647 - - 96 (750) Other 5,953 482 5,471 17,806 (43) 456 - - 386 1,978 - - (37) 228 Indirect subsidiaries of Gafisa 13,741 1,337 12,404 67,692 78 (1,445) - - 4,077 46,871 - - 40 (1,019) Consolidated FIT 13 50% 50% 31,939 173 31,766 31,207 388 9,705 - - 10,732 31,222 - - 388 9,705 Fit Jardim Botanico Spe 55% 55% 39,628 364 39,265 39,404 (114) 905 - - 21,596 21,672 - - (63) 498 Fit 34 Spe Emp. Imob. 70% 70% 32,389 1,271 31,119 29,964 991 1,753 - - 21,783 20,975 - - 694 1,227 Fit Spe 11 Emp. Imob. 70% 70% 60,448 33,166 27,282 27,452 (541) 1,493 - - 19,097 19,217 - - (378) 1,045 Ac Participações 80% 80% 37,635 14,740 22,895 23,755 (1,423) 593 - - 18,317 19,004 - - (1,139) 474 FIT 31 SPE Emp. Mob. 70% 70% 32,575 19,191 13,384 15,155 (578) (12) - - 9,369 10,608 - - (405) (9) Maria Ines Spe Emp. Imob. 60% 60% 21,319 442 20,877 20,836 41 190 - - 12,526 12,502 - - 24 114 Fit Planeta Zoo/Ipitanga 50% 50% 13,538 1,095 12,443 16,578 (70) (394) - - 6,222 8,289 - - (33) (197) Fit Spe 03 Emp. Imob 80% 80% 11,818 745 11,073 10,044 1,029 (2,077) - - 8,858 8,035 - - 823 (1,662) Cittá Itapoan 50% 50% 15,256 1,726 13,530 14,757 (212) (812) - - 6,765 7,379 - - (121) (406) FIT SPE 02 Emp. Mob. 60% 60% 11,859 14 11,845 11,758 87 (75) - - 7,107 7,055 - - 52 (45) Parque Dos Pássaros 50% 50% 35,947 11,095 24,852 35,230 (15) 830 - - 7,989 17,615 - - 1 4,082 Araçagi 50% 50% 86,055 24,347 61,708 59,996 (1,306) 636 - - 30,854 29,998 - - (653) 318 Other (*) 48,168 4,175 43,992 30,192 2,362 (61) - - 12,329 12,132 - - 11 2,409 Indirect subsidiaries of Tenda 478,572 112,542 366,030 366,328 639 12,674 - - 193,543 225,703 - - (799) 17,553 Subtotal 7,663,177 3,767,093 3,896,084 3,916,410 (3,479) 51,486 2,690,726 2,360,037 656,809 744,223 (14,639) (30,179) 7,738 6,602 Other investments (c) - 91,056 - - Goodwill on acquisition of subsidiaries (d) 43,080 43,080 - - Goodwill based on inventory surplus 71,641 77,360 - Addition to remeasurement of investment in associate (e) Gafisa 108,300 108,300 108,300 108,300 Shertis - - 267,553 267,553 Total investments (*)Includes companies with investment balances below R$5,000. 70 (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued June 30, 2014 (Amounts in thousands of Reais, except as otherwise stated) 9. Investments in subsidiaries Continued (i) Ownership interest Continued (a) Information on subsidiaries and jointly-controlled investees —Continued Company Consolidated Company Consolidated Ownership interest - % Total assets Total liabilities Equity and advance for future capital increase Income (loss) for the period Provision for net capital deficiency Equity pick-up Direct investees 6/30/2014 12/31/2013 6/30/2014 6/30/2014 6/30/2014 12/31/2013 6/30/2014 6/30/2013 6/30/2014 12/31/2013 6/30/2014 12/31/2013 6/30/2014 6/30/2013 6/30/2014 6/30/2013 Provision for capital deficiency (f): Manhattan Square Emp. Imob. Res.1SPELtda 50% 50% 119,743 175,643 (55,900) (43,283) (11,238) (6,313) (27,950) (21,642) (27,950) (21,642) (6,207) (3,157) (6,207) (3,157) Gafisa SPE 117 Emp .Im .Ltda. 100% 100% 15,284 21,201 (5,918) (5,735) (182) (993) (5,918) (5,735) - - (182) (993) - - Gafisa SPE45 Emp .Im. Ltda. 100% 100% 7,206 14,808 (7,602) (5,398) (2,204) (2,039) (7,602) (5,398) - - (2,204) (2,039) - - Gafisa SPE 69 Emp. Im. Ltda. 100% 100% 949 6,270 (5,321) (2,862) (2,460) (440) (5,321) (2,862) - - (2,460) (440) - - Península SPE2 S/A 50% 50% 1,427 4,586 (3,159) (3,887) 623 372 (1,579) (1,943) (1,579) (1,943) 312 186 312 186 Other (*) 68,887 78,662 (9,775) 8,788 (2,222) (4,226) (9,856) (6,020) (30) (1,863) (2,884) (3,415) (268) - Total provision for net capital deficiency 213,496 301,170 (87,675) (52,377) (17,683) (13,639) (58,226) (43,600) (29,559) (25,448) (13,625) (9,858) (6,163) (2,971) Total equity pick-up - (28,264) (40,037) 1,575 3,631 (a) Jointly-controlled investees. (b) Charges not appropriated to the income of subsidiaries, as required by paragraph 6 of OCPC01. (c) At a meeting of the venture partners held on February 3, 2014, the reduction in the capital of the unincorporated venture (“SCP”) was resolved in the amount of R$100,000 Class B shares, thus fulfilling all obligations provided for in the contract, and carrying out its dissolution. As of December 31, 2013, the Company’s shares in such venture amounted to R$91,056 (Note 15). (d) See composition in Note 11. (e) Amount regarding the addition related to the remeasurement of the portion of the remaining investment of 30%, in the amount of R$375,853, of which R$108,300 refers to the portion of 10% in Gafisa and R$267,553 refers to the portion of 20% in Shertis. (f) Provision for capital deficiency is recorded in account “Other payables” (Note 16). (g) The Company’s interest of 30% in AUSA is composed of 10% in the Company Gafisa and 20% in the subsidiary Shertis. (h) Entities reclassified from the SCP to the Company (see item (c), in view of the settlement of the obligations provided for in the contract and its subsequent dissolution (Note 15). 71 (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued June 30, 2014 (Amounts in thousands of Reais, except as otherwise stated) 9. Investments in subsidiaries Continued (b) Change in investments Company Consolidated Balance at December 31, 2013 Equity pick-up Redemption of shares of subsidiaries (a) - Contribution (reduction) of capital Effect reflecting the program for purchase of treasury shares of Gafisa by Tenda (b) - Reclassification of SCP investments (c) - Dividends receivable Other investments Reclassification of the provision for investment losses - Usufruct of shares (dividends paid) (Nota 15) - Balance at June 30, 2014 (a) It refers to the redemption of shares of the Company’s associate (Note 15(a)) (b) In the period ended June 30, 2014, 7,000,000 shares in the total amount of R$22,728 were acquired by Tenda, according to the stock repurchase program. This program was cancelled on February 26, 2014 (Note 19.1). (c) Reclassification because of the termination of the SCP and the transfer of the balances of assets and liabilities of investments to the parent company (Note 15(a)). The other explanation related to this note was not subject to significant changes in relation to those reported in Note 9 to the financial statements as of December 31, 2013. 72 (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued June 30, 2014 (Amounts in thousands of Reais, except as otherwise stated) 10 . Property and equipment Company Consolidated Type 12/31/2013 Addition Write-off 100% depreciated items 6/30/2014 12/31/2013 Addition Write-off 100% depreciated items 6/30/2014 Cost Hardware 18,100 1,007 - (9,124) 32,722 1,818 (41) (12,596) Vehicles - 979 - - (979) - Leasehold improvements and installations 8,545 - - (4,325) 34,256 1,286 (44) (9,658) Furniture and fixtures 1,717 167 (246) (960) 5,764 1,122 (388) (1,111) Machinery and equipment 2,637 1,246 - - 3,836 1,925 (573) (4) Molds - 8,130 6,224 - (8,130) Sales stands 139,758 11,802 - (138,420) 203,236 14,979 - (200,114) 170,757 14,222 (246) (152,829) 288,923 27,354 (1,046) (232,592) Accumulated depreciation Hardware (13,177) (947) - 9,124 (21,820) (1,975) 27 12,596 Vehicles - (979) - - 979 - Leasehold improvements and installations (6,804) (1,018) - 4,325 (21,499) (2,954) 20 9,658 Furniture and fixtures (1,360) (30) 246 960 (3,662) (788) 496 1,111 Machinery and equipment (817) (132) - - (1,104) (197) - 4 Molds - (6,945) (1,834) 486 8,130 Sales stands (136,360) (5,214) - 138,420 (196,529) (8,521) - 200,114 (158,518) (7,341) 246 152,829 (252,538) (16,269) 1,029 232,592 12,239 6,881 - - 36,385 11,085 (17) - The other explanation related to this note was not subject to significant changes in relation to those reported in Note 10 to the financial statements as of December 31, 2013. 11. Intangible assets Company 12/31/2013 6/30/2014 Balance Addition Write-down/ amortization 100% amortized items Balance Software – Cost 80,406 2,838 - (14,780) Software – Depreciation (42,787) (6,717) - 14,780 Other 8,404 1,795 (3,438) - 46,023 (2,084) (3,438) - Consolidated 12/31/2013 6/30/2014 Balance Addition Write-down/ amortization 100% amortized items Balance Goodwill AUSA 25,476 - - - Cipesa 40,687 - - - Provision for non-realization / Write-off – sale of land (23,083) - - - 43,080 - - - Software – Cost 104,625 4,537 (1,151) (15,275) Software – Depreciation (54,708) 253 (9,324) 15,275 Other 13,343 2,287 (4,738) - 63,260 7,077 (15,213) - 106,340 7,077 (15,213) - 73 (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued June 30, 2014 (Amounts in thousands of Reais, except as otherwise stated) The other explanation related to this note was not subject to significant changes in relation to those reported in Note 11 to the financial statements as of December 31, 2013. 11. Intangible assets Continued The Company evaluates the recovery of the carrying amount of goodwill at the end of each year. As of June 30, 2014, the Company did not find any indication of impairment in the carrying amount of goodwill. 12. Loans and financing Company Consolidated Type Maturity Annual interest rate 6/30/2014 12/31/2013 6/30/2014 12/31/2013 Certificate of Bank Credit – CCB July 2014 and July 2017 1.30% to 2.20% + CDI / 117% to 123% of CDI / 13.20% 550,052 550,052 National Housing System - SFH / SFI July 2014 to January 2018 8.30% to 11.00% + TR CDI + 117% 699,132 1,088,258 1,249,184 1,638,310 Current portion 376,047 590,386 Non-current portion 873,137 1,047,924 The current and non-current portions have the following maturities: Company Consolidated Maturity 6/30/2014 12/31/2013 6/30/2014 12/31/2013 2014 376,047 590,386 2015 489,889 642,328 2016 275,118 296,464 2017 106,898 107,901 2018 onwards 1,232 1,231 1,249,184 1,638,310 74 (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued June 30, 2014 (Amounts in thousands of Reais, except as otherwise stated) 12. Loans and financing –Continued The Company and its subsidiaries have restrictive covenants under certain loans and financing that limit their ability to perform certain actions, such as the issuance of new debts, and that could require the early redemption or refinancing of loans if the Company does not fulfill such covenants. The ratio and minimum and maximum amounts required under such restrictive covenants as of June 30, 2014 and December 31, 2013 are disclosed in Note 13. The following table shows the summary of financial expenses and charges and the capitalized rate in the account properties for sale. Company Consolidated 6/30/2014 6/30/2013 6/30/2014 6/30/2013 Total financial expenses for the period 105,340 153,812 Capitalized financial charges (32,971) (73,873) Financial expenses (Note 25) 72,369 79,939 Financial charges included in “Properties for sale” Opening balance 135,582 239,327 Capitalized financial charges 32,971 73,873 Charges appropriated to profit or loss (Note 24) (40,537) (69,766) Closing balance 128,016 243,434 The other explanation related to this note were not subject to significant changes in relation to those reported in Note 12 to the financial statements as of December 31, 2013. 75 (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued June 30, 2014 (Amounts in thousands of Reais, except as otherwise stated) 13. Debentures Company Consolidated Program/placement Principal - R$ Annual interest Final maturity 6/30/2014 12/31/2013 6/30/2014 12/31/2013 Sixth placement (i) 100,000 CDI + 1.50% June 2014 - 151,513 - 151,513 Seventh placement 600,000 TR + 9.8160% December 2017 551,855 551,855 Eighth placement /first series 288,427 CDI + 1.95% October 2015 294,073 294,073 Eighth placement /second series 11,573 IPCA + 7.96% October 2016 14,216 14,216 First placement (Tenda) (ii) 600,000 TR + 9.28% October 2016 - - 409,561 1,011,657 1,421,218 Current portion 354,271 563,832 Non-Current portion - 657,386 857,386 (i) On June 2, 2014, the Company made the payment in the amount of R$158,969, of which R$100,000 related to the Face Value of the Placement and R$58,969 related to the interest payable, thus settling all obligations of its 6 th Debenture Placement. (ii) On March 28, 2014, the partial deferment of the payment for the fourth installment of the face value of this placement was approved in the amount of R$90,000 until May 1, 2014, while R$10,000 should be paid on the original due date on April 1, 2014 . On April 17, 2014, the totality of the debenture holders of the first placement of subsidiary Tenda unanimously approved without any exception (a) the change in the maturity schedule of this placement to the following amounts and due dates: (i) R$10,000 on April 1, 2014, (ii) R$10,000 on October 1, 2014, (iii) R$80,000 on April 1, 2015, (iv) R$100,000 on October 1, 2015, (v) R$100,000 on April 1, 2016, (vi) R$100,000 on October 1, 2016; (b) reduction in the Guaranteed Percentage to 130% of Eligible Receivables; (c) reduction to three (3) months the period for retaining the amounts in the Centralized Account previous to the maturity of each amortization and/or interest installment; (d) change in the definition of associate credit (“crédito associativo”), a government real estate finance aid, of the Indenture (e) permission for cancelling the restriction of Receivables in case of guarantee surplus; (f) exclusion of the possibility of early redemption and/or early amortization of Debentures. The current and non-current portions fall due as follows. Company Consolidated Maturity 6/30/2014 12/31/2013 6/30/2014 12/31/2013 2014 354,271 563,832 2015 299,093 499,093 2016 158,292 158,292 2017 200,001 200,001 1,011,657 1,421,218 76 (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued June 30, 2014 (Amounts in thousands of Reais, except as otherwise stated) 13. Debentures Continued The actual ratios and minimum and maximum amounts stipulated by these restrictive covenants at June 30, 2014 and December 31, 2013 are as follows: 6/30/2014 12/31/2013 Seventh placement Total accounts receivable plus inventory required to be below zero or 2.0 times over net debt less venture debt (3) -10.75 times -6.21 times Total debt less venture debt (3) , less cash and cash equivalents and short-term investments (1) , cannot exceed 75% of equity plus noncontrolling interests -17.36% -31.6% Total receivable plus unappropriated income plus total inventory of finished units required to be 1.5 time over the net debt plus payables for purchase of properties plus unappropriated cost 2.22 times 2.79 times Eighth placement - first and second series Total accounts receivable plus inventory of finished units required to be below zero or 2.0 times over net debt less venture debt -7.07 times -4.31 times Total debt less venture debt, less cash and cash equivalents and short-term investments (1) , cannot exceed 75% of equity plus noncontrolling interests -17.36% -31.6% 6/30/2014 12/31/2013 First placement – Tenda Total accounts receivable plus inventory required to be equal to or 2.0 times over net debt less debt with secured guarantee (3) or below zero, considering that TR plus TE is always above zero. -2.27 times -2.49 times Net debt less debt with secured guarantee (3) required to be not in excess of 50% of equity. -58.88% -56.97% Total receivable plus unappropriated income plus total inventory of finished units required to be 1.5 time the net debt plus payable for purchase of properties plus unappropriated cost, or below zero -354.96 times 56.85 times (1) Cash and cash equivalents and short-term investments refer to cash and cash equivalents and marketable securities. (2) Total receivables, whenever mentioned, refers to the amount reflected in the Balance Sheet plus the amount not shown in the Balance Sheet (3) Venture debt and secured guarantee debt refer to SFH debts, defined as the sum of all disbursed borrowing contracts which funds were provided by SFH, as well as the debt related to the seventh placement. (4) Total receivables. (5) Total inventory. The other explanation related to this note was not subject to significant changes in relation to those reported in Note 13 to the financial statements as of December 31, 77 (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued June 30, 2014 (Amounts in thousands of Reais, except as otherwise stated) 14. Obligations assumed on assignment of receivables The Company’s transactions of assignment of receivables portfolio are as follows : Company Consolidated 6/30/2014 12/31/2013 6/30/2014 12/31/2013 Assignment of receivables: CCI obligation Jun/09 - - 12,295 CCI obligation Jun/11 13,407 17,146 CCI obligation Dec/11 5,654 13,686 CCI obligation Jul/12 2,578 2,578 CCI obligation Nov/12 - - 10,639 CCI obligation Dec/12 35,831 35,831 CCI obligation Dec/13 5,675 17,154 FIDC obligation 5,337 6,381 Other 5,719 4,187 74,201 119,897 Current portion 50,184 82,787 Non-current potion 24,017 37,110 The other explanation related to this note was not subject to significant changes in relation to those reported in Note 14 to the financial statements as of December 31, 15. Payables to venture partners Company Consolidated 6/30/2014 12/31/2013 6/30/2014 12/31/2013 Payable to venture partners (a) - 100,000 - 103,814 Usufruct of shares (b) 19,536 19,866 119,536 123,680 Current portion 108,742 112,886 Non-current portion 10,794 10,794 78 (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued June 30, 2014 (Amounts in thousands of Reais, except as otherwise stated) 15. Payables to venture partners Continued The current and non-current portions fall due as follows: Company Consolidated 6/30/2014 12/31/2013 6/30/2014 12/31/2013 2014 108,742 112,886 2015 6,080 6,080 2016 3,574 3,574 2017 1,140 1,140 Total 119,536 123,680 (a) At a meeting of the venture partners held on February 3, 2014, they decided to reduce the SCP capital by R$100,000 Class B shares and, as consequence of this resolution, the SCP paid R$100,000 to the partners that held such units and R$4,742 related to the mandatory minimum dividend, thus fulfilling all obligations arising from this contract, with subsequent termination of the SCP created for this purpose. (b) In the period ended June 30, 2014, the total amount of dividends paid to the preferred shareholders by means of the SPE-89 Empreendimentos Imobiliários S.A. was R$6,700 (Note 9). The other explanation related to this note was not subject to significant changes in relation to those reported in Note 15 to the financial statements as of December 31, 2013. 16. Other obligations Company Consolidated 6/30/2014 12/31/2013 6/30/2014 12/31/2013 Acquisition of interests 5,102 5,102 Provision for penalties for delay in construction works 6,873 14,530 Cancelled contract payable 9,457 38,901 Warranty provision 23,087 53,006 Deferred sales taxes (PIS and COFINS) 24,841 40,461 Provision for net capital deficiency (Note 9) 43,600 25,448 Long-term suppliers 14,754 29,780 Other liabilities 11,733 39,386 139,447 246,614 Current portion 101,296 176,740 Non-current portion 38,151 69,874 79 (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued June 30, 2014 (Amounts in thousands of Reais, except as otherwise stated) 17. Provisions for legal claims and commitments In the period ended June 30, 2014, the changes in the provision are summarized as follows: Company Civil claims Tax claims Labor claims Total Balance at December 31, 115,468 255 23,876 139,599 Addition to and reversal of provision (Note 24) 16,322 55 9,895 Payment and reversal of provision not used (5,385) - (5,053) Balance at June 30, 2014 Current portion Non-current portion - - Consolidated Civil claims Tax claims Labor claims Total Balance at December 31, 140,722 1,582 55,624 197,928 Addition to and reversal of provision (Note 24) 26,301 216 25,279 Payment and reversal of provision not used (16,082) (161) (12,265) Balance at June 30, 2014 Current portion Non-current portion 80 (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued June 30, 2014 (Amounts in thousands of Reais, except as otherwise stated) 17. Provisions for legal claims and commitments Continued (a) Civil, tax and labor lawsuits (i) Lawsuits in which likelihood of loss is rated as possible As of June 30, 2014, the Company and its subsidiaries are aware of other civil, labor and tax claims and risks. Based on the history of probable lawsuits and the specific analysis of main claims, the estimate for lawsuits which likelihood of loss is rated as possible is of R$538,702 (R$435,046 as of December 31, 2013), based on average past outcomes adjusted to current estimates, for which the Company’s Management believes it is not necessary to recognize a provision for occasional losses. The change in the period was caused by the higher volume of lawsuits with smaller amounts and the review of the involved amounts. Company Consolidated 6/30/2014 12/31/2013 6/30/2014 12/31/2013 Civil claims 64,026 331,976 Tax claims 39,248 45,413 Labor claims 36,227 57,657 139,501 435,046 (b) Payables related to the completion of real estate ventures There was no change in relation to the information reported in Note 17(i)(b) to the financial statements as of December 31, 2013. (c) Commitments In addition to the commitments mentioned in Notes 6, 12 and 13, the Company has the following other commitments: (i) The Company has contracts for the rental of 25 properties where its facilities are located, the monthly cost amounting to R$893 adjusted by the IGP-M/FGV variation. The rental term ranges from one to ten years and there is a fine in case of cancelled contracts corresponding to three-month rent or in proportion to the contract expiration time. (ii) As of June 30, 2014, the Company, through its subsidiaries, has long-term obligations in the amount of R$33,341 (R$29,780 e as of December 31, 2013), related to the supply of the raw material used in the development of its real estate ventures. 81 (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued June 30, 2014 (Amounts in thousands of Reais, except as otherwise stated) The other explanation related to this note was not subject to significant changes in relation to those reported in Note 17 to the financial statements as of December 31, 18. Payables for purchase of properties and advances from customers Company Consolidated 6/30/2014 12/31/2013 6/30/2014 12/31/2013 Payables for purchase of properties 115,397 262,902 Adjustment to present value (873) (873) Advances from customers Development and sales 39,868 48,220 Barter transaction - Land 165,703 178,100 320,095 488,349 Current portion 284,366 408,374 Non-current portion 35,729 79,975 19. Equity 19.1. Capital As of June 30, 2014 and December 31, 2013, the Company's authorized and paid-in capital amounts to R$2,740,662, represented by 435,559,201 registered common shares, without par value, of which 30,812,827 and 19,099,486 were held in treasury, respectively. According to the Company’s articles of incorporation, capital may be increased without need of making amendment to it, upon resolution of the Board of Directors, which shall set the conditions for issuance until the limit of 600,000,000 (six hundred million) common shares. 82 (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued June 30, 2014 (Amounts in thousands of Reais, except as otherwise stated) On February 26, 2014, the Board of Directors of Tenda approved the termination of the program to repurchase the common shares issued by Gafisa for holding them in treasury and later sell them. In the period, 7,000,000 shares in free float totaling R$22,728 were acquired. On the same date, the Board of Directors of the Company created a program to repurchase its common shares aimed at holding them in treasury and later selling or cancelling them, limiting the acquisition to 17,456,434 shares to be carried out in up to 365 days. In the period ended June 30, 2014, 8,900,000 shares totaling R$28,627 were acquired. Additionally, the Company transferred 4,186,659 shares in the total amount of R$13,480 related to the exercise of options under the stock option plan of common shares by the beneficiaries, for which it received the total amount of R$6,909. 83 (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued June 30, 2014 (Amounts in thousands of Reais, except as otherwise stated) 19. Equity Continued 19.1. Capital Continued Treasury shares – 06/30/2014 Type GFSA3 common R$ % R$ thousand R$ thousand Acquisition date Number Weighted average price % - on shares outstanding Market value (*) Carrying amount 11/20/2001 599,486 2.8880 0.14% 2,020 1,731 1 st quarter 1,000,000 4.3316 0.23% 3,370 4,336 2 nd quarter 9,000,000 3.9551 2.07% 30,330 35,634 4 th quarter 8,500,000 3.6865 1.95% 28,645 31,369 1 st quarter 14,900,000 3.2297 3.42% 50,213 48,168 2 nd quarter 2014 (transfers) (4,186,659) 3.2168 -1.03% (14,109) (13,480) 2 nd quarter 1,000,000 3.1843 0.25% 3,370 3,187 7.03% (*) Market value calculated based on the closing share price at June 40, 2014 (R$3.37), not considering the possible effect of volatilities. Treasury shares – 12/31/2013 Type GFSA3 common R$ % R$ thousand R$ thousand Acquisition date Number Weighted average price % - on shares outstanding Market value (*) Carrying amount 11/20/2001 599,486 2.8880 0.14% 2,116 1,731 1 st quarter 1,000,000 4.3316 0.23% 3,530 4,336 2 nd quarter 9,000,000 3.9551 2.07% 31,770 35,634 4 th quarter 8,500,000 3.6865 1.95% 30,005 31,369 4.39% (*) Market value calculated based on the closing share price at December 31, 2013 (R$3.53), not considering the possible effect of volatilities. The Company holds shares in treasury acquired in 2001 in order to guarantee the performance of claims. The change in the number of shares outstanding is as follows: Common shares - In thousands Shares outstanding as of December 31, 2013 Repurchase of treasury shares (15,900) Transfer related to the stock option plan 4,187 Shares outstanding as of June 30, 2014 Weighted average shares outstanding On February 12, 2014, the Company made the settlement of interest on capital in the net amount of R$117,122. 84 (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued June 30, 2014 (Amounts in thousands of Reais, except as otherwise stated) 19. Equity Continued 19.2. Stock option plan Expenses for granting stocks recorded under the account “General and administrative expenses” (Note 24) in the periods ended June 30, 2014 and 2013, are as follows: 6/30/2014 6/30/2013 Gafisa 9,480 Tenda 26 65 9,545 (i) Gafisa The Company has a total of five stock option plans comprising common shares, launched in 2010, 2011, 2012, 2013 and 2014 which follow the rules established in the Stock Option Plan of the Company. The granted options entitle their holders (employees) to purchase common shares of the Company’s capital, after periods that vary from one to five years of employment in the Company (essential condition to exercise the option), and expire ten years after the grant date. Changes in the stock options outstanding in the years ended June 30, 2014 and December 31, 2013, including the respective weighted average exercise prices are as follows: Number of options Weighted average exercise price (R$) Number of options Weighted average exercise price (R$) Options outstanding at the beginning of the year Options granted Options exercised Options expired - - Options forfeited Options outstanding at the end of the period Vested options at the end of the year - - 85 (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued June 30, 2014 (Amounts in thousands of Reais, except as otherwise stated) 19. Equity Continued 19.2. Stock option plan (i) GafisaContinued Outstanding and exercisable options as of June 30, 2014, are as follows: Outstanding options Exercisable options Number of options Weighted average remaining contractual life (years) Weighted average exercise price (R$) Number of options Weighted average exercise price (R$) During the period ended June 30, 2014, the Company granted 4,361,760 options in connection with its stock option plan comprising common shares (5,383,627 options granted in 2013). The fair value of the new options granted totaled R$7,464 (R$11,048 in 2013), which was determined based on the following assumptions : Pricing model MonteCarlo Binomial MonteCarlo Exercise price of options (R$) R$3.13 type A and R$0.01 type B R$2.73 R$2.73 e R$0.01 Weighted average price of options (R$) R$ 1.93 R$2.73 R$0.73 Expected volatility (%) – (*) 55% 40% 40% Expected option life (years) 5.16 years 11.03 years 1.97 years Dividend income (%) 1.90% 1.90% 1.90% Risk-free interest rate (%) 10.55% 7.85% 7.85% (*)The volatility was determined based on regression analysis of the ratio of the share volatility of the parent company, Gafisa S.A., to the Ibovespa index. In the period ended June 30, 2014, the Company recognized in the heading "Other income (expenses), net", the expenses with the stock option plan of the former subsidiary Alphaville Urbanismo S.A., in the amount of R$13,863 related to the adjustment to the balance payable, according to the contract between the parties (Note 24). 86 (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued June 30, 2014 (Amounts in thousands of Reais, except as otherwise stated) 19. Equity Continued 19.2. Stock option plan (ii) Tenda Due to the acquisition by Gafisa of the total shares outstanding issued by Tenda, the stock option plans related to Tenda shares were transferred to Gafisa, responsible for share issuance. As of June 30, 2014, the amount of R$14,965 (R$14,939 as of December 31, 2013), related to the reserve for granting options of Tenda is recognized under the account “Related Parties” of Gafisa. In the period ended June 30, 2014 and in the year ended December 31, 2013, the Company did not grant options in connection with its stock option plans comprising common shares. 20. Income and social contribution taxes (i) Current income and social contribution taxes The reconciliation of the effective tax rate for the periods ended June 30, 2014 and 2013 is as follows: Consolidated 6/30/2014 6/30/2013 Loss before income and social contribution taxes, and statutory interest (111,646) Income tax calculated at the applicable rate - 34% 37,959 Net effect of subsidiaries taxed by presumed profit (26,769) Tax losses (tax loss carryforwards used) (1,571) Equity pick-up 1,235 Stock option plan (3,245) Other permanent differences (15,574) Charges on payables to venture partners (6,505) Tax benefits recognized ( not recognized ) 1,041 (13,429) Tax expenses - current (9,165) Tax expenses - deferred (4,264) 87 (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued June 30, 2014 (Amounts in thousands of Reais, except as otherwise stated) 20. Income and social contribution taxes Continued (ii) Deferred income and social contribution taxes As of June 30, 2014 and December 31, 2013, deferred income and social contribution taxes are from the following sources: Company Consolidated 6/30/2014 12/31/2013 6/30/2014 12/31/2013 Provisions for legal claims 47,464 67,296 Temporary differences – PIS and COFINS deferred 7,918 15,566 Provisions for realization of non-financial assets 2,698 22,852 Temporary differences – CPC adjustment 21,733 31,819 Other provisions 39,684 76,735 Income and social contribution tax loss carryforwards 86,848 288,712 Tax credits from downstream acquisition 9,226 9,226 Tax benefits not recognized (12,327) (274,534) 203,244 237,672 Liabilities Negative goodwill (91,323) (91,323) Temporary differences –CPC adjustment (36,822) (127,790) Differences between income taxed on cash basis and recorded on an accrual basis (26,000) (75,211) (154,145) (294,324) Total net 49,099 (56,652) The Company has income and social contribution tax loss carryforwards for offset limited to 30% of annual taxable profit, which have no expiration, in the following amounts: Company 6/30/2014 12/31/2013 Income tax Social contribution tax Total Income tax Social contribution tax Total Balance of the income and social contribution tax loss carryforwards 255,435 255,435 - Deferred tax assets (25%/9%) 63,859 22,989 86,848 Recognized deferred tax asset 54,795 19,726 74,521 Unrecognized deferred tax asset 9,064 3,263 12,327 88 (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued June 30, 2014 (Amounts in thousands of Reais, except as otherwise stated) 20. Income and social contribution taxes Continued (ii) Deferred income and social contribution taxes Continued Consolidated 6/30/2014 12/31/2013 Income tax Social contribution tax Total Income tax Social contribution tax Total Balance of the income and social contribution tax loss carryforwards 849,150 849,150 - Deferred tax assets (25%/9%) 212,288 76,424 288,712 Recognized deferred tax asset 54,795 19,726 74,521 Unrecognized deferred tax asset 157,493 56,698 214,191 Based on the estimate of projections for generation of future taxable profit of Gafisa, the estimated recovery of the Company’s balance of deferred income and social contribution tax is as follows: Company 4,124 46,534 531 9,120 17,871 2019 to 2023 89 (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued June 30, 2014 (Amounts in thousands of Reais, except as otherwise stated) The other explanation related to this note was not subject to significant changes in relation to those reported in Note 20 to the financial statements as of December 31, 2013. 21. Financial instruments The Company and its subsidiaries participate in operations involving financial instruments. These instruments are managed through operational strategies and internal controls aimed at liquidity, return and safety. The use of financial instruments with the objective of hedging is made through a periodical analysis of exposure to the risk that the management intends to cover (exchange, interest rate, etc.) which is submitted to the corresponding Management bodies for approval and subsequent performance of the proposed strategy. The policy on control consists of permanently following up the contracted conditions in relation to the conditions prevailing in the market. The Company and its subsidiaries do not invest for speculation in derivatives or any other risky assets. The result from these operations is consistent with the policies and strategies devised by Company management. The Company and its subsidiaries operations are subject to the risk factors described below: (i) Risk considerations a) Credit risk There was no change in relation to the credit risks disclosed in Note 21(i)(a) to the financial statements as of December 31, 2013. 90 (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued June 30, 2014 (Amounts in thousands of Reais, except as otherwise stated) 21. Financial instruments Continued (i) Risk considerations Continued b) Derivative financial instruments The Company adopts the policy of participating in operations involving derivative financial instruments with the objective of mitigating or eliminating currency, index and interest rate risks to its operations, when considered necessary. The Company holds derivative instruments to mitigate its exposure to index and interest volatility recognized at their fair value in profit (loss) for the year. Pursuant to its treasury policies, the Company does not own or issue derivative financial instruments for purposes other than hedging. As of June 30, 2014, the Company had derivative contracts for hedging purposes in relation to interest fluctuations, with final maturity between December 2014 and June 2017. The derivative contracts are as follows: Consolidated Reais Percentage Validity Gain (loss) not realized with derivative instruments - net Companies Swap agreements (Fixed for CDI ) Face value Original Index Swap Beginning End 6/30/2014 12/31/2013 Gafisa S/A Banco Votorantim S.A. 110,000 Fixed 14.0993% CDI 1.6344% 12/20/2013 06/20/2014 - 978 Gafisa S/A Banco Votorantim S.A. 82,500 Fixed 11.4925% CDI 0.2801% 06/20/2014 12/22/2014 128 Gafisa S/A Banco Votorantim S.A. 82,500 Fixed 13.7946% CDI 1.6344% 12/22/2014 06/22/2015 (91) Gafisa S/A Banco Votorantim S.A. 55,000 Fixed 11.8752% CDI 0.2801% 06/22/2015 12/21/2015 (306) Gafisa S/A Banco Votorantim S.A. 55,000 Fixed 14.2672% CDI 1.6344% 12/21/2015 06/20/2016 62 (236) Gafisa S/A Banco Votorantim S.A. 27,500 Fixed 11.1136% CDI 0.2801% 06/20/2016 12/20/2016 (255) Gafisa S/A Banco Votorantim S.A. 27,500 Fixed 15.1177% CDI 1.6344% 12/20/2016 06/20/2017 84 (35) 183 Current 183 Non-current - - 91 (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued June 30, 2014 (Amounts in thousands of Reais, except as otherwise stated) 21. Financial instruments Continued (i) Risk considerations Continued During the period ended June 30, 2014, the amount of R$245 (R$2,894 in 2013) in the Company’s statements and in the consolidated statements, which refer to net result of the interest swap transaction, was recognized in the “financial income” line in the statement of profit or loss for the period, allowing correlation between the impact of such transactions and interest rate fluctuation in the Company’s balance sheet (Note25). The estimated fair value of derivative financial instruments contracted by the Company was determined based on information available in the market and specific valuation methodologies. b) Derivative financial instruments Continued However, considerable judgment was necessary for interpreting market data to produce the estimated fair value of each transaction. Accordingly, the estimates above do not necessarily indicate the actual amounts realized upon the financial settlement of transactions. c) Interest rate risk There was no change in relation to the interest rate risks disclosed in Note 21(i)(c) to the financial statements as of December 31, 2013. 92 (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued June 30, 2014 (Amounts in thousands of Reais, except as otherwise stated) 21. Financial instruments Continued (i) Risk considerations Continued d) Liquidity risk There was no change in relation to the liquidity risks disclosed in Note 21(i)(d) to the financial statements as of December 31, 2013. The maturities of the financial instruments such as loans, financing, suppliers, payables to venture partners and debentures are as follows: Company Period ended June 30, 2014 Less than 1 year 1 to 3 years 4 to 5 years More than 5 years Total Loans and financing (Note 12) 504,397 607,748 17,765 - 1,129,910 Debentures (Note 13) 254,466 482,730 99,778 - 836,974 Payables to venture partners (Note 15) 7,297 6,005 1,140 - 14,442 Suppliers 44,375 - - - 44,375 810,535 1,096,483 118,683 - 2,025,701 Company Year ended December 31, 2013 Less than 1 year 1 to 3 years 4 to 5 years More than 5 years Total Loans and financing (Note 12) 376,047 765,007 108,130 - 1,249,184 Debentures (Note 13) 354,271 457,386 200,000 - 1,011,657 Payables to venture partners (Note 15) 108,742 9,654 1,140 - 119,536 Suppliers 51,415 - - - 51,415 890,475 1,232,047 309,270 - 2,431,792 93 (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued June 30, 2014 (Amounts in thousands of Reais, except as otherwise stated) 21. Financial instruments Continued (i) Risk considerations Continued d) Liquidity risk Continued Consolidated Period ended June 30, 2014 Less than 1 year 1 to 3 years 4 to 5 years More than 5 years Total Loans and financing (Note 12) 622,942 796,458 17,887 - 1,437,287 Debentures (Note 13) 353,394 782,730 99,778 - 1,235,902 Payables to venture partners (Note 15) 7,517 6,005 1,140 - 14,662 Suppliers 76,619 - - - 76,619 1,060,472 1,585,193 118,805 - 2,764,470 Consolidated Year ended December 31, 2013 Less than 1 year 1 to 3 years 4 to 5 years More than 5 years Total Loans and financing (Note 12) 590,386 938,792 109,132 - 1,638,310 Debentures (Note 13) 563,832 657,386 200,000 - 1,421,218 Payables to venture partners (Note 15) 112,886 9,654 1,140 - 123,680 Suppliers 79,342 - - - 79,342 1,346,446 1,605,832 310,272 - 3,262,550 Fair value classification The Company uses the same classification disclosed in Note 21(i)(d) to the financial statements as of December 31, 2013 to determine and disclose the fair value of financial instruments by the valuation technique. The classification level of fair value for financial instruments measured at fair value through profit or loss of the Company, presented as of June 30, 2014 and December 31, 2013: Company Consolidated Fair value classification As of June 30, 2014 Level 1 Level 2 Level 3 Level 1 Level 2 Level 3 Financial assets Cash equivalents (Note 4.1) - Short-term investments (Note 4.2) - Derivative financial instruments (Note 21.i.b) - Company Consolidated Fair value classification As of December 31, 2013 Level 1 Level 2 Level 3 Level 1 Level 2 Level 3 Financial assets Cash equivalents (Note 4.1) - 39,032 - - 215,194 - Short-term investments (Note 4.2) - 1,241,026 - - 1,808,969 - Derivative financial instruments (Note 21.i.b) - 183 - - 183 - 94 (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued June 30, 2014 (Amounts in thousands of Reais, except as otherwise stated) 21. Financial instruments Continued (i) Risk considerations Continued d) Liquidity risk Continued Fair value classification Continued In addition, we show the fair value classification of financial instruments liabilities: Company Consolidated Fair value classification As of June 30, 2014 Level 1 Level 2 Level 3 Level 1 Level 2 Level 3 Financial liabilities Loans and financing (Note 21.ii.a) - Debentures (Note 21.ii.a) - Payables to venture partners (Note 21.ii.a) - Company Consolidated Fair value classification As of December 31, 2013 Level 1 Level 2 Level 3 Level 1 Level 2 Level 3 Financial liabilities Loans and financing (Note 21.ii.a) - 1,254,757 - - 1,641,503 - Debentures (Note 21.ii.a) - 1,019,298 - - 1,428,859 - Payables to venture partners (Note 21.ii.a) - 121,060 - - 125,719 - In the period ended June 30, 2014 and the year ended December 31, 2013, there were not any transfers between the Levels 1 and 2 fair value valuation, nor transfers between Levels 3 and 2 fair value valuation. There was no change in relation to the other information disclosed in Note 21(ii)(a) to the financial statements as of December 31, 2013. (ii) Fair value of financial instruments a) Fair value measurement The Company uses the same methods and assumptions disclosed in Note 21(ii)(a) to the financial statements as of December 31, 2013 in order to estimate the fair value for each financial instrument type for which the estimate of values is practicable. 95 (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued June 30, 2014 (Amounts in thousands of Reais, except as otherwise stated) 21. Financial instruments Continued (ii) Fair value of financial instruments Continued a) Fair value measurement —Continued The main consolidated carrying amounts and fair values of financial assets and liabilities at June 30,2014 and December 31, 2013 are as follows: Company 6/30/2014 12/31/2013 Carrying amount Fair value Carrying amount Fair value Financial assets Cash and cash equivalents (Note 4.1) 39,032 39,032 Short-term investments (Note 4.2) 1,241,026 1,241,026 Derivative financial instruments 183 183 Trade accounts receivable (Note 5) 1,216,902 1,216,902 Financial liabilities Loans and financing (Note 12) 1,249,184 1,254,757 Debentures (Note 13) 1,011,657 1,019,298 Payables to venture partners (Note 15) 119,536 121,060 Suppliers 51,415 51,415 Consolidated 6/30/2014 12/31/2013 Carrying amount Fair value Carrying amount Fair value Financial assets Cash and cash equivalents (Note 4.1) 215,194 215,194 Short-term investments (Note 4.2) 1,808,969 1,808,969 Derivative financial instruments (Note 21(i)(b)) 183 183 Trade accounts receivable (Note 5) 2,223,668 2,223,668 Financial liabilities Loans and financing (Note 12) 1,638,310 1,641,503 Debentures (Note 13) 1,421,218 1,428,859 Payables to venture partners (Note 15) 123,680 125,719 Suppliers 79,342 79,342 96 (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued June 30, 2014 (Amounts in thousands of Reais, except as otherwise stated) 21. Financial instruments —Continued a) Risk of debt acceleration There was no change in relation to the risks of debt acceleration disclosed in Note 21(ii)(a) to the financial statements as of December 31, 2013. (iii) Capital stock management The other explanation related to this note was not subject to significant changes in relation to those disclosed in Note 21 (iii) to the financial statements as of December 31, 2013. The Company includes in its net debt structure: loans and financing, debentures, obligations assumed on assignment of receivables and payables to venture partners less cash and cash equivalents and short-term investments: Company Consolidated 6/30/2014 12/31/2013 6/30/2014 12/31/2013 Loans and financing (Note 12) 1,249,184 1,638,310 Debentures (Note 13) 1,011,657 1,421,218 Obligations assumed on assignment of receivables (Note 14) 74,201 119,897 Payables to venture partners (Note 15) 119,536 123,680 ( - ) Cash and cash equivalents and short-term investments (Notes 4.1 and 4.2) (1,280,058) (2,024,163) Net debt 1,174,520 1,278,942 Equity 3,190,724 3,214,483 Equity and net debt 4,365,244 4,493,425 (iv) Sensitivity analysis The following chart shows the sensitivity analysis of financial instruments for the period of one year, except swap contracts, which are analyzed through their due dates, describing the risks that may incur material variations on the Company’s profit or loss, as provided for by CVM, through Rule No. 475/08, in order to show a 25% and 50% increase/decrease in the risk variable considered. 97 (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued June 30, 2014 (Amounts in thousands of Reais, except as otherwise stated) 21. Financial instruments Continued (iv) Sensitivity analysis Continued As of June 30, 2014 and December 31, 2013, the Company has the following financial instruments: a) Short-term investments, loans and financing, and debentures linked to Interbank Deposit Certificates (CDI); b) Loans and financing and debentures linked to the Referential Rate (TR) and CDI, and debentures indexed to the CDI, IPCA and TR; c) Trade accounts receivable, linked to the National Civil Construction Index (INCC). To the sensitivity analysis of the interest rates of investments, loans and accounts receivables, the Company considered the CDI rate at 10.80%, the TR at 1.04%, the INCC rate at 7.23%, the General Market Prices Index (IGP-M) at 5.44% and the National Consumer Price Index – Extended (IPCA) at 6.46%. The scenarios considered were as follows: Scenario I: 50% increase in the risk variables used for pricing Scenario II: 25% increase in the risk variables used for pricing Scenario III: 25% decrease in the risk variables used for pricing Scenario IV: 50% decrease in the risk variables used for pricing 98 (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued June 30, 2014 (Amounts in thousands of Reais, except as otherwise stated) 21. Financial instruments Continued (iv) Sensitivity analysis Continued As of June 30, 2014: Scenario I II III IV Instrument Risk Increase 50% Increase 25% Decrease 25% Decrease 50% Short-term investments Increase/decrease of CDI 51,518 25,759 (25,759) (51,518) Loans and financing Increase/decrease of CDI (30,373) (15,187) 15,187 30,373 Debentures Increase/decrease of CDI (14,364) (7,182) 7,182 14,364 Payables to venture partners Increase/decrease of CDI - Derivative financial instruments Increase/decrease of CDI (7,076) (3,680) 3,990 8,336 Net effect of CDI variation (295) (290) 600 1,555 Loans and financing Increase/decrease of TR (3,852) (1,926) 1,926 3,852 Debentures Increase/decrease of TR (4,767) (2,384) 2,384 4,767 Net effect of TR variation (8,619) (4,310) 4,310 8,619 Debentures Increase/decrease of IPCA (466) (233) 233 466 Net effect of IPCA variation (466) (233) 233 466 Accounts receivable Increase/decrease of INCC 68,530 34,265 (34,265) (68,530) Properties for sale Increase/decrease of INCC 56,799 28,399 (28,399) (56,799) Net effect of INCC variation 125,329 62,664 (62,664) (125,329) 99 (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued June 30, 2014 (Amounts in thousands of Reais, except as otherwise stated) 21. Financial instruments Continued (iv) Sensitivity analysis Continued As of December 31, 2013: Scenario I II III IV Instrument Risk Increase 50% Increase 25% Decrease 25% Decrease 50% Short-term investments Increase/decrease of CDI 77,110 38,555 (38,555) (77,110) Loans and financing Increase/decrease of CDI (33,920) (16,960) 16,960 33,920 Debentures Increase/decrease of CDI (19,843) (9,921) 9,921 19,843 Payables to venture partners Increase/decrease of CDI (4,623) (2,312) 2,312 4,623 Derivative financial instruments Increase/decrease of CDI (9,303) (4,856) 5,344 11,219 Net effect of CDI variation 9,421 4,506 (4,018) (7,505) Loans and financing Increase/decrease of TR (1,208) (604) 604 1,208 Debentures Increase/decrease of TR (1,474) (737) 737 1,474 Net effect of TR variation (2,682) (1,341) 1,341 2,682 Debentures Increase/decrease of IPCA (385) (193) 193 385 Net effect of IPCA variation (385) (193) 193 385 Accounts receivable Increase/decrease of INCC 83,051 41,525 (41,525) (83,051) Properties for sale Increase/decrease of INCC 58,235 29,117 (29,117) (58,235) Net effect of INCC variation 141,286 70,642 (70,642) (141,286) (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued June 30, 2014 (Amounts in thousands of Reais, except as otherwise stated) 22. Related parties 22.1. Balances with related parties The balances between the Company and related companies are realized under conditions and prices established between the parties. Company Consolidated Current accounts 6/30/2014 12/31/2013 6/30/2014 12/31/2013 Assets Current account : Total SPEs 163,130 80,804 Condominium and consortia and thirty party’s works 1,743 1,743 Loan receivable 98,272 136,508 Dividends receivable 7,443 - - 270,588 219,055 Current 172,316 82,547 Non-current 98,272 136,508 Liabilities Current account Purchase/sale of interests (39,100) (39,100) Total SPEs and Tenda (163,075) (94,578) (202,175) (133,678) Current (202,175) (133,678) The composition, nature and condition of loan receivable by the Company are shown below: Company 6/30/2014 12/31/2013 Nature Interest rate Engenho 16 15 Construction 12% p.a. + IGPM Laguna Di Mare - Tembok Planej. E Desenv. Imob. Ltda. - 2,279 Construction 12% p.a. + IGPM Vistta Laguna - Tembok Planej. E Desenv. Imob. Ltda. 15,201 Construction 12% p.a. + IGPM Gafisa SPE 65 Emp. Imobiliários Ltda. - 2,929 Construction 3% p.a. + CDI Gafisa SPE 46 Emp. Imobiliários Ltda. 1,056 Construction 12% p.a. + IGPM Gafisa SPE 71 Emp. Imobiliários Ltda. 6,066 Construction 3% p.a. + CDI Gafisa SPE 76 Emp. Imobiliários Ltda. - 3,863 Construction 4% p.a. + CDI Acquarelle Civilcorp Incorporações Ltda. 411 Construction 12% p.a. + IGPM Manhattan Residencial I 62,441 Construction 10% p.a. + TR Manhattan Comercial I 16 15 Construction 10% p.a. + TR Manhattan Residencial II 137 Construction 10% p.a. + TR Manhattan Comercial II 69 65 Construction 10% p.a. + TR Scena Laguna - Tembok Planej. e Desenv. Imob. Ltda. 3,794 Construction 12% p.a. + IGPM Total Company 98,272 (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued June 30, 2014 (Amounts in thousands of Reais, except as otherwise stated) 22. Related parties Continued 22.1. Balances with related parties Continued Consolidated 30/6/2014 31/12/2013 Nature Interest rate Engenho 16 15 Construction 12% p.a. + IGPM Laguna Di Mare - Tembok Planej. E Desenv. Imob. Ltda. - 2,279 Construction 12% p.a. + IGPM Vistta Laguna - Tembok Planej. E Desenv. Imob. Ltda. 15,201 Construction 12% p.a. + IGPM Gafisa SPE 65 Emp. Imobiliários Ltda. - 2,929 Construction 3% p.a. + CDI Gafisa SPE-46 Emp. Imobiliários Ltda. 1,056 Construction 12% p.a. + IGPM Gafisa SPE-71 Emp. Imobiliários Ltda. 6,066 Construction 3% p.a. + CDI Gafisa SPE- 76 Emp. Imobiliários Ltda. - 3,863 Construction 4% p.a. + CDI Acquarelle - Civilcorp Incorporações Ltda. 411 Construction 12% p.a. + IGPM Manhattan Residencial I 62,441 Construction 10% p.a. + TR Manhattan Comercial I 16 15 Construction 10% p.a. + TR Manhattan Residencial II 137 Construction 10% p.a. + TR Manhattan Comercial II 69 65 Construction 10% p.a. + TR Scena Laguna - Tembok Planej. E Desenv. Imob. Ltda. 3,794 Construction 12% p.a. + IGPM Fit Jardim Botanico SPE Emp. Imob. Ltda. 17,998 Construction 113.5% of 126.5% of CDI Fit 09 SPE Emp. Imob. Ltda. 7,183 Construction 120% of 126.5% of CDI Fit 19 SPE Emp. Imob. Ltda. 4,003 Construction 113.5% of 126.5% of CDI Acedio SPE Emp. Imob. Ltda. 3,589 Construction 113.5% of 126.5% of CDI Ac Participações Ltda. 4,710 Construction 12% p.a. + IGPM Other 753 Construction Several Total consolidated 136,508 In the period ended June 30, 2014 the recognized financial income from interest on loans amounted to R$4,336 (R$4,028 in 2013) in the Company’s statement and R$6,006 (R$4,885 in 2013) in the consolidated statement (Note 25). Information regarding management transactions and compensation is described in Note 26. The other explanation related to this note was not subject to significant changes in relation to those reported in Note 22 to the financial statements as of December 31, (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued June 30, 2014 (Amounts in thousands of Reais, except as otherwise stated) 22.2. Endorsements, guarantees and sureties The financial transactions of the wholly-owned subsidiaries or special purpose entities and its subsidiaries of the Company have the endorsement or surety in proportion to the interest of the Company in the capital stock of such companies, in the amount ofR$1,637,783 (R$1,428,286 in 2013). 23. Net operating revenue Company Consolidated 6/30/2014 6/30/2013 6/30/2014 6/30/2013 Gross operating revenue Real estate development, sale, barter transactions and construction services 656,761 1,191,922 (Recognition) Reversal of allowance for doubtful accounts and provision for cancelled contracts (Note 5) 9 80,907 Taxes on sale of real estate and services (57,003) (124,415) Net operating revenue 599,767 1,148,414 24. Costs and expenses by nature These are represented by the following : Company Consolidated 6/30/2014 6/30/2013 6/30/2014 6/30/2013 Cost of real estate development and sale: Construction cost (250,936) (538,628) Land cost (109,907) (159,687) Development cost (21,710) (68,842) Capitalized financial charges (Note 12) (40,537) (69,766) Maintenance / warranty (5,622) (11,597) Recognition (reversal) of provision for cancelled contracts (Note 5) - - (77,951) (428,712) (926,471) Commercial expenses: Product marketing expenses (26,755) (50,256) Brokerage and sale commission (25,657) (48,195) Customer Relationship Management expenses and corporate marketing (7,112) (13,360) Other (2,031) (3,816) (61,555) (115,627) General and administrative expenses: Salaries and payroll charges (25,847) (46,329) Employee benefits (1,928) (3,528) Travel and utilities (1,632) (2,689) Services (7,089) (12,986) Rents and condominium fees (3,196) (4,915) IT (2,242) (4,760) Stock option plan (Note 19.2) (9,480) (9,545) Reserve for profit sharing (Note 26.iii) (9,799) (17,427) Other 734 (425) (60,479) (102,604) Other income (expenses), net: Expenses with lawsuits (Note 17) (15,467) (15,239) Equity pick-up in unincorporated venture (“SCP”) (3,985) - - Expenses with the adjustment to the stock option plan balance of AUSA (Note 19.2) - - Other (492) (492) (19,944) (15,731) (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued June 30, 2014 (Amounts in thousands of Reais, except as otherwise stated) 25. Financial income Company Consolidated 6/30/2014 6/30/2013 6/30/2014 6/30/2013 Financial income Income from financial investments 10,592 25,405 Financial income on loans (Note 22) 4,028 4,885 Interest income 441 710 Other financial income 143 4,688 15,204 35,688 Financial expenses Interest on funding, net of capitalization (Note 12) (72,369) (79,939) Amortization of debenture cost (1,389) (1,643) Payables to venture partners - - (10,182) Banking expenses (5,454) (7,361) Derivative transactions (Note 21 (i) (b)) (2,894) (2,894) Discount on securitization transaction - (3,984) - (3,764) Offered discount and other financial expenses (6,764) (12,732) (92,854) (118,515) (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued June 30, 2014 (Amounts in thousands of Reais, except as otherwise stated) 26. Transactions with management and employees (i) Management compensation The amounts recorded in the account “general and administrative expenses” for the period ended June 30, 2014 and 2013, related to the compensation of the Company’s key management personnel are as follows: Management compensation Period ended June 30, 2014 Board of Directors Statutory Board Fiscal Council Number of members 8 5 3 Annual fixed compensation (in R$) 90 Salary / Fees 874 1,705 90 Direct and indirect benefits 18 191 - Monthly compensation (in R$) 149 316 15 Total compensation 90 Profit sharing - 2,275 - Management compensation Period ended June 30, 2013 Board of Directors Statutory Board Fiscal Council Number of members 9 6 3 Annual fixed compensation (in R$) 76 Salary / Fees 926 2,340 76 Direct and indirect benefits 20 175 - Monthly compensation (in R$) 158 419 13 Total compensation 76 Profit sharing - 4,875 - (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued June 30, 2014 (Amounts in thousands of Reais, except as otherwise stated) 26. Transactions with management and employees Continued (i) Management compensation Continued The maximum aggregate compensation of the Company’s management and Fiscal Council for the year 2014 was established at R$13,617, as approved at the Annual Shareholders’ Meeting held on April 25, 2014. (ii) Sales In the period ended June 30, 2014, the total sales of units sold in 2014 to the Management is R$1,513 (R$2,405 in 2013) and the total receivables is R$5,962 (R$5,845 as of December 31, 2013). (iii) Profit sharing In the period ended June 30, 2014, the Company recorded an expense for profit sharing amounting to R$7,142 in the Company’s statement (R$9,799 in 2013) and R$16,425 in the consolidated statement (R$17,427 in 2013) in the heading “General and Administrative Expenses” (Note 24), which is broken down as follows. Consolidated 6/30/2014 6/30/2013 Gafisa and Tenda’ Statutory Board 4,875 Other collaborators 12,552 17,427 The other explanation related to this note was not subject to significant changes in relation to those reported in Note 26 to the financial statements as of December 31, 2013. 27. Insurance For the period ended June 30, 2014, insurance contracts were not subject to significant changes in relation to those disclosed in Note 27 to the financial statements as of December 31,2013. (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued June 30, 2014 (Amounts in thousands of Reais, except as otherwise stated) 28. Earning and loss per share The following table shows the calculation of basic and diluted earning and loss per share. In view of the losses for the periods ended June 30, 2014 and 2013, shares with dilutive potential are not considered, because the impact would be antidilutive. 6/30/2014 6/30/2013 Basic numerator Proposed dividends and interest on capital - - Undistributed loss (69,617) Undistributed loss, available for the holders of common shares (69,617) Basic denominator (in thousands of shares ) Weighted average number of shares 429,270 Basic loss per share in Reais (0.1622) Diluted numerator Proposed dividends and interest on capital Undistributed loss - - Undistributed loss , available for the holders of common shares (69,617) (69,617) Diluted denominator (in thousands of shares ) Weighted average number of shares 429,270 Stock options - - Diluted weighted average number of shares 429,270 Diluted loss per share in Reais (0.1622) The other explanation related to this note was not subject to significant changes in relation to those reported in Note 28 to the financial statements as of December 31, (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued June 30, 2014 (Amounts in thousands of Reais, except as otherwise stated) 29. Segment information The quarterly information of the business segments of the Company is as follows: Consolidated Gafisa S.A. Tenda 6/30/2014 Net operating revenue Operating costs Gross profit Selling expenses General and administrative expenses Depreciation and amortization Financial expenses Financial income 55,320 26,841 Tax expenses Net profit/(loss) for the period from continuing operations Customers (short and long term) Inventories (short and long term) Other assets Total assets Total liabilities Consolidated Gafisa S.A. Tenda 6/30/2013 Net operating revenue 741,645 406,769 1,148,414 Operating cost (529,813) (396,658) (926,471) Gross profit 211,832 10,111 221,943 Selling expenses (73,879) (41,748) (115,627) General and administrative expenses (60,478) (42,126) (102,604) Depreciation and amortization (15,044) (5,387) (20,431) Financial expenses (105,125) (13,390) (118,515) Financial income 17,466 18,222 35,688 Tax expenses (6,376) (7,053) (13,429) Loss for the period from continuing operations (55,210) (69,865) (125,075) Loss for the period from discontinued operations - - 80,765 Customers (short and long term) 1,648,121 822,856 2,470,977 Inventories (short and long term) 1,298,608 728,115 2,026,723 Other assets 2,294,136 1,700,908 3,995,044 Total assets 5,240,865 3,251,879 8,492,744 Total liabilities 4,395,881 1,478,405 5,874,286 (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued June 30, 2014 (Amounts in thousands of Reais, except as otherwise stated) 29. Segment information Continued The other explanation related to this note was not subject to significant changes in relation to those reported in Note 29 to the financial statements as of December 31, 30. Real estate ventures under construction – information and commitments In order to enhance its notes and in line with items 20 and 21 of ICPC 02, the Company describes below some information on ventures under construction as of June 30, 2014: 30.1 The contracted sales revenue deducted from the appropriated sales revenue is the unappropriated sales revenue (net revenue calculated by the continuous transfer approach, according to OCPC 04). The unappropriated sales revenue of ventures under construction plus the accounts receivable of completed ventures plus the advance from clients less cumulative receipts, comprise the receivables from developments, as follows: Ventures under construction: Contracted sales revenue (*) 4,243,787 Appropriated sales revenue (A) (**) (2,787,692) Unappropriated sales revenue (B) (*) 1,456,095 Completed ventures (C) 966,880 Cumulative receipts (D) (**) (1,636,277) (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued June 30, 2014 (Amounts in thousands of Reais, except as otherwise stated) 30. Real estate ventures under construction – information and commitments Continued Advances from clients Appropriated revenue surplus (Note 18) (E) 52,641 Total accounts receivable from developments (Note 5) (-A+C+D+E) 2,170,936 (*) Information other than accounting considered in the scope of independent auditors only to support the conclusion on the appropriated sales revenue recognized using the percentage-of-completion method (PoC). (**) Amounts stated cumulatively. Accordingly, they do not reflect the impacts on the statement of profit or loss for the period. The information on unappropriated sales revenue and contracted sales revenue do not include ventures that are subject to restriction due to a suspensive clause, the legal period of 180 days in which the Company can cancel a development and therefore is not appropriated to profit or loss. The real estate development revenue from units sold and under construction of real estate development is appropriated to statement of profit or loss over the construction period of ventures, in compliance with the requirements of item 14 of CPC 30 – Revenue. The procedures adopted in the appropriation to profit or loss over the construction period are described in Note 2 – Presentation of Financial Statements and summary of main accounting practices of the financial statements as of December 31, 2013. 30.2 As of June 30, 2014, the total cost incurred and to be incurred in connection with units sold or in inventory, estimated until the completion of ventures under construction, is as follows: Ventures under construction: Incurred cost of units in inventory (Note 6) 670,993 Estimated cost to be incurred with units in inventory (*) 905,126 Total estimated cost incurred and to be incurred with units in inventory (a) (F) 1,576,119 Estimated cost of units sold (*) (G) 2,963,083 Incurred cost of units sold (H) (**) (1,902,474) Unappropriated estimated cost of units sold (*) (I) 1,060,609 Total cost incurred and to be incurred (F+G) 4,539,202 (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued June 30, 2014 (Amounts in thousands of Reais, except as otherwise stated) 30. Real estate ventures under construction – information and commitments Continued (a) The amount of R$255,047 refers to units of cancelled developments which contracts are not yet cancelled with the respective customers. (*)Information other than accounting considered in the scope of independent auditors only to support the conclusion on the appropriated sales revenue recognized using the percentage-of-completion method (PoC). (**)Amounts stated cumulatively. Accordingly, they do not reflect the impacts on the statement of profit or loss for the period. 30.3 As of June 30, 2014, the estimated income to be earned until the completion of ventures under construction in connection with units sold is as follows: Unappropriated sales revenue (B) 1,456,095 Unappropriated barter for land 156,730 1,612,825 Unappropriated cost of units sold (I) (1,060,609) Estimated profit 552,216 Information other than accounting considered in the scope of independent auditors only to support the conclusion on the appropriated sales revenue recognized using the percentage-of-completion method (PoC). The estimated profit shown does not consider the tax effects or the present value adjustment, and the costs of lands, financial charges, barter and guarantees, which will be carried out as at the extent they are realized. 30.4 As of June 30, 2014, the retained profit of ventures under construction in connection with units sold is as follows: Appropriated sales revenue (A) (**) 2,787,692 Appropriated barter for land (**) 94,802 2,882,494 Incurred cost of units sold (H) (**) (1,902,474) Profit (**) 980,020 (**)Amounts stated cumulatively. Accordingly, they do not reflect the impacts on the statement of profit or loss for the period. (A free translation from the original in Portuguese into English) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued June 30, 2014 (Amounts in thousands of Reais, except as otherwise stated) 30. Real estate ventures under construction – information and commitment Continued The above profit is gross of taxes and present value adjustment (AVP). 30.5 The Company shows below a table of the percentage of asset related to the Company’s ventures that are included in the structures of equity segregation of the purchase as of June 30, 2014. 6/30/2014 Total assets included in the structures of equity segregation of the purchase (*) 7,281,197 Total consolidated assets 7,288,403 Percentage 99.90% (*)Total assets of the Company, except for the Gafisa Vendas subsidiary, a company that sells the ventures of Gafisa. Regarding the ventures of subsidiaries, the follow-up of the cash and cash equivalents and corporate debts are carried out through the National Corporate Taxpayers’ Registry (CNPJ) of the company and not separately by venture. 31. Communication with regulatory bodies The other explanation related to this note was not subject to significant changes in relation to those reported in Note 31 to the financial statements as of December 31, 32. Additional Information Law 12,973/14 of May 13, 2014 made amendments to the IRPJ, CSLL, PIS and COFINS, effective for 2015, allowing taxpayers to adhere to the new rules in 2014 already, on irrevocable basis. This Law which was originated from the provisional measure 627 among other matters, particularly dealt with the harmonization of the tax legislation with the accounting criteria and procedures introduced by Laws 11,638/2007 and 11,941/2009, as well as the extinction of the Transitory Tax Regime (RTT) and new tax rules for companies domiciled in Brazil in relation to profit earned abroad by subsidiary and associates, and amendments to how goodwill is used. The Company opted for not early adopting this Law. However, based on the wording in effect, we estimate that such Law does not produce material accounting effects on the financial information of the Company. 33. Subsequent events (i) 9th Debenture Placement On July 22, 2014, the Company approved the 9th private placement of non-convertible debentures, with general guarantee, in sole series in the amount of R$130,000, fully paid-in on July 28, 2014 with final maturity on July 27, 2018. The proceeds from the placement will be used in the development of select real estate ventures and their general guarantees are represented by the trust receipt of real estate receivables and the real estate mortgage of such ventures. The face value of the Placement will accrue interest corresponding to the cumulative variation of the DI plus a spread equivalent to 1.90%. This placement was subject to an assignment to the securitization company by its debenture holders, which later issued mortgage-backed securities (CRI). (A free translation from the original in Portuguese into English) Gafisa S.A. Comments on Company’s Business projections OUTLOOK First half launches totaled R$949.1 million, representing 41.3% of the midpoint of full year guidance. Gafisa segment accounted for 70.5% of launches and Tenda represented the remaining 29.5%. Launches Guidance (2014E) Table 1. Guidance - Launches (2014E) Guidance (2014E) Actual Figures 1H14 1H14A / Midpoint of Guidance Consolidated Launches R$2.1 – R$2.5 bi 949.1 million 41% Breakdown by Brand Gafisa Launches R$1.5 – R$1.7 bi 413.7 million 42% Tenda Launches R$600 – R$800 mn 249.0 million 41% With the completion of the sale of the Alphaville stake in 2013, the Company entered 2014 with a solid liquidity position. As reported in this release, the Company’s Net Debt/Equity ratio has remained stable at 44.9% since the beginning of 1Q14. Given this result, and considering the Company's business plan for 2014, the Company expects leverage to remain between 55% - 65%, as measured by the Net Debt/Equity ratio. Table 2. Guidance - Leverage (2014E) Guidance (2014E) Actual Figures 1H14 1H14A / Midpoint of Guidance Consolidated Data 55% - 65% Net Debt / Equity 44.9% OK The Company is also providing guidance on its administrative structure. Administrative expenses as a percentage of launch volumes for the Gafisa segment are expected to reach 7.5% in 2014. Tenda has no guidance for this indicator for 2014, although for 2015 the Company expects the ratio to reach 7.0%. Please note that this guidance is conditional upon market conditions and overall demand for launches. Table 3. Guidance - Administrative Expenses / Launches Volume (2014E ) Guidance (2014E) Actual Figures 1H14 Gafisa 7.5% 11.6% Tenda Not Applicable - Table 4. Guidance - Administrative Expenses / Launches Volume (2015E ) Guidance (2015E) Gafisa 7.5% Tenda 7.0% Finally, the Company defined as a benchmark for profitability the Return on Capital Employed (ROCE), and it expects that in the next three year period, this ratio shall be between 14% - 16% for both the Tenda and Gafisa segments. Table 5. Guidance – Return on Capital Employed (3 years) Guidance (3 years) Gafisa 14% - 16% Tenda 14% - 16% (A free translation from the original in Portuguese into English) Gafisa S.A. Other information deemed relevant by the Company 1. SHAREHOLDERS HOLDING MORE THAN 5% OF THE VOTING CAPITAL AND TOTAL NUMBER OF OUTSTANDING SHARES 6/30/2014 Common shares Shareholder Shares % Treasury shares 30,812,827 7.07 Polo 30,472,246 7.00 FUNCEF – Fundação dos Economiários Federais 23,835,800 5.47 Skagen Global 22,265,026 5.11 Orbis 22,228,676 5.10 Outstanding shares 305,944,626 70.25 Total shares 100.00% 6/30/2013 Common shares Shareholder Shares % Treasury shares 10,599,486 2.44 Polo 30,472,246 7.00 FUNCEF – Fundação dos Economiários Federais 23,835,800 5.48 Goldman Sachs 22,782,693 5.24 Outstanding shares 347,409,310 79.82 Total shares 100.00% (A free translation from the original in Portuguese into English) Gafisa S.A. Other information deemed relevant by the Company 2. SHARES HELD BY PARENT COMPANIES, MANAGEMENT AND BOARD 6/30/2014 Common shares Shares % Shareholders holding effective control of the Company 98,801,748 22.68 Board of Directors 592,609 0.14 Executive directors 1,327,717 0.30 Fiscal council 20 - Executive control, board members, officers and fiscal council Treasury shares 30,812,827 7.07 Outstanding shares in the market (*) 300,837,621 69.81 Total shares 100.00% 6/30/2013 Common shares Shares % Shareholders holding effective control of the Company 17.72 Board of Directors 403,313 0.09 Executive directors 1,932,556 0.44 Fiscal council - - Executive control, board members, officers and fiscal council Treasury shares 10,599,486 2.44 Outstanding shares in the market (*) 345,073,441 79.31 Total shares 100.00% (*) Excludes shares of effective control, management, board and in treasury. (A free translation from the original in Portuguese into English) Gafisa S.A. Other relevant information 3 – COMMITMENT CLAUSE The Company, its shareholders, directors and board members undertake to settle, through arbitration, any and all disputes or controversies that may arise between them, related to or originating from, particularly, the application, validity, effectiveness, interpretation, breach and the effects thereof, of the provisions of Law No. 6404/76, the Company's By-Laws, rules determined by the Brazilian Monetary Council (CMN), by the Central Bank of Brazil and by the Brazilian Securities Commission (CVM), as well as the other rules that apply to the operation of the capital market in general, in addition to those established in the New Market Listing Regulation, Participation in the New Market Contract and in the Arbitration Regulation of the Chamber of Market Arbitration. (A free translation from the original in Portuguese into English) Gafisa S.A. Report on the review of quarterly information - ITR To the Shareholders, Board of Directors and Officers Gafisa S.A. São Paulo, SP We have reviewed the accompanying individual and consolidated interim financial information of Gafisa S.A. (“Company”), identified as Company and Consolidated, respectively, contained in the Quarterly Information (ITR) for the quarter ended June 30, 2014, which comprises the balance sheet as at June 30, 2014 and the respective statement of operations and statement of comprehensive income (loss) for the quarter and six-month period then ended, and the statement of changes in equity and statement of cash flows for the six-month period then ended, including explanatory notes. The Company’s management is responsible for the preparation of individual interim financial information in accordance with the Technical Pronouncement of the Brazilian FASB (CPC) 21 – Interim Financial Reporting and the consolidated interim financial information in accordance with CPC 21 (R1) and IAS 34 – Interim Financial Reporting, issued by the International Accounting Standards Board (IASB) which considers the Technical Orientation - OCPC 04 - Application of the Technical Interpretation ICPC 02 to the Brazilian Real Estate Development Entities, edited by the Brazilian FASB (CPC) and approved by the Brazilian Securities Commission (CVM) and the Brazilian Federal Accounting Council (CFC), as well as for the presentation of these information in compliance with the rules issued by the CVM, applicable to the preparation of Quarterly Information (ITR). Our responsibility is to express a conclusion on this interim financial information based on our review. Scope of review We conducted our review according to the Brazilian and international review standards of interim financial information (NBC TR 2410 – Review of Interim Financial Information Performed by the Auditor of the Entity, and ISRE 2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim financial information consists of inquiries, mainly of the people responsible for the financial and accounting matters, and the application of analytical and other review procedures. The scope of a review is significantly narrower than that of an audit conducted in accordance with audit standards and, accordingly, it did not permit us to obtain assurance that we took notice of all significant matters that could have been raised in an audit. Therefore, we did not express an audit opinion. (A free translation from the original in Portuguese into English) Gafisa S.A. Conclusion from the individual and consolidated interim financial information prepared in accordance with CPC 21 (R1) Based on our review, we are not aware of any fact that makes us believe that the individual and consolidated interim financial information included in the Quarterly Information referred to above was not prepared, in all material respects, in accordance with CPC 21 (R1) applicable to the preparation of Quarterly Information (ITR), and presented in compliance with the rules issued by the CVM. Conclusion from the consolidated interim information prepared in accordance with IAS 34, which considers the Technical Orientation - OCPC 04 - Application of the Technical Interpretation ICPC 02 to the Brazilian Real Estate Development Entities, edited by the Brazilian FASB (CPC) and approved by the Brazilian Securities Commission (CVM) and the Brazilian Federal Accounting Council (CFC) Based on our review, we are not aware of any fact that makes us believe that the consolidated interim financial information included in the Quarterly Information referred to above was not prepared, in all material respects, in accordance with IAS 34, which considers the Technical Orientation - OCPC 04 - Application of technical interpretation ICPC02 to the Brazilian Real Estate Development Entities, issued by the Brazilian FASB (CPC) and approved by the Brazilian Securities Commission (CVM) and the Brazilian Federal Accounting Council (CFC) applicable to the preparation of Quarterly Information (ITR), and presented in compliance with the rules issued by the CVM. Emphasis of matter As described in Note 2, the individual (Company) and consolidated interim financial information was prepared in accordance with accounting practices adopted in Brazil (CPC21 (R1)). The consolidated interim financial information prepared in accordance with the IFRS applicable to the real estate development entities also considers the Technical Orientation OCPC04, edited by the Brazilian FASB (CPC). This Technical Orientation refers to the revenue recognition of this sector and comprises other matters related to the meaning and adoption of the concept of continuous transfer of the risks, benefits and control over real estate unit sales, as further described in Note 2. Our conclusion is not modified in view of this matter. (A free translation from the original in Portuguese into English) Gafisa S.A. Other matters Statements of value added We have also reviewed the individual and consolidated statement of value added for the six-month period ended June 30, 2014, prepared under the responsibility of the Company’s management, the presentation of which in the interim financial information is required by the rules of the CVM applicable to Quarterly Information (ITR), and as supplementary information under IFRS, whereby no statement of value added presentation is required. These statements have been subject to the same review procedures previously described and, based on our review, we are not aware of any fact that makes us believe that they were not prepared, in all material respects, according to the individual and consolidated interim financial information taken as a whole. São Paulo, August 8, 2014 KPMG Auditores Independentes CRC 2SP014428/O-6 Giuseppe Masi Accountant CRC 1SP176273/O-7 (A free translation from the original in Portuguese into English) Gafisa S.A. Reports and statements \ Management statement of interim financial information Management statement of interim financial information STATEMENT Gafisa S.A. management, CNPJ 01.545.826/0001-07, located at Av. Nações Unidas, 8501, 19 th floor, Pinheiros, São Paulo, states as per article 25 of CVM Instruction 480 issued in December 07, 2009: i) Management has reviewed, discussed and agreed with the auditor’s conclusion expressed on the report on review interim financial Information for the period ended June 30, 2014; and ii) Management has reviewed and agreed with the interim information for the period ended June 30, 2014. Sao Paulo, August 8, 2014 GAFISA S.A. Management (A free translation from the original in Portuguese into English) Gafisa S.A. Reports and Statements \ Management statement on the report on review of interim financial information Management Statement on the Review Report STATEMENT Gafisa S.A. management, CNPJ 01.545.826/0001-07, located at Av. Nações Unidas, 8501, 19 th floor, Pinheiros, São Paulo, states as per article 25 of CVM Instruction 480 issued in December 07, 2009: i) Management has reviewed, discussed and agreed with the auditor’s conclusion expressed on the report on review interim financial Information for the period ended June 30, 2014; and ii) Management has reviewed and agreed with the interim information for the period ended June 30, 2014. Sao Paulo, August 8, 2014 GAFISA S.A. Management SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 22, 2014 Gafisa S.A. By: /s/ Sandro Gamba Name: Sandro Gamba Title:ChiefExecutive Officer
